

Execution Version


SIXTH AMENDMENT TO CREDIT AGREEMENT


THIS SIXTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), is
made and entered into as of May 7, 2019, by and among ORION GROUP HOLDINGS,
INC., a Delaware corporation (formerly known as Orion Marine Group, Inc.) (the
“Borrower”), certain Subsidiaries of the Borrower designated as “Guarantors” on
the signature pages hereof (together with the Borrower, the “Credit Parties”),
the Lenders (as defined below) party hereto constituting the Required Lenders,
and REGIONS BANK, as administrative agent and collateral agent for the Lenders
(in such capacity, the “Agent”).


W I T N E S S E T H:


WHEREAS, the Borrower, the Guarantors, certain banks and other financial
institutions from time to time party thereto (the “Lenders”) and the Agent are
parties to a certain Credit Agreement, dated as of August 5, 2015 (as amended by
that certain First Amendment to Credit Agreement, dated as of April 27, 2016,
that certain Second Amendment to Credit Agreement, dated as of July 28, 2017,
that certain Third Amendment to Credit Agreement, dated as of November 7, 2017,
that certain Fourth Amendment to Credit Agreement, dated as of July 31, 2018,
that certain Fifth Amendment to Credit Agreement, dated as of March 21, 2019,
and as further amended, restated, supplemented, increased, extended or otherwise
modified from time to time, the “Credit Agreement”; capitalized terms used
herein and not otherwise defined shall have the meanings assigned to such terms
in the Credit Agreement), pursuant to which the Lenders have made loans and
certain other financial accommodations available to the Borrower; and


WHEREAS, the Borrower has requested that the Required Lenders and the Agent (a)
waive any Default or Event of Default that may have occurred under Section
9.1(c) of the Credit Agreement as a result of the failure of the Credit Parties
to comply with the Consolidated Leverage Ratio, Consolidated Fixed Charge
Coverage Ratio and Consolidated EBITDA financial covenants set forth in clauses
(a), (b) and (c) of Section 8.8 of the Credit Agreement, respectively, in each
case, for the Fiscal Quarter of the Borrower ended March 31, 2019 (collectively,
the “Designated Events of Default”), and (b) amend certain provisions of the
Credit Agreement and, subject to the terms and conditions hereof, the Required
Lenders and the Agent are willing to do so.


NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of which are acknowledged, the Borrower, the Guarantors, the Required Lenders
and the Agent agree as follows:


1.Amendments to Credit Agreement. From and after the Sixth Amendment Effective
Date (as hereinafter defined), the Credit Agreement is amended pursuant to this
Amendment and amendments to the Credit Agreement prior to the date hereof to
delete the stricken text (indicated textually in the same manner as the
following example: stricken text) and to add the double-underlined text
(indicated textually in the same manner as the following example:
double-underlined text) as set forth in the pages of the Credit Agreement
attached as Annex A to this Amendment (the “Amended Credit Agreement”).



2.Amendments to Appendices to Credit Agreement. From and after the Sixth
Amendment Effective Date, Appendix A to the Credit Agreement is amended and
restated in its entirety pursuant to this Amendment as set forth on Annex B to
this Amendment. All other Appendices, Schedules and Exhibits to the Credit
Agreement shall not be modified or otherwise affected.


3.Conditions Precedent. Completion of the following to the satisfaction of the
Agent and the Required Lenders shall constitute express conditions precedent to
the effectiveness of the amendments set forth in this Amendment (and the date on
which all of the foregoing shall have occurred as determined by the Agent being
called herein the “Sixth Amendment Effective Date”):


(a)    Executed Credit Documents. Receipt by the Agent of counterparts of this
Amendment duly executed by the parties hereto.


(b)    Fees and Expenses. The Agent shall have confirmation that all fees and
expenses required to be paid on or before the Sixth Amendment Effective Date
have been paid, including the fees and expenses of King & Spalding LLP.


(c)    No Default or Event of Default. Immediately before and after giving
effect to the amendments contemplated hereby, no Default or Event of Default
exists.


4.Representations and Warranties. As of the Sixth Amendment Effective Date,
after giving effect to this Amendment, the representations and warranties
contained in the Amended Credit Agreement and in the other Credit Documents are
true and correct in all material respects (or, with respect to any such
representation or warranty that is modified by materiality or Material Adverse
Effect, are true and correct in all respects) on and as of the Sixth Amendment
Effective Date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects on and as
of such earlier date, and no event has occurred and is continuing or would
result from the consummation of this Amendment and the transactions contemplated
hereby that would constitute an Event of Default or a Default.


5.Reaffirmation of Credit Party Obligations. Each Credit Party hereby ratifies
the Credit Agreement, as amended hereby, and each other Credit Document to which
it is a party and acknowledges and reaffirms (a) that it is bound by all terms
of the Credit Agreement, as amended hereby, and such other Credit Documents
applicable to it and (b) that it is responsible for the observance and full
performance of its respective Obligations.


6.
Release of Claims and Covenant Not to Sue.



(a)On the Sixth Amendment Effective Date, in consideration of the Required
Lenders’ and the Agent’s agreements contained in this Amendment, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each Credit Party, on behalf of itself and its successors and
assigns, and its present and former members, managers, shareholders, affiliates,
subsidiaries, divisions, predecessors, directors, officers, attorneys,
employees, agents, legal representatives, and other representatives (each



Credit Party and all such other Persons being hereinafter referred to
collectively as the “Releasing Parties” and individually as a “Releasing
Party”), hereby absolutely, unconditionally, and irrevocably releases, remises,
and forever discharges Agent, each Lender, and each of their respective
successors and assigns, and their respective present and former shareholders,
members, managers, affiliates, subsidiaries, divisions, predecessors, directors,
officers, attorneys, employees, agents, legal representatives, and other
representatives (Agent, Lenders, and all such other Persons being hereinafter
referred to collectively as the “Releasees” and individually as a “Releasee”),
of and from any and all demands, actions, causes of action, suits, damages, and
any and all other claims, counterclaims, defenses, rights of set-off, demands,
and liabilities whatsoever (individually, a “Claim” and collectively, “Claims”)
of every kind and nature, known or unknown, suspected or unsuspected, at law or
in equity, which any Releasing Party or any of its successors, assigns, or other
legal representatives may now or hereafter own, hold, have, or claim to have
against the Releasees or any of them for, upon, or by reason of any
circumstance, action, cause, or thing whatsoever which arises at any time on or
prior to the date of this Amendment for or on account of, in relation to, or in
any way in connection with this Amendment, the Credit Agreement, any of the
other Credit Documents, or any of the transactions hereunder or thereunder.


(b)Each Credit Party understands, acknowledges, and agrees that the release set
forth above may be pleaded as a full and complete defense to any Claim and may
be used as a basis for an injunction against any action, suit, or other
proceeding which may be instituted, prosecuted, or attempted in breach of the
provisions of such release.


(c)Each Credit Party agrees that no fact, event, circumstance, evidence, or
transaction which could now be asserted or which may hereafter be discovered
will affect in any manner the final, absolute, and unconditional nature of the
release set forth above.


(d)On and after the Sixth Amendment Effective Date, each Credit Party hereby
absolutely, unconditionally and irrevocably covenants and agrees with and in
favor of each Releasee that it will not sue (at law, in equity, in any
regulatory proceeding, or otherwise) any Releasee on the basis of any Claim
released, remised, and discharged by any Credit Party pursuant to clause (a) of
this Section. If any Credit Party violates the foregoing covenant, the Borrower,
for itself and its successors and assigns, and its present and former members,
managers, shareholders, affiliates, subsidiaries, divisions, predecessors,
directors, officers, attorneys, employees, agents, legal representatives, and
other representatives, agrees to pay, in addition to such other damages as any
Releasee may sustain as a result of such violation, all attorneys’ fees and
costs incurred by any Releasee as a result of such violation.


7.Waivers. Upon satisfaction of the condition set forth in Section 3 hereof, the
Agent and the Required Lenders hereby waive the Designated Events of Default;
provided that the foregoing waivers (w) shall only be relied upon and used for
the specific purposes set forth herein, (x) shall not constitute nor be deemed
to constitute a waiver, except as otherwise expressly set forth herein, of any
Default or Event of Default or any term or condition of the Credit Agreement or
the other Credit Documents, (y) shall not constitute nor be deemed to constitute
a consent by the Agent or any Lender to anything other than the specific purpose
set forth herein and (z) shall not constitute a custom or course of dealing
among the parties hereto.



8.Effect of Amendment. Except as set forth expressly herein, all terms of the
Credit Agreement, as amended hereby, and the other Credit Documents shall be and
remain in full force and effect and shall constitute the legal, valid, binding
and enforceable obligations of the Borrower to the Lenders and the Agent. The
execution, delivery and effectiveness of this Amendment shall not, except as
expressly provided herein, operate as a waiver of any right, power or remedy of
the Lenders under the Credit Agreement or the other Credit Documents, nor
constitute a waiver of any provision of the Credit Agreement or the other Credit
Documents. This Amendment shall constitute a Credit Document for all purposes of
the Credit Agreement.


9.Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York.


10.No Novation. This Amendment is not intended by the parties to be, and shall
not be construed to be, a novation of the Credit Agreement or an accord and
satisfaction in regard thereto.


11.Counterparts. This Amendment may be executed by one or more of the parties
hereto in any number of separate counterparts, each of which shall be deemed an
original and all of which, taken together, shall be deemed to constitute one and
the same instrument. Delivery of an executed counterpart of this Amendment by
facsimile transmission or by electronic mail in pdf form shall be as effective
as delivery of a manually executed counterpart hereof.


12.Binding Nature. This Amendment shall be binding upon and inure to the benefit
of the parties hereto, their respective successors, successors-in-titles, and
assigns.


13.Entire Understanding. This Amendment sets forth the entire understanding of
the parties with respect to the matters set forth herein, and shall supersede
any prior negotiations or agreements, whether written or oral, with respect
thereto.


[Signature Pages To Follow]



regionsexecutedcredit_image1.gif [regionsexecutedcredit_image1.gif]



regionsexecutedcredit_image2.gif [regionsexecutedcredit_image2.gif]



regionsexecutedcredit_image3.gif [regionsexecutedcredit_image3.gif]



AGENT:


REGIONS BANK, as Administrative Agent and as


Collate


By: Name:
              

l Ag nt


regionsexecutedcredit_image7.gif [regionsexecutedcredit_image7.gif]
ral Agent
David Baynash
David Baynash



Title: Senior Vice President






























































































Orion
Signature Page to Sixth Amendment



regionsexecutedcredit_image8.gif [regionsexecutedcredit_image8.gif]









regionsexecutedcredit_image9.gif [regionsexecutedcredit_image9.gif]







regionsexecutedcredi_image10.jpg [regionsexecutedcredi_image10.jpg]



regionsexecutedcredi_image11.jpg [regionsexecutedcredi_image11.jpg]



regionsexecutedcredi_image14.gif [regionsexecutedcredi_image14.gif]









regionsexecutedcredi_image15.jpg [regionsexecutedcredi_image15.jpg]



ANNEX A


Amended Credit Agreement


[Attached]



CONFORMED THROUGH AMENDMENT NO. 1 DATED AS OF APRIL 27, 2016 AND AMENDMENT NO. 2
DATED AS OF JULY 28, 2017
AND AMENDMENT NO. 3 DATED AS OF NOVEMBER 7, 2017 AND AMENDMENT NO. 4 DATED AS OF
JULY 31, 2018 AND AMENDMENT NO. 5 DATED AS OF MARCH 21, 2019 AND AMENDMENT NO. 6
DATED AS OF MAY 7, 2019

--------------------------------------------------------------------------------















CREDIT AGREEMENT


dated as of August 5, 2015 among
ORION GROUP HOLDINGS, INC.
as Borrower,


CERTAIN SUBSIDIARIES OF THE BORROWER PARTY HERETO FROM TIME TO TIME,
as Guarantors
THE LENDERS PARTY HERETO, REGIONS BANK,
as Administrative Agent and Collateral Agent and
BANK OF AMERICA, N.A.
and
BOKF, NA DBA BANK OF TEXAS,
as Co-Syndication Agents,










REGIONS CAPITAL MARKETS,
a division of Regions Bank,
as Lead Arranger and Book Manager



--------------------------------------------------------------------------------























DMSLIBRARY01\28783273.v23

--------------------------------------------------------------------------------




TABLE OF CONTENTS
Page




SECTION 1.    DEFINITIONS AND INTERPRETATION     2
Section 1.1    Definitions         2 Section 1.2    Accounting Terms.     40
Section 1.3    Rules of Interpretation.     41


SECTION 2.    LOANS AND LETTERS OF CREDIT     43



regionsexecutedcredi_image16.gif
[regionsexecutedcredi_image16.gif]regionsexecutedcredi_image17.gif
[regionsexecutedcredi_image17.gif]Section 2.1    Revolving Loans and Term Loans.
        43 regionsexecutedcredi_image18.gif [regionsexecutedcredi_image18.gif]
Section 2.2    Swingline Loans.    4845
regionsexecutedcredi_image19.gif [regionsexecutedcredi_image19.gif]Section
2.3    Issuances of Letters of Credit and Purchase of Participations
regionsexecutedcredi_image21.gif
[regionsexecutedcredi_image21.gif]Therein.    5148
regionsexecutedcredi_image22.gif
[regionsexecutedcredi_image22.gif]regionsexecutedcredi_image23.gif
[regionsexecutedcredi_image23.gif]Section 2.4    Pro Rata Shares; Availability
of Funds.    5652
regionsexecutedcredi_image24.gif [regionsexecutedcredi_image24.gif]Section
2.5    Evidence of Debt; Register; Lenders’ Books and Records;
regionsexecutedcredi_image21.gif
[regionsexecutedcredi_image21.gif]Notes.    5754
regionsexecutedcredi_image26.gif
[regionsexecutedcredi_image26.gif]regionsexecutedcredi_image17.gif
[regionsexecutedcredi_image17.gif]Section 2.6    Scheduled Principal
Payments.    5754
regionsexecutedcredi_image21.gif [regionsexecutedcredi_image21.gif]Section
2.7    Interest on Loans.    5855
regionsexecutedcredi_image28.gif
[regionsexecutedcredi_image28.gif]regionsexecutedcredi_image23.gif
[regionsexecutedcredi_image23.gif]Section
2.8    Conversion/Continuation.    6158
regionsexecutedcredi_image30.gif [regionsexecutedcredi_image30.gif]Section
2.9    Default Rate of Interest.    6258
regionsexecutedcredi_image31.gif
[regionsexecutedcredi_image31.gif]regionsexecutedcredi_image17.gif
[regionsexecutedcredi_image17.gif]Section 2.10    Fees.    6259
regionsexecutedcredi_image21.gif [regionsexecutedcredi_image21.gif]Section
2.11    Prepayments/Commitment Reductions.    6461
regionsexecutedcredi_image32.gif
[regionsexecutedcredi_image32.gif]regionsexecutedcredi_image17.gif
[regionsexecutedcredi_image17.gif]Section 2.12    Application of
Prepayments    6663
regionsexecutedcredi_image21.gif [regionsexecutedcredi_image21.gif]Section
2.13    General Provisions Regarding Payments.    6764
regionsexecutedcredi_image34.gif
[regionsexecutedcredi_image34.gif]regionsexecutedcredi_image17.gif
[regionsexecutedcredi_image17.gif]Section 2.14    Sharing of Payments by
Lenders    6865
regionsexecutedcredi_image21.gif [regionsexecutedcredi_image21.gif]Section
2.15    Cash Collateral    6966
regionsexecutedcredi_image36.gif
[regionsexecutedcredi_image36.gif]regionsexecutedcredi_image17.gif
[regionsexecutedcredi_image17.gif]Section 2.16    Defaulting Lenders.    7067
regionsexecutedcredi_image21.gif [regionsexecutedcredi_image21.gif]Section
2.17    Removal or Replacement of Lenders    7369
regionsexecutedcredi_image16.gif
[regionsexecutedcredi_image16.gif]regionsexecutedcredi_image17.gif
[regionsexecutedcredi_image17.gif]SECTION 3.    YIELD PROTECTION    7471
regionsexecutedcredi_image21.gif [regionsexecutedcredi_image21.gif]Section
3.1    Making or Maintaining LIBOR Loans.    7471
regionsexecutedcredi_image39.gif
[regionsexecutedcredi_image39.gif]regionsexecutedcredi_image17.gif
[regionsexecutedcredi_image17.gif]Section 3.2    Increased Costs.    7673
regionsexecutedcredi_image21.gif [regionsexecutedcredi_image21.gif]Section
3.3    Taxes.    7874
regionsexecutedcredi_image40.gif [regionsexecutedcredi_image40.gif]Section
3.4    Mitigation Obligations; Designation of a Different Lending
regionsexecutedcredi_image25.gif
[regionsexecutedcredi_image25.gif]regionsexecutedcredi_image17.gif
[regionsexecutedcredi_image17.gif]Office    8278
regionsexecutedcredi_image21.gif [regionsexecutedcredi_image21.gif]SECTION
4.    Guaranty    8279
regionsexecutedcredi_image42.gif
[regionsexecutedcredi_image42.gif]regionsexecutedcredi_image23.gif
[regionsexecutedcredi_image23.gif]Section 4.1    The Guaranty.    8279
regionsexecutedcredi_image30.gif [regionsexecutedcredi_image30.gif]Section
4.2    Obligations Unconditional.    8379
regionsexecutedcredi_image44.gif
[regionsexecutedcredi_image44.gif]regionsexecutedcredi_image17.gif
[regionsexecutedcredi_image17.gif]Section 4.3    Reinstatement.    8480
regionsexecutedcredi_image21.gif [regionsexecutedcredi_image21.gif]Section
4.4    Certain Additional Waivers.    8481
regionsexecutedcredi_image45.gif
[regionsexecutedcredi_image45.gif]regionsexecutedcredi_image23.gif
[regionsexecutedcredi_image23.gif]Section 4.5    Remedies.    8481
regionsexecutedcredi_image21.gif [regionsexecutedcredi_image21.gif]Section
4.6    Rights of Contribution.    8581
regionsexecutedcredi_image47.gif
[regionsexecutedcredi_image47.gif]regionsexecutedcredi_image17.gif
[regionsexecutedcredi_image17.gif]Section 4.7    Guarantee of Payment;
Continuing Guarantee.    8581
regionsexecutedcredi_image21.gif [regionsexecutedcredi_image21.gif]Section
4.8    Keepwell.    8581
regionsexecutedcredi_image49.gif
[regionsexecutedcredi_image49.gif]regionsexecutedcredi_image17.gif
[regionsexecutedcredi_image17.gif]regionsexecutedcredi_image50.gif
[regionsexecutedcredi_image50.gif]SECTION 5.    CONDITIONS PRECEDENT    8582
regionsexecutedcredi_image21.gif [regionsexecutedcredi_image21.gif]Section
5.1    Conditions Precedent to Initial Credit Extensions    8582
regionsexecutedcredi_image52.gif
[regionsexecutedcredi_image52.gif]regionsexecutedcredi_image17.gif
[regionsexecutedcredi_image17.gif]Section 5.2    Conditions to Each Credit
Extension    9086
regionsexecutedcredi_image21.gif [regionsexecutedcredi_image21.gif]SECTION
6.    REPRESENTATIONS AND WARRANTIES    9187
regionsexecutedcredi_image54.gif
[regionsexecutedcredi_image54.gif]regionsexecutedcredi_image17.gif
[regionsexecutedcredi_image17.gif]Section 6.1    Organization; Requisite Power
and Authority; Qualification    9187
regionsexecutedcredi_image21.gif [regionsexecutedcredi_image21.gif]Section
6.2    Equity Interests and Ownership    9187
regionsexecutedcredi_image56.gif
[regionsexecutedcredi_image56.gif]regionsexecutedcredi_image23.gif
[regionsexecutedcredi_image23.gif]Section 6.3    Due Authorization    9288
regionsexecutedcredi_image30.gif [regionsexecutedcredi_image30.gif]Section
6.4    No Conflict    9288
regionsexecutedcredi_image29.gif
[regionsexecutedcredi_image29.gif]regionsexecutedcredi_image17.gif
[regionsexecutedcredi_image17.gif]Section 6.5    Governmental Consents    9288
regionsexecutedcredi_image21.gif [regionsexecutedcredi_image21.gif]Section
6.6    Binding Obligation    9288
regionsexecutedcredi_image59.gif
[regionsexecutedcredi_image59.gif]regionsexecutedcredi_image17.gif
[regionsexecutedcredi_image17.gif]Section 6.7    Financial Statements.    9288
regionsexecutedcredi_image21.gif [regionsexecutedcredi_image21.gif]Section
6.8    No Material Adverse Effect; No Default.    9389
regionsexecutedcredi_image60.gif
[regionsexecutedcredi_image60.gif]regionsexecutedcredi_image17.gif
[regionsexecutedcredi_image17.gif]Section 6.9    Tax Matters    9389
regionsexecutedcredi_image21.gif [regionsexecutedcredi_image21.gif]Section
6.10    Properties.    9389
regionsexecutedcredi_image46.gif
[regionsexecutedcredi_image46.gif]regionsexecutedcredi_image17.gif
[regionsexecutedcredi_image17.gif]Section 6.11    Environmental Matters    9591
regionsexecutedcredi_image21.gif [regionsexecutedcredi_image21.gif]Section
6.12    No Defaults    9591
regionsexecutedcredi_image62.gif
[regionsexecutedcredi_image62.gif]regionsexecutedcredi_image23.gif
[regionsexecutedcredi_image23.gif]Section 6.13    No Litigation or other Adverse
Proceedings    9591
regionsexecutedcredi_image30.gif [regionsexecutedcredi_image30.gif]Section
6.14    Information Regarding the Borrower and its Subsidiaries    9592
regionsexecutedcredi_image64.gif
[regionsexecutedcredi_image64.gif]regionsexecutedcredi_image17.gif
[regionsexecutedcredi_image17.gif]Section 6.15    Governmental
Regulation.    9692
regionsexecutedcredi_image21.gif [regionsexecutedcredi_image21.gif]Section
6.16    Employee Matters    9793
regionsexecutedcredi_image66.gif
[regionsexecutedcredi_image66.gif]regionsexecutedcredi_image17.gif
[regionsexecutedcredi_image17.gif]Section 6.17    Pension Plans    9793
regionsexecutedcredi_image21.gif [regionsexecutedcredi_image21.gif]Section
6.18    Solvency    9894
regionsexecutedcredi_image46.gif
[regionsexecutedcredi_image46.gif]regionsexecutedcredi_image17.gif
[regionsexecutedcredi_image17.gif]Section 6.19    Compliance with Laws    9894
regionsexecutedcredi_image21.gif [regionsexecutedcredi_image21.gif]Section
6.20    Disclosure    9894
regionsexecutedcredi_image68.gif
[regionsexecutedcredi_image68.gif]regionsexecutedcredi_image17.gif
[regionsexecutedcredi_image17.gif]Section 6.21    Insurance    9895
regionsexecutedcredi_image21.gif [regionsexecutedcredi_image21.gif]Section
6.22    Pledge Agreement and Security Agreement    9995
regionsexecutedcredi_image61.gif
[regionsexecutedcredi_image61.gif]regionsexecutedcredi_image23.gif
[regionsexecutedcredi_image23.gif]Section 6.23    [Reserved]    9996
regionsexecutedcredi_image30.gif [regionsexecutedcredi_image30.gif]Section
6.24    Vessel Qualification    9996
regionsexecutedcredi_image71.gif
[regionsexecutedcredi_image71.gif]regionsexecutedcredi_image23.gif
[regionsexecutedcredi_image23.gif]SECTION 7.    AFFIRMATIVE COVENANTS    10096
regionsexecutedcredi_image72.gif [regionsexecutedcredi_image72.gif]Section
7.1    Financial Statements and Other Reports    10096
regionsexecutedcredi_image61.gif
[regionsexecutedcredi_image61.gif]regionsexecutedcredi_image17.gif
[regionsexecutedcredi_image17.gif]Section 7.2    Existence    10399
regionsexecutedcredi_image72.gif [regionsexecutedcredi_image72.gif]Section
7.3    Payment of Taxes and Claims    10399
regionsexecutedcredi_image73.gif
[regionsexecutedcredi_image73.gif]regionsexecutedcredi_image74.gif
[regionsexecutedcredi_image74.gif]Section 7.4    Maintenance of
Properties    103100
regionsexecutedcredi_image76.gif [regionsexecutedcredi_image76.gif]Section
7.5    Insurance    103100
regionsexecutedcredi_image77.gif
[regionsexecutedcredi_image77.gif]regionsexecutedcredi_image78.gif
[regionsexecutedcredi_image78.gif]Section 7.6    Inspections    104100
regionsexecutedcredi_image79.gif [regionsexecutedcredi_image79.gif]Section
7.7    Lenders Meetings    104101
regionsexecutedcredi_image51.gif
[regionsexecutedcredi_image51.gif]regionsexecutedcredi_image74.gif
[regionsexecutedcredi_image74.gif]Section 7.8    Compliance with Laws and
Material Contracts    104101
regionsexecutedcredi_image76.gif [regionsexecutedcredi_image76.gif]Section
7.9    Use of Proceeds    104101
regionsexecutedcredi_image80.gif
[regionsexecutedcredi_image80.gif]regionsexecutedcredi_image74.gif
[regionsexecutedcredi_image74.gif]Section 7.10    Environmental
Matters    105102
regionsexecutedcredi_image76.gif [regionsexecutedcredi_image76.gif]Section
7.11    Real Estate Assets    105102
regionsexecutedcredi_image37.gif
[regionsexecutedcredi_image37.gif]regionsexecutedcredi_image74.gif
[regionsexecutedcredi_image74.gif]Section 7.12    Pledge of Personal Property
Assets    108105
regionsexecutedcredi_image76.gif [regionsexecutedcredi_image76.gif]Section
7.13    Books and Records    109106
regionsexecutedcredi_image28.gif
[regionsexecutedcredi_image28.gif]regionsexecutedcredi_image74.gif
[regionsexecutedcredi_image74.gif]Section 7.14    Additional
Subsidiaries    109106
regionsexecutedcredi_image76.gif [regionsexecutedcredi_image76.gif]Section
7.15    Interest Rate Protection    109107
regionsexecutedcredi_image84.gif
[regionsexecutedcredi_image84.gif]regionsexecutedcredi_image78.gif
[regionsexecutedcredi_image78.gif]regionsexecutedcredi_image85.gif
[regionsexecutedcredi_image85.gif]Section 7.16    Covenants Relating to the
Vessels    109107
regionsexecutedcredi_image79.gif [regionsexecutedcredi_image79.gif]Section
7.17    Cash Management    110107
regionsexecutedcredi_image70.gif
[regionsexecutedcredi_image70.gif]regionsexecutedcredi_image74.gif
[regionsexecutedcredi_image74.gif]Section 7.18    Landlord Waivers    110108
regionsexecutedcredi_image79.gif [regionsexecutedcredi_image79.gif]SECTION
8.    NEGATIVE COVENANTS    110108
regionsexecutedcredi_image35.gif
[regionsexecutedcredi_image35.gif]regionsexecutedcredi_image74.gif
[regionsexecutedcredi_image74.gif]Section 8.1    Indebtedness    111108
regionsexecutedcredi_image76.gif [regionsexecutedcredi_image76.gif]Section
8.2    Liens    112109
regionsexecutedcredi_image55.gif
[regionsexecutedcredi_image55.gif]regionsexecutedcredi_image74.gif
[regionsexecutedcredi_image74.gif]Section 8.3    No Further Negative
Pledges    113111
regionsexecutedcredi_image76.gif [regionsexecutedcredi_image76.gif]Section
8.4    Restricted Payments    114111
regionsexecutedcredi_image71.gif
[regionsexecutedcredi_image71.gif]regionsexecutedcredi_image78.gif
[regionsexecutedcredi_image78.gif]Section 8.5    Burdensome Agreements    114112
regionsexecutedcredi_image79.gif [regionsexecutedcredi_image79.gif]Section
8.6    Investments    115112
regionsexecutedcredi_image56.gif
[regionsexecutedcredi_image56.gif]regionsexecutedcredi_image74.gif
[regionsexecutedcredi_image74.gif]Section 8.7    Use of Proceeds    115113
regionsexecutedcredi_image76.gif [regionsexecutedcredi_image76.gif]Section
8.8    Financial Covenants    115113
regionsexecutedcredi_image90.gif
[regionsexecutedcredi_image90.gif]regionsexecutedcredi_image74.gif
[regionsexecutedcredi_image74.gif]Section 8.9    Fundamental Changes;
Disposition of Assets; Acquisitions    116113
regionsexecutedcredi_image76.gif [regionsexecutedcredi_image76.gif]Section
8.10    Disposal of Subsidiary Interests    117114
regionsexecutedcredi_image80.gif
[regionsexecutedcredi_image80.gif]regionsexecutedcredi_image74.gif
[regionsexecutedcredi_image74.gif]Section 8.11    Sales and
Lease-Backs    117114
regionsexecutedcredi_image76.gif [regionsexecutedcredi_image76.gif]Section
8.12    Transactions with Affiliates and Insiders    117114
regionsexecutedcredi_image93.gif
[regionsexecutedcredi_image93.gif]regionsexecutedcredi_image74.gif
[regionsexecutedcredi_image74.gif]Section 8.13    Prepayment of Other Funded
Debt    117115
regionsexecutedcredi_image76.gif [regionsexecutedcredi_image76.gif]Section
8.14    Conduct of Business    118115
regionsexecutedcredi_image94.gif
[regionsexecutedcredi_image94.gif]regionsexecutedcredi_image78.gif
[regionsexecutedcredi_image78.gif]Section 8.15    Fiscal Year; Accounting
Changes    118115
regionsexecutedcredi_image95.gif [regionsexecutedcredi_image95.gif]Section
8.16    Amendments to Organizational Agreements/Material
regionsexecutedcredi_image76.gif
[regionsexecutedcredi_image76.gif]Agreements    118115
regionsexecutedcredi_image97.gif
[regionsexecutedcredi_image97.gif]regionsexecutedcredi_image74.gif
[regionsexecutedcredi_image74.gif]Section 8.17    Capital Expenditures    118115
regionsexecutedcredi_image76.gif [regionsexecutedcredi_image76.gif]Section
8.18    Negative Covenants Relating to the Vessels    118116
regionsexecutedcredi_image99.gif
[regionsexecutedcredi_image99.gif]regionsexecutedcredi_image74.gif
[regionsexecutedcredi_image74.gif]SECTION 9.    EVENTS OF DEFAULT; Remedies;
Application of Funds    118116
regionsexecutedcredi_image76.gif [regionsexecutedcredi_image76.gif]Section
9.1    Events of Default    118116
regionsexecutedcred_image101.gif
[regionsexecutedcred_image101.gif]regionsexecutedcredi_image74.gif
[regionsexecutedcredi_image74.gif]Section 9.2    Remedies    121118
regionsexecutedcredi_image76.gif [regionsexecutedcredi_image76.gif]Section
9.3    Application of Funds    121119
regionsexecutedcred_image102.gif
[regionsexecutedcred_image102.gif]regionsexecutedcredi_image74.gif
[regionsexecutedcredi_image74.gif]SECTION 10.    AGENCY    123120
regionsexecutedcredi_image76.gif [regionsexecutedcredi_image76.gif]Section
10.1    Appointment and Authority.    123120
regionsexecutedcredi_image81.gif
[regionsexecutedcredi_image81.gif]regionsexecutedcredi_image78.gif
[regionsexecutedcredi_image78.gif]Section 10.2    Rights as a Lender    124121
regionsexecutedcredi_image79.gif [regionsexecutedcredi_image79.gif]Section
10.3    Exculpatory Provisions.    124121
regionsexecutedcredi_image52.gif
[regionsexecutedcredi_image52.gif]regionsexecutedcredi_image74.gif
[regionsexecutedcredi_image74.gif]Section 10.4    Reliance by Administrative
Agent    125122
regionsexecutedcredi_image76.gif [regionsexecutedcredi_image76.gif]Section
10.5    Delegation of Duties    125123
regionsexecutedcred_image104.gif
[regionsexecutedcred_image104.gif]regionsexecutedcredi_image74.gif
[regionsexecutedcredi_image74.gif]Section 10.6    Resignation of Administrative
Agent.    125123
regionsexecutedcredi_image76.gif [regionsexecutedcredi_image76.gif]Section
10.7    Non-Reliance on Administrative Agent and Other Lenders    127124
regionsexecutedcredi_image97.gif
[regionsexecutedcredi_image97.gif]regionsexecutedcredi_image74.gif
[regionsexecutedcredi_image74.gif]Section 10.8    No Other Duties,
etc.    127124
regionsexecutedcredi_image76.gif [regionsexecutedcredi_image76.gif]Section
10.9    Administrative Agent May File Proofs of Claim    127125
regionsexecutedcredi_image70.gif
[regionsexecutedcredi_image70.gif]regionsexecutedcredi_image74.gif
[regionsexecutedcredi_image74.gif]Section 10.10    Collateral Matters    128125
regionsexecutedcred_image108.gif [regionsexecutedcred_image108.gif]SECTION
11.    MISCELLANEOUS    129127
regionsexecutedcred_image109.gif
[regionsexecutedcred_image109.gif]regionsexecutedcredi_image74.gif
[regionsexecutedcredi_image74.gif]Section 11.1    Notices; Effectiveness;
Electronic Communications    129127
regionsexecutedcredi_image76.gif [regionsexecutedcredi_image76.gif]Section
11.2    Expenses; Indemnity; Damage Waiver.    131128
regionsexecutedcredi_image68.gif
[regionsexecutedcredi_image68.gif]regionsexecutedcredi_image74.gif
[regionsexecutedcredi_image74.gif]Section 11.3    Set-Off    133130
regionsexecutedcredi_image76.gif [regionsexecutedcredi_image76.gif]Section
11.4    Amendments and Waivers.    134131
regionsexecutedcred_image112.gif
[regionsexecutedcred_image112.gif]regionsexecutedcredi_image78.gif
[regionsexecutedcredi_image78.gif]regionsexecutedcred_image113.gif
[regionsexecutedcred_image113.gif]Section 11.5    Successors and
Assigns.    136133
regionsexecutedcredi_image79.gif [regionsexecutedcredi_image79.gif]Section
11.6    Independence of Covenants    140138
regionsexecutedcred_image115.gif
[regionsexecutedcred_image115.gif]regionsexecutedcredi_image74.gif
[regionsexecutedcredi_image74.gif]Section 11.7    Survival of Representations,
Warranties and Agreements    140138
regionsexecutedcredi_image76.gif [regionsexecutedcredi_image76.gif]Section
11.8    No Waiver; Remedies Cumulative    141138
regionsexecutedcredi_image94.gif
[regionsexecutedcredi_image94.gif]regionsexecutedcredi_image78.gif
[regionsexecutedcredi_image78.gif]Section 11.9    Marshalling; Payments Set
Aside    141138
regionsexecutedcredi_image76.gif [regionsexecutedcredi_image76.gif]Section
11.10    Severability    141139
regionsexecutedcredi_image75.gif
[regionsexecutedcredi_image75.gif]regionsexecutedcredi_image74.gif
[regionsexecutedcredi_image74.gif]Section 11.11    Obligations Several;
Independent Nature of Lenders’ Rights     141139 Section
11.12    Headings    142139
regionsexecutedcredi_image76.gif [regionsexecutedcredi_image76.gif]Section
11.13    Applicable Laws    142139
regionsexecutedcredi_image26.gif
[regionsexecutedcredi_image26.gif]regionsexecutedcredi_image78.gif
[regionsexecutedcredi_image78.gif]Section 11.14    WAIVER OF JURY
TRIAL    142140
regionsexecutedcredi_image76.gif [regionsexecutedcredi_image76.gif]Section
11.15    Confidentiality    143140
regionsexecutedcredi_image86.gif
[regionsexecutedcredi_image86.gif]regionsexecutedcredi_image74.gif
[regionsexecutedcredi_image74.gif]Section 11.16    Usury Savings
Clause    144141
regionsexecutedcredi_image76.gif [regionsexecutedcredi_image76.gif]Section
11.17    Counterparts; Integration; Effectiveness    144142
regionsexecutedcred_image110.gif
[regionsexecutedcred_image110.gif]regionsexecutedcredi_image74.gif
[regionsexecutedcredi_image74.gif]Section 11.18    No Advisory of Fiduciary
Relationship    145142
regionsexecutedcredi_image76.gif [regionsexecutedcredi_image76.gif]Section
11.19    Electronic Execution of Assignments and Other Documents    145143
regionsexecutedcredi_image88.gif
[regionsexecutedcredi_image88.gif]regionsexecutedcredi_image78.gif
[regionsexecutedcredi_image78.gif]Section 11.20    USA PATRIOT Act    145143
Section 11.21
Acknowledgement and Consent to Bail-In of EEA Financial Institutions    145143




Appendices
Appendix A    Lenders, Commitments and Commitment Percentages Appendix
B    Notice Information


Schedules
Schedule 6.1    Organization; Requisite Power and Authority; Qualification
Schedule 6.2    Equity Interests and Ownership
Schedule 6.10(b)    Real Estate Assets Schedule 6.10(d)    Vessels
Schedule 6.14    Name, Jurisdiction and Tax Identification Numbers of Borrower
and its
Subsidiaries Schedule 6.21    Insurance Coverage Schedule 8.1    Existing
Indebtedness
Schedule 8.2    Existing Liens
Schedule 8.6    Existing Investments


Exhibits
Exhibit 1.1    Form of Secured Party Designation Notice Exhibit 2.1    Form of
Funding Notice
Exhibit 2.3    Form of Issuance Notice Exhibit 2.5-1    Form of Revolving Loan
Note Exhibit 2.5-2    Form of Swingline Note Exhibit 2.5-3    Form of Term Loan
Note
Exhibit 2.8    Form of Conversion/Continuation Notice
Exhibit 3.3    Forms of U.S. Tax Compliance Certificates (Forms 1 – 4) Exhibit
7.1(c)    Form of Compliance Certificate
Exhibit 7.14    Form of Guarantor Joinder Agreement Exhibit 11.5    Form of
Assignment Agreement



CREDIT AGREEMENT


This CREDIT AGREEMENT, dated as of August 5, 2015 (as amended, restated,
supplemented, increased, extended, supplemented or otherwise modified from time
to time, this “Agreement”), is entered into by and among ORION MARINE GROUP,
INC., a Delaware corporation (the “Borrower”), certain Subsidiaries of the
Borrower from time to time party hereto, as Guarantors, the Lenders from time to
time party hereto, REGIONS BANK, as administrative agent (in such capacity,
“Administrative Agent”) and collateral agent (in such capacity, “Collateral
Agent”).


RECITALS:


WHEREAS, on the Closing Date, the Lenders, at the Borrower’s request, extended
credit in the form of (i) the Initial Term Loan in the aggregate principal
amount of $135,000,000 and
(ii) revolving commitments in an aggregate principal amount of up to $50,000,000
(the “Initial Revolving Credit Facility”);


WHEREAS, the Borrower requested that the Lenders extend credit on the Fourth
Amendment Effective Date in the form of (i) a Fourth Amendment Replacement Term
Loan in an aggregate principal amount of $60,000,000 and (ii) Revolving
Commitments in an aggregate principal amount of up to $100,000,000
(collectively, the “Fourth Amendment Replacement Facilities”);


WHEREAS, immediately prior to the Fourth Amendment Effective Date, $72,000,000
of the Initial Term Loan remained outstanding (the “Initial Term Loan
Outstanding Amount”);


WHEREAS, at the Borrower’s request, on the Fourth Amendment Effective Date, (i)
(A) the Fourth Amendment Replacement Term Loan replaced the Initial Term Loan
through a “cashless roll” of the Initial Term Loan and (B) $60,000,000 of the
Initial Term Loan Outstanding Amount was deemed to be the Outstanding Amount of
the Fourth Amendment Replacement Term Loan from and after the Fourth Amendment
Effective Date, subject to the prepayment or repayment of such Outstanding
Amount after the Fourth Amendment Effective Date in accordance with the terms of
this Agreement and (ii) (A) the Revolving Commitments replaced the Initial
Revolving Credit Facility and (B) the remaining portion of the Initial Term Loan
Outstanding Amount, after giving effect to the deemed disbursement of the Fourth
Amendment Replacement Term Loan on the Fourth Amendment Effective Date
($12,000,000), was reallocated to the Revolving Commitments and deemed to be a
portion of the Outstanding Amount of the Revolving Loans from and after the
Fourth Amendment Effective Date, subject to any Borrowings and prepayments or
repayments of Revolving Loans and Swingline Loans, as the case may be, occurring
after the Fourth Amendment Effective Date in accordance with the terms of this
Agreement (such transactions, the “Fourth Amendment Replacement and Reallocation
Transactions”); and


WHEREAS, the Lenders provided the Fourth Amendment Replacement Facilities and
consummated the Fourth Amendment Replacement and Reallocation Transactions on
the terms and conditions set forth herein.






DMSLIBRARY01\28783273.v23

--------------------------------------------------------------------------------




NOW, THEREFORE, in consideration of these premises and the mutual covenants and
agreements contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto covenant and agree as follows:


SECTION 1. DEFINITIONS AND INTERPRETATION


Section 1.1    Definitions.    The following terms used herein, including in the
introductory paragraph, recitals, exhibits and schedules hereto, shall have the
following meanings:


“Acquisition”, by any Person, means the acquisition by such Person, in a single
transaction or in a series of related transactions, of all or any substantial
portion of the property of another Person or at least a majority of the Equity
Interests of another Person, in each case whether or not involving a merger or
consolidation with such other Person and whether for cash, property, services,
assumption of Indebtedness, securities or otherwise.


“13-Week Cash Flow Forecast” means as defined in Section 7.1(k).

--------------------------------------------------------------------------------



“Adjusted LIBOR Rate” means, for any Interest Rate Determination Date with
respect to an Interest Period for an Adjusted LIBOR Rate Loan, the rate per
annum obtained by dividing
(a)(i) the rate per annum (rounded upward to the next whole multiple of one
sixteenth of one percent (1/16 of 1%)) equal to the LIBOR or a comparable or
successor rate, which rate is approved by the Administrative Agent, as published
on the applicable Reuters screen page (or such other commercially available
source providing such quotations as may be designated by the Administrative
Agent from time to time) for deposits (for delivery on the first day of such
period) with a term equivalent to such period in Dollars, determined as of
approximately 11:00
a.m. (London, England time) on such Interest Rate Determination Date, or (ii) in
the event the rate referenced in the preceding clause (i) does not appear on
such page or service or if such page or service shall cease to be available, the
rate per annum (rounded upward to the next whole multiple of one sixteenth of
one percent (1/16 of 1%)) equal to the rate determined by the Administrative
Agent to be the offered rate on such other page or other service which displays
an average settlement rate for deposits (for delivery on the first day of such
period) with a term equivalent to such period in Dollars, determined as of
approximately 11:00 a.m. (London, England time) on such Interest Rate
Determination Date, or (iii) in the event the rates referenced in the preceding
clauses (i) and (ii) are not available, the rate per annum (rounded upward to
the next whole multiple of one sixteenth of one percent (1/16 of 1%)) equal to
quotation rate (or the arithmetic mean of rates) offered to first class banks in
the London interbank market for deposits (for delivery on the first day of the
relevant period) in Dollars of amounts in same day funds comparable to the
principal amount of the applicable Loan of Regions Bank or any other Lender
selected by the Administrative Agent, for which the Adjusted LIBOR Rate is then
being determined with maturities comparable to such period as of approximately
11:00 a.m. (London, England time) on such Interest Rate Determination Date, by
(b) an amount equal to (i) one, minus (ii) the Applicable Reserve Requirement.
Notwithstanding the foregoing, for purposes of this Agreement, the Adjusted
LIBOR Rate shall in no event be less than 0% at any time.


“Adjusted LIBOR Rate Loan” means Loans bearing interest based on the Adjusted
LIBOR Rate.



“Administrative Agent” means as defined in the introductory paragraph hereto,
together with its successors and assigns.


“Administrative Questionnaire” means an administrative questionnaire provided by
the Lenders in a form supplied by the Administrative Agent.


“Adverse Proceeding” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration (whether or
not purportedly on behalf of any Credit Party or any of its Subsidiaries) at law
or in equity, or before or by any Governmental Authority, whether pending,
threatened in writing against any Credit Party or any of its Subsidiaries or any
material property of any Credit Party or any of its Subsidiaries.


“Affected Lender” means as defined in Section 3.1(b). “Affected Loans” means as
defined in Section 3.1(b).
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.


“Agent” means each of the Administrative Agent and the Collateral Agent.


“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Lenders. The aggregate principal amount of the Aggregate Revolving Commitments
in effect on the Closing Date was FIFTY MILLION DOLLARS ($50,000,000). The
aggregate principal amount of the Aggregate Revolving Commitments in effect from
and after the Fourth Amendment Effective Date is ONE HUNDRED MILLION DOLLARS
($100,000,000). The aggregate principal amount of the Aggregate Revolving
Commitments in effect from and after the Sixth Amendment Effective Date is FIFTY
MILLION DOLLARS ($50,000,000); provided, however, that if the Revolving
Commitment Reduction Trigger occurs, then the aggregate principal amount of the
Aggregate Revolving Commitments from and after the Revolving Commitment
Reduction Tigger Date shall be FORTY-FIVE MILLION DOLLARS ($45,000,000).


“Agreement” means as defined in the introductory paragraph hereto. “ALTA” means
American Land Title Association.
“Applicable Laws” means all applicable laws, including all applicable provisions
of constitutions, statutes, rules, ordinances, regulations and orders of all
Governmental Authorities and all orders, rulings, writs and decrees of all
courts, tribunals and arbitrators.


“Applicable Margin” means (a) from the Closing Date through the date two (2)
Business Days immediately following the date a Compliance Certificate is
delivered pursuant to Section 7.1(c) for the Fiscal Quarter ending September 30,
2015, the percentage per annum based upon Pricing Level 3 in the table set forth
below, (b) from the Fourth Amendment Effective Date through the date two (2)
Business Days immediately following the date a Compliance Certificate is
delivered pursuant to Section 7.1(c) for the Fiscal Quarter ended September 30,
2018, the



percentage per annum based upon Pricing Level 1 in the table set forth below,
(c) from the Fifth Amendment Effective Date through the date two (2) Business
Days immediately following the date a Compliance Certificate is delivered
pursuant to Section 7.1(c) for the Fiscal Quarter ended June 30, 2019, the
percentage per annum based upon Pricing Level 4 in the table set forth below and
(d, (d) from the Sixth Amendment Effective Date through the date two (2)
Business Days immediately following the date a Compliance Certificate is
delivered pursuant to Section 7.1(c) for the Fiscal Quarter ending June 30,
2019, the percentage per annum based upon Pricing Level 4 in the table set forth
below, and (e) thereafter, the percentage per annum determined by reference to
the table set forth below using the Consolidated Leverage Ratio as set forth in
the Compliance Certificate most recently delivered to the Administrative Agent
pursuant to Section 7.1(c), with any increase or decrease in the Applicable
Margin resulting from a change in the Consolidated Leverage Ratio becoming
effective on the date two (2) Business Days immediately following the date on
which such Compliance Certificate is delivered.




Pricing Level
Consolidated Leverage Ratio
Adjusted LIBOR Rate Loans and Letter of
Credit Fee
Base Rate Loans
Commitment Fee
1
Less than 1.50 to 1.00
2/2/2025
1/1/2025
0.30%
2




3
Greater than or equal to
1.50 to 1.00 but less than
2.00 to 1.00 Greater than or equal to
2.252.50%




2.502.75%
1.251.50%




1.501.75%
0.35%




0.40%




4
2.00 to 1.00 but less than
2.75 to 1.00 Greater than or equal to




2.753.50%




1.752.50%




0.45%
 
2.75 to 1.00
 
 
 



Notwithstanding the foregoing, (x) if at any time a Compliance Certificate is
not delivered when due in accordance herewith, then Pricing Level 4 as set forth
in the table above shall apply as of the first Business Day after the date on
which such Compliance Certificate was required to have been delivered and shall
remain in effect until the date on which such Compliance Certificate is
delivered and (y) the determination of the Applicable Margin for any period
shall be subject to the provisions of Section 2.7(e). The Applicable Margin with
respect to any additional Term Loan established pursuant to Section 2.1(d)(iii)
shall be as provided in the joinder document(s) and/or commitment agreement(s)
executed by the Borrower and the applicable Lenders in connection therewith.


“Applicable Reserve Requirement” means, at any time, for any LIBOR Loan, the
maximum rate, expressed as a decimal, at which reserves (including any basic
marginal, special, supplemental, emergency or other reserves) are required to be
maintained with respect thereto against “Eurocurrency liabilities” (as such term
is defined in Regulation D of the Board of Governors of the Federal Reserve
System, as in effect from time to time) under regulations issued from time to
time by the Board of Governors of the Federal Reserve System or other applicable
banking regulator. Without limiting the effect of the foregoing, the Applicable
Reserve Requirement shall reflect any other reserves required to be maintained
by such member



banks with respect to (a) any category of liabilities which includes deposits by
reference to which the applicable Adjusted LIBOR Rate or LIBOR Index Rate or any
other interest rate of a Loan is to be determined, or (b) any category of
extensions of credit or other assets which include Adjusted LIBOR Rate Loans or
Base Rate Loans determined by reference to the LIBOR Index Rate. Adjusted LIBOR
Rate Loans and Base Rate Loans determined by reference to the LIBOR Index Rate
shall be deemed to constitute Eurocurrency liabilities and as such shall be
deemed subject to reserve requirements without benefit of credit for pro ration,
exception or offsets that may be available from time to time to the applicable
Lender. The rate of interest on Adjusted LIBOR Rate Loans and Base Rate Loans
determined by reference to the Index Rate shall be adjusted automatically on and
as of the effective date of any change in the Applicable Reserve Requirement.


“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.


“Asset Sale” means a sale, lease, sale and leaseback, assignment, conveyance,
exclusive license (as licensor), transfer or other disposition to, or any
exchange of property with, any Person, in one transaction or a series of
transactions, of all or any part of any Credit Party or any of its Subsidiaries’
businesses, assets or properties of any kind, whether real, personal, or mixed
and whether tangible or intangible, whether now owned or hereafter acquired,
created, leased or licensed, including the Equity Interests of any Subsidiary of
the Borrower, other than (a) dispositions of surplus, obsolete or worn out
property or property no longer used or useful in the business of the Borrower
and its Subsidiaries, whether now owned or hereafter acquired, in the ordinary
course of business; (b) dispositions of inventory sold, and Intellectual
Property licensed, in the ordinary course of business; (c) dispositions of
accounts or payment intangibles (each as defined in the UCC) resulting from the
compromise or settlement thereof in the ordinary course of business for less
than the full amount thereof; (d) dispositions of Cash Equivalents in the
ordinary course of business; and (e) licenses, sublicenses, leases or subleases
granted to any third parties in arm’s-length commercial transactions in the
ordinary course of business that do not interfere in any material respect with
the business of the Borrower or any of its Subsidiaries.


“Assignment Agreement” means an assignment agreement entered into by a Lender
and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.5(b)) and accepted by the Administrative Agent, in
substantially the form of Exhibit 11.5 or any other form (including electronic
documentation generated by ClearPar or other electronic platform) approved by
the Administrative Agent.


“Attributable Principal Amount” means (a) in the case of Capital Leases, the
amount of Capital Lease obligations determined in accordance with GAAP, (b) in
the case of Synthetic Leases, an amount determined by capitalization of the
remaining lease payments thereunder as if it were a Capital Lease determined in
accordance with GAAP, (c) in the case of Securitization Transactions, the
outstanding principal amount of such financing, after taking into account
reserve amounts and making appropriate adjustments, determined by the
Administrative Agent in its reasonable judgment and (d) in the case of Sale and
Leaseback Transactions, the present value (discounted in accordance with GAAP at
the debt rate implied in the applicable lease) of the obligations of the lessee
for rental payments during the term of such lease.



“Authorized Officer” means, as applied to any Person, any individual holding the
position of chairman of the board (if an officer), chief executive officer,
president or one of its vice presidents (or the equivalent thereof), chief
financial officer or treasurer and, solely for purposes of making the
certifications required under Section 5.1(b)(ii) and (iv), any secretary or
assistant secretary.


“Auto Borrow Agreement” has the meaning specified in Section 2.2(b)(vi).


“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.


“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.


“Base Rate” means, for any day, a rate per annum equal to the greatest of (a)
the Prime Rate in effect on such day, (b) the Federal Funds Effective Rate in
effect on such day plus ½ of one percent (0.5%) and (c) the LIBOR Index Rate in
effect on such day plus one percent (1.0%). Any change in the Base Rate due to a
change in the Prime Rate, the Federal Funds Effective Rate or the LIBOR Index
Rate shall be effective on the effective day of such change in the Prime Rate,
the Federal Funds Effective Rate or the LIBOR Index Rate, respectively.
Notwithstanding the foregoing, for purposes of this Agreement, the Base Rate
shall in no event be less than 0% at any time.


“Base Rate Loan” means a Loan bearing interest at a rate determined by reference
to the Base Rate.


“Bilbo Project” means the project undertaken by the Credit Parties in Savanah,
Georgia for the purpose of creating a storm water canal in connection with
Savanah’s Bilbo Canal.


“Borrower” means as defined in the introductory paragraph hereto.


“Borrowing” means (a) a borrowing consisting of simultaneous Loans of the same
Type of Loan and, in the case of Adjusted LIBOR Rate Loans, having the same
Interest Period, or (b) a borrowing of Swingline Loans, as appropriate.


“Business Day” means (a) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close, and
(b)with respect to all notices, determinations, fundings and payments in
connection with the Adjusted LIBOR Rate and Adjusted LIBOR Rate Loans (and in
the case of determinations, the Index Rate and Base Rate Loans based on the
LIBOR Index Rate), the term “Business Day” means any day which is a Business Day
described in clause (a) and which is also a day for trading by and between banks
in Dollar deposits in the London interbank market.



“Cape Lisburne Project” means the project undertaken by the Credit Parties in
Cape Lisburne, Alaska for the purpose of fortifying a sea wall to provide
erosion protection for a United States military air strip.


“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.


“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, any Issuing Bank or the Swingline Lender, as applicable,
as collateral for the Letter of Credit Obligations or Swingline Loans, as
applicable, or obligations of Lenders to fund participations in respect thereof,
cash or deposit account balances or, if the Administrative Agent, any Issuing
Bank or Swingline Lender, as applicable, may agree in their sole discretion,
other credit support, in each case pursuant to documentation in form and
substance reasonably satisfactory to the Administrative Agent, such Issuing Bank
and/or Swingline Lender, as applicable. “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.


“Cash Equivalents” means, as at any date of determination, any of the following:
(a) marketable securities (i) issued or directly and unconditionally guaranteed
as to interest and principal by the United States government, or (ii) issued by
any agency of the United States the obligations of which are backed by the full
faith and credit of the United States, in each case maturing within one (1) year
after such date; (b) marketable direct obligations issued by any state of the
United States or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one (1) year after such
date and having, at the time of the acquisition thereof, a rating of at least
A-1 from S&P or at least P-1 from Moody’s; (c) commercial paper maturing no more
than one (1) year from the date of creation thereof and having, at the time of
the acquisition thereof, a rating of at least A-1 from S&P or at least P-1 from
Moody’s; (d) certificates of deposit or bankers’ acceptances maturing within one
(1)    year after such date and issued or accepted by any Lender or by any
commercial bank organized under the laws of the United States or any state
thereof or the District of Columbia that (i) is at least “adequately
capitalized” (as defined in the regulations of its primary federal banking
regulator), and (ii) has Tier 1 capital (as defined in such regulations) of not
less than
$100,000,000; and (e) shares of any money market mutual fund that (i) has
substantially all of its assets invested continuously in the types of
investments referred to in clauses (a) and (b) above,
(ii)has net assets of not less than $500,000,000, and (iii) has the highest
rating obtainable from either S&P or Moody’s.


“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith, (ii) all requests, rules, guidelines or directives promulgated by the
Bank for International Settlements, the Basel Committee on Banking



Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III and (iii) all
requests, rules, guidelines or directives issued by a Governmental Authority in
connection with a Lender’s submission or re-submission of a capital plan under
12 C.F.R. § 225.8 or a Governmental Authority’s assessment thereof shall in each
case be deemed to be a “Change in Law”, regardless of the date enacted, adopted
or issued.


“Change of Control” means an event or series of events by which:


(a)
any “person” or “group” (as such terms are used in Sections 13(d) and

14(d) of the Exchange Act of 1934, but excluding any employee benefit plan of
such person or its subsidiaries, and any person or entity acting in its capacity
as trustee, agent or other fiduciary or administrator of any such plan) becomes
the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange
Act of 1934, except that a person or group shall be deemed to have “beneficial
ownership” of all securities that such person or group has the right to acquire
(such right, an “option right”), whether such right is exercisable immediately
or only after the passage of time), directly or indirectly, of 20% or more of
the Equity Interests of the Borrower entitled to vote for members of the board
of directors or equivalent governing body of the Borrower on a fully diluted
basis (and taking into account all such securities that such person or group has
the right to acquire pursuant to any option right); or


(b)
during any period of twenty-four (24) consecutive months, a majority of

the members of the board of directors or other equivalent governing body of the
Borrower cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.


“Closing Date” means August 5, 2015.


“Closing Date Acquisition” means the acquisition of all of the membership
interests of the Target and the membership and partnership interests in certain
Subsidiaries and Affiliates of the Target, pursuant to the Closing Date
Acquisition Agreement.


“Closing Date Acquisition Agreement” means that certain Membership Interest
Purchase Agreement dated as of August 5, 2015 by and between T.A.S. Holdings,
LLC, as seller and Orion Concrete Construction, LLC.


“Closing Date Acquisition Agreement Assignment” means that certain Assignment of
Representations, Warranties, Covenants and Indemnities, dated as of the Closing
Date by the Borrower in favor of the Administrative Agent and acknowledged by
T.A.S. Holdings, LLC, in form and substance reasonably satisfactory to the
Administrative Agent.



“Closing Date Acquisition Documents” means the Closing Date Acquisition
Agreement and all related instruments and agreements executed in connection
therewith.


“Collateral” means the collateral identified in, and at any time covered by, the
Collateral Documents.


“Collateral Agent” means as defined in the introductory paragraph hereto,
together with its successors and assigns.


“Collateral Documents” means the Pledge Agreement, the Security Agreement,
Closing Date Acquisition Agreement Assignment, the Fleet Mortgages and all other
instruments, documents and agreements delivered by any Credit Party pursuant to
this Agreement or any of the other Credit Documents in order to grant to the
Collateral Agent, for the benefit of the holders of the Obligations, a Lien on
any real, personal or mixed property of that Credit Party as security for the
Obligations.


“Commitments” means the Revolving Commitments and the Term Loan Commitments.
“Commitment Fee” means as defined in Section 2.10(a).
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).


“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit 7.1(c).


“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.


“Consolidated Capital Expenditures” means, for any period, for the Borrower and
its Subsidiaries on a consolidated basis, all capital expenditures, as
determined in accordance with GAAP; provided, however, that Consolidated Capital
Expenditures shall not include (a) expenditures made with proceeds of any
Involuntary Disposition to the extent such expenditures are used to purchase
property that is the same as or similar to the property subject to such
Involuntary Disposition or (b) Permitted Acquisitions.


“Consolidated Current Assets” means, as of any date of determination, the total
assets of the Borrower and its Subsidiaries on a consolidated basis, that may
properly be classified as current assets in accordance with GAAP, excluding cash
and Cash Equivalents.


“Consolidated Current Liabilities” means, as of any date of determination, the
total liabilities of the Borrower and its Subsidiaries on a consolidated basis,
that may properly be classified as current liabilities in accordance with GAAP,
excluding the current portion of long term debt.


“Consolidated EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus the following to the extent deducted in calculating such
Consolidated Net Income: (a) Consolidated



Interest Charges for such period, (b) the provision for federal, state, local
and foreign income taxes payable by the Borrower and its Subsidiaries for such
period, (c) depreciation and amortization expense for such period, (d) all
non-cash expenses, charges and losses (or minus any non-cash gains) for such
period (excluding those expenses, charges and losses related to accounts
receivable) so long such expenses, charges and losses are not expected to be
paid in cash at any time in the future, (e) costs, expenses, charges and losses
(including, without limitation, due to business interruption) actually incurred
or suffered related to (i) project delays in connection with the (x) Cape
Lisburne Project in an amount not to exceed $16,000,000, (y) Bilbo Project in an
amount not to exceed $2,800,000 and (z) Kinder Morgan Matter in an amount not to
exceed $1,700,000, in each case with respect to the forgoing clauses (x), (y)
and (z), for the Fiscal Quarter of the Borrower ended December 18, 2018;
provided, that, Consolidated EBITDA shall be reduced by the amount of
contractual proceeds actually received or recoveries realized in excess of
contractual payments or collections of receivables reserved for, as applicable,
in each with respect to such projects during such period in an aggregate amount
not to exceed the amount of such costs, expenses, charges and losses added back
for such period pursuant to this clause (e)(i) and (ii) the impact of certain
weather-related events solely with respect to the Fiscal Quarter of the Borrower
ended December 31, 2018 in an aggregate amount not to exceed $6,500,000 for such
Fiscal Quarter, and (f) costs and expenses actually incurred with respect to the
consulting services (i) of Alvarez & Marshal (A&M) for the Fiscal Quarters of
the Borrower ending March 31, 2019 and June 30, 2019 in an aggregate amount not
to exceed $1,700,000 for such Fiscal Quarters, collectively, and (ii) for
IT-Related Projects for the Fiscal Quarters of the Borrower ending March 31,
2019, June 30, 2019, September 30, 2019 and December 31, 2019, in an amount not
to exceed $250,000 for each such Fiscal Quarter and (g) costs and expenses
actually incurred in connection with the Borrower’s reimbursement obligations
under Section 7.6 with respect to the inspections, equipment appraisals and
enterprise valuations described in such Section. For purposes of calculating the
financial covenants set forth in Section 8.8 solely with respect to the Fiscal
Quarters of the Borrower ending March 31, 2019, June 30, 2019 and September 30,
2019, Consolidated EBITDA shall be determined for the Fiscal Quarter of the
Borrower ending (A) March 31, 2019 by multiplying the Consolidated EBITDA for
such Fiscal Quarter by four (4), (B) June 30, 2019 by multiplying the
Consolidated EBITDA for such Fiscal Quarter plus the Consolidated EBITDA for the
immediately preceding Fiscal Quarter by two (2) and (C) September 30, 2019 by
multiplying the Consolidated EBITDA for such Fiscal Quarter plus the
Consolidated EBITDA for the immediately preceding two (2) Fiscal Quarters by
four-thirds (4/3).

--------------------------------------------------------------------------------



“Consolidated Excess Cash Flow” means, for any period for the Borrower and its
Subsidiaries, an amount equal to the sum, without duplication, of (a)
Consolidated EBITDA minus (b) Consolidated Capital Expenditures paid in cash,
minus (c) the cash portion of Consolidated Interest Charges minus (d)
Consolidated Taxes minus (e) Consolidated Scheduled Funded Debt Payments minus
(f) the Consolidated Working Capital Adjustment, in each case on a consolidated
basis determined in accordance with GAAP.


“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated EBITDA minus (i) Consolidated Taxes
minus (ii) Consolidated Maintenance Capital Expenditures, in each case, for the
period of the four Fiscal Quarters most recently ended, to (b) Consolidated
Fixed Charges for the period of the four Fiscal Quarters most recently ended;
provided that, for purposes of this clause (b) and determining the Consolidated



Scheduled Funded Debt Payments component of Consolidated Fixed Charges, the sum
of all scheduled payments of principal on Consolidated Funded Debt shall be
deemed to be $3,000,000 per annum at all times prior to and including the Fiscal
Quarter of the Borrower ending June 30, 2019.


“Consolidated Fixed Charges” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to the sum of (a) the cash
portion of Consolidated Interest Charges for such period plus (b) Consolidated
Scheduled Funded Debt Payments for such period plus (c) Restricted Payments made
during such period, all as determined in accordance with GAAP.


“Consolidated Funded Debt” means Funded Debt of the Borrower and its
Subsidiaries on a consolidated basis determined in accordance with GAAP.


“Consolidated Interest Charges” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to the sum of (a) all
interest, premium payments, debt discount, fees, charges and related expenses in
connection with borrowed money (including capitalized interest) or in connection
with the deferred purchase price of assets, in each case to the extent treated
as interest in accordance with GAAP, plus (b) the portion of rent expense with
respect to such period under Capital Leases that is treated as interest in
accordance with GAAP plus (c) the implied interest component of Synthetic Leases
with respect to such period.


“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) (i) Consolidated Funded Debt as of such date minus (ii) unrestricted cash
in excess of $1,000,000 but not in excess of $10,000,000 in the aggregate to (b)
Consolidated EBITDA for the period of the four Fiscal Quarters most recently
ended.


“Consolidated Maintenance Capital Expenditures” means, for any period, the
aggregate amount of Consolidated Capital Expenditures expended by the Credit
Parties and their Subsidiaries on a consolidated basis during such period for
the maintenance or replacement of their existing capital assets, in each case as
approved by the Administrative Agent, net of up to
$5,000,000 of Net Cash Proceeds received from Asset Sales for such period.


“Consolidated Net Income” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the net income of the Borrower and its
Subsidiaries (excluding extraordinary gains) for that period, as determined in
accordance with GAAP.


“Consolidated Scheduled Funded Debt Payments” means for any period for the
Borrower and its Subsidiaries on a consolidated basis, the sum of all scheduled
payments of principal on Consolidated Funded Debt, as determined in accordance
with GAAP. For purposes of this definition, “scheduled payments of principal”
(a) shall be determined without giving effect to any reduction of such scheduled
payments resulting from the application of any voluntary or mandatory
prepayments made during the applicable period, (b) shall be deemed to include
the Attributable Principal Amount in respect of Capital Leases, Securitization
Transactions and Synthetic Leases and (c) shall not include any voluntary
prepayments or mandatory prepayments required pursuant to Section 2.11.



“Consolidated Working Capital” means, as of any date of determination, the
excess of Consolidated Current Assets over Consolidated Current Liabilities.


“Consolidated Working Capital Adjustment” means, for any period on a
consolidated basis, the amount (which may be a negative number) by which
Consolidated Working Capital as of the end of such period exceeds (or is less
than) Consolidated Working Capital as of the beginning of such period.


“Consolidated Taxes” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the aggregate of all taxes paid in cash.


“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.


“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Controlled Account” has the meaning set forth in Section 7.17.
“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.


“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit 2.8.


“Credit Date” means the date of a Credit Extension.


“Credit Document” means any of this Agreement, each Note, each Issuer Document,
the Collateral Documents, any Guarantor Joinder Agreement, the Fee Letter, the
Fourth Amendment Fee Letter, any Auto Borrower Agreement, any document executed
and delivered by the Borrower and/or any other Credit Party pursuant to which
any Aggregate Revolving Commitments are increased pursuant to Section 2.1(d)(ii)
or an additional Term Loan is established pursuant to Section 2.1(d)(iii), any
documents or certificates executed by any Credit Party in favor of any Issuing
Bank relating to Letters of Credit, and, to the extent evidencing or securing
the Obligations, all other documents, instruments or agreements executed and
delivered by any Credit Party for the benefit of any Agent, any Issuing Bank or
any Lender in connection herewith or therewith, and including for the avoidance
of doubt, any Guarantor Joinder Agreement (but specifically excluding any
Secured Swap Agreements and Secured Treasury Management Agreements).


“Credit Extension” means the making of a Loan or the issuing of a Letter of
Credit. “Credit Parties” means, collectively, the Borrower and each Guarantor.



“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.


“Debt Transaction” means, with respect to the Borrower or any of its
Subsidiaries, any sale, issuance, placement, assumption or guaranty of Funded
Debt, whether or not evidenced by a promissory note or other written evidence of
Indebtedness, except for Funded Debt permitted to be incurred pursuant to
Section 8.1.


“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.


“Default Rate” means an interest rate equal to (a) with respect to Obligations
other than Adjusted LIBOR Rate Loans (including Base Rate Loans referencing the
LIBOR Index Rate) and the Letter of Credit Fee, the Base Rate plus the
Applicable Margin, if any, applicable to such Loans plus twofour percent (24%)
per annum, (b) with respect to Adjusted LIBOR Rate Loans, the Adjusted LIBOR
Rate plus the Applicable Margin, if any, applicable to Adjusted LIBOR Rate Loans
plus twofour percent (24%) per annum and (c) with respect to the Letter of
Credit Fee, the Applicable Margin plus twofour percent (24%) per annum.

--------------------------------------------------------------------------------



“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to
(i)fund all or any portion of its Loans within two (2) Business Days of the date
such Loans were required to be funded hereunder unless such Lender notifies the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, or (ii) pay
to the Administrative Agent, any Issuing Bank, any Swingline Lender or any other
Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit or Swingline Loans) within two
(2) Business Days of the date when due, (b) has notified the Borrower, the
Administrative Agent or any Issuing Bank or Swingline Lender in writing that it
does not intend to comply with its funding obligations hereunder, or has made a
public statement to that effect (unless such writing or public statement relates
to such Lender’s obligation to fund a Loan hereunder and states that such
position is based on such Lender’s determination that a condition precedent to
funding (which condition precedent, together with any applicable default, shall
be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three (3) Business Days after written request
by the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or (iii)
become the subject of a Bail-in Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership



or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
2.16(b)) upon delivery of written notice of such determination to the Borrower,
each Issuing Bank, each Swingline Lender and each Lender.


“Deposit Account Control Agreement” means an agreement, among a Credit Party, a
depository institution, and the Collateral Agent, which agreement is in a form
acceptable to the Collateral Agent and which provides the Collateral Agent with
“control” (as such term is used in Article 9 of the UCC) over the Controlled
Account described therein, as the same may be amended, modified, extended,
restated, replaced, or supplemented from time to time.


“Discharge” has the meaning set forth in section 1001(7) of OPA.


“DOC” means a document of compliance issued to an Operator in accordance with
rule 13 of the ISM Code;


“Dollars” and the sign “$” mean the lawful money of the United States.


“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States, any state thereof or the District of Columbia.


“Earn Out Obligations” means, with respect to an Acquisition, all obligations of
the Borrower or any Subsidiary to make earn out or other contingency payments
(including purchase price adjustments, non-competition and consulting
agreements, or other indemnity obligations) pursuant to the documentation
relating to such Acquisition. The amount of any Earn Out Obligations at the time
of determination shall be the aggregate amount, if any, of such Earn Out
Obligations that are required at such time under GAAP to be recognized as
liabilities on the consolidated balance sheet of the Borrower.


“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.



“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.5(b), subject to any consents and representations, if
any as may be required therein.


“Environmental Claim” means any known investigation, written notice, notice of
violation, written claim, action, suit, proceeding, written demand, abatement
order or other written order or directive (conditional or otherwise), by any
Person arising (a) pursuant to or in connection with any actual or alleged
violation of any Environmental Law; (b) in connection with any Hazardous
Material or any actual or alleged Hazardous Materials Activity; or (c) in
connection with any actual or alleged damage, injury, threat or harm to human
health, safety, natural resources or the environment.


“Environmental Permits” means all permits, licenses, orders, and authorizations
which the Borrower or any of its Subsidiaries has obtained under Environmental
Laws in connection with the Borrower’s or any such Subsidiary’s current
Facilities or operations.


“Environmental Laws” means any and all current or future federal or state (or
any subdivision of either of them), statutes, ordinances, orders, rules,
regulations, judgments, Governmental Authorizations, or any other written
requirements of Governmental Authorities relating to (a) any Hazardous Materials
Activity; (b) the generation, use, storage, transportation or disposal of
Hazardous Materials; or (c) protection of human health and the environment from
pollution, in any manner applicable to any Credit Party or any of its
Subsidiaries or their respective Facilities.


“Environmental Liability” means any OPA Liability or any liability, contingent
or otherwise (including any liability for damages, costs of environmental
remediation, fines, penalties or indemnities), of the Borrower, any other Credit
Party or any of their respective Subsidiaries directly or indirectly resulting
from or based upon (a) violation of any Environmental Law, (b) the generation,
use, handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the Release or
threatened Release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which Borrower
or any Subsidiary assumed liability with respect to any of the foregoing.


“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.


“Equity Transaction” means, with respect to the Borrower or any of its
Subsidiaries, any issuance or sale by the Borrower or such Subsidiary of shares
of its Equity Interests, other than an issuance (a) to the Borrower or any of
its wholly-owned Subsidiaries, (b) in connection with a conversion of debt
securities to equity, (c) in connection with the exercise by a present or former



employee, officer or director under a stock incentive plan, stock option plan or
other equity-based compensation plan or arrangement, (d) which occurred prior to
the Closing Date, or
(e) in connection with any Permitted Acquisition or any capital expenditures
permitted under this Agreement.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended to
the date hereof and from time to time hereafter, any successor statute, and the
regulations thereunder.


“ERISA Affiliate” means, as applied to any Person, (a) any corporation which is
a member of a controlled group of corporations within the meaning of Section
414(b) of the Internal Revenue Code of which that Person is a member; (b) any
trade or business (whether or not incorporated) which is a member of a group of
trades or businesses under common control within the meaning of Section 414(c)
of the Internal Revenue Code of which that Person is a member; and (c) any
member of an affiliated service group within the meaning of Section 414(m) or
(o) of the Internal Revenue Code of which that Person, any corporation described
in clause (a) above or any trade or business described in clause (b) above is a
member.


“ERISA Event” means (a) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which notice to the PBGC has been waived by regulation);
(b) the failure to meet the minimum funding standard of Section 412 of the
Internal Revenue Code with respect to any Pension Plan (whether or not waived in
accordance with Section 412(c) of the Internal Revenue Code), the failure to
make by its due date any minimum required contribution or any required
installment under Section 430(j) of the Internal Revenue Code with respect to
any Pension Plan or the failure to make by its due date any required
contribution to a Multiemployer Plan; (c) the provision by the administrator of
any Pension Plan pursuant to Section 4041(a)(2) of ERISA of a notice of intent
to terminate such plan in a distress termination described in Section 4041(c) of
ERISA; (d) the withdrawal from any Pension Plan with two (2) or more
contributing sponsors or the termination of any such Pension Plan, in either
case resulting in material liability pursuant to Section 4063 or 4064 of ERISA;
(e) the institution by the PBGC of proceedings to terminate any Pension Plan, or
the occurrence of any event or condition reasonably likely to constitute grounds
under ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (f) the imposition of liability pursuant to
Section 4062(e) or 4069 of ERISA or by reason of the application of Section
4212(c) of ERISA, each case reasonably likely to result in material liability;
(g) the withdrawal of any Credit Party, any of its Subsidiaries or any of their
respective ERISA Affiliates in a complete or partial withdrawal (within the
meaning of Sections 4203 and 4205 of ERISA) from any Multiemployer Plan if such
withdrawal is reasonably likely to result in material liability, or the receipt
by any Credit Party, any of its Subsidiaries or any of their respective ERISA
Affiliates of notice from any Multiemployer Plan that it is in reorganization or
insolvency pursuant to Section 4241 or 4245 of ERISA, or that it is in
“critical” or “endangered” status within the meaning of Section 103(f)(2)(G) or
ERISA, or that it intends to terminate or has terminated under Section 4041A or
4042 of ERISA, if such reorganization, insolvency or termination is reasonably
likely to result in material liability; (h) the imposition of fines, penalties,
taxes or related charges under Chapter 43 of the Internal Revenue Code or under
Section 409, Section 502(c), (i) or (l), or Section 4071 of ERISA in respect of
any Pension Plan if such fines, penalties, taxes or related charges are
reasonably likely to result in material



liability; (i) the assertion of a material claim (other than routine claims for
benefits and funding obligations in the ordinary course) against any Pension
Plan other than a Multiemployer Plan or the assets thereof, or against any
Person in connection with any Pension Plan such Person sponsors or maintains
reasonably likely to result in material liability; (j) receipt from the Internal
Revenue Service of a final written determination of the failure of any Pension
Plan intended to be qualified under Section 401(a) of the Internal Revenue Code
to qualify under Section 401(a) of the Internal Revenue Code, or the failure of
any trust forming part of any such plan to qualify for exemption from taxation
under Section 501(a) of the Internal Revenue Code; or (k) the imposition of a
lien pursuant to Section 430(k) of the Internal Revenue Code or pursuant to
Section 303(k) or 4068 of ERISA.


“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Event of Default” means each of the conditions or events set forth in Section
9.1. “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to
time, and any successor statute.


“Excluded Property” means, with respect to the Borrower and each other Credit
Party, including any Person that becomes a Credit Party after the Closing Date
as contemplated by Section 7.14, (a) any disbursement deposit account the funds
in which are used solely for the payment of salaries and wages, employee
benefits, workers’ compensation and similar expenses,
(b) any owned or leased real or personal property which is located outside of
the United States having a fair market value not in excess of $500,000, (c) any
personal property (including, without limitation, motor vehicles) in respect of
which perfection of a Lien is not (i) governed by the UCC, (ii) effected by
appropriate evidence of the Lien being filed in either the United States
Copyright Office or the United States Patent and Trademark Office or (iii)
effected by retention of certificate of title to vehicles or trailers and/or
appropriate evidence of the Lien being filed with the applicable jurisdiction’s
department of motor vehicles or other Governmental Authority, unless reasonably
requested by the Administrative Agent or the Required Lenders, (d) the Equity
Interests of any direct Foreign Subsidiary of the Borrower or any other Credit
Party to the extent not required to be pledged to secure the Obligations
pursuant to Section 7.12(a), (e) any property which, subject to the terms of
Section 8.3, is subject to a Lien of the type described in Section 8.2(m)
pursuant to documents which prohibit the Credit Party from granting any other
Liens in such property, (f) any property to the extent that the grant of a
security interest therein would violate Applicable Laws, require a consent not
obtained of any Governmental Authority, or constitute a breach of or default
under, or result in the termination of or require a consent not obtained under,
any contract, lease, license or other agreement evidencing or giving rise to
such property, or result in the invalidation thereof or provide any party
thereto with a right of termination (other than to the extent that any such term
would be rendered ineffective pursuant to Section 9-406, 9-407, 9-408 or 9-409
of the applicable UCC or any other Applicable Law or principles of equity), (g)
any certificates, licenses and other authorizations issued by any Governmental
Authority to the extent that Applicable Laws prohibit the granting of a security
interest therein, (h) all vehicles, (i) all Real Estate Assets, subject to
Section 7.11, (j and (i) proceeds and products of any and all of the foregoing
excluded property described in clauses (a) through (ih) above only to the extent
such proceeds and products would



constitute property or assets of the type described in clauses (a) through (ih)
above; provided, however, that the security interest granted to the Collateral
Agent under the Pledge Agreement and the Security Agreement or any other Credit
Document shall attach immediately to any asset of any Pledgor (as defined in the
Pledge Agreement) and any Obligor (as defined in the Security Agreement) at such
time as such asset ceases to meet any of the criteria for “Excluded Property”
described in any of the foregoing clauses (a) through (ih) above.

--------------------------------------------------------------------------------



“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant under a Credit Document by such Guarantor of a
security interest to secure, such Swap Obligation (or any guarantee thereof) is
or becomes illegal under the Commodity Exchange Act (or the application or
official interpretation thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act (determined after giving effect to Section 4.8 hereof and
any and all guarantees of such Guarantor’s Swap Obligations by other Credit
Parties) at the time the Guaranty of such Guarantor, or grant by such Guarantor
of a security interest, becomes effective with respect to such Swap Obligation.
If a Swap Obligation arises under a Master Agreement governing more than one
Swap Agreement, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to Swap Agreements for which such Guaranty or
security interest becomes illegal.


“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.17) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 3.3, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 3.3(f) and (d) any U.S. federal withholding Taxes imposed
under FATCA.


“Existing Credit Agreement” means that certain Credit Agreement dated as of June
25, 2012, as amended, by and among the Borrower, the lenders from time to time
party thereto and Wells Fargo Bank, National Association as administrative
agent.


“Facility” means any real property including all buildings, fixtures or other
improvements located on such real property now, hereafter or heretofore owned,
leased, operated or used by the Borrower or any of its Subsidiaries or any of
their respective predecessors.


“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code as of the
date of this Agreement (or any amended or successor version that is
substantively comparable



and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Internal Revenue Code.


“Federal Funds Effective Rate” means for any day, the rate per annum (expressed,
as a decimal, rounded upwards, if necessary, to the next higher one
one-hundredth of one percent (1/100 of 1%)) equal to the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day; provided, (a) if such day is not a Business Day, the Federal Funds
Effective Rate for such day shall be such rate on such transactions on the next
preceding Business Day as so published on the next succeeding Business Day, and
(b) if no such rate is so published on such next succeeding Business Day, the
Federal Funds Effective Rate for such day shall be the average rate charged to
Regions Bank or any other Lender selected by the Administrative Agent on such
day on such transactions as determined by the Administrative Agent.


“Fee Letter” means that certain letter agreement dated July 12, 2015 among the
Borrower, Regions Bank and Regions Capital Markets, a division of Regions Bank.


“Fifth Amendment” means that certain Fifth Amendment to Credit Agreement dated
as of the Fifth Amendment Effective Date, by and among the Borrower, the other
Credit Parties party thereto, the Lenders party thereto and Agent.


“Fifth Amendment EBITDA Addbacks” means the addbacks set forth in clauses (e)
and
(f)of the definition of Consolidated EBITDA, which shall include, for the
avoidance of doubt, the proviso set forth in such clause (e).


“Fifth Amendment Effective Date” means March 21, 2019.


“Fifth Amendment Fee Letter” means that certain letter agreement dated March 8,
2019 among the Borrower, Regions Bank and Regions Capital Markets, a division of
Regions Bank.


“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of the
chief financial officer of the Borrower that such financial statements fairly
present, in all material respects, the financial condition of the Borrower and
its Subsidiaries as at the dates indicated and the results of their operations
and their cash flows for the periods indicated, subject to changes resulting
from audit and normal year-end adjustments.


“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.


“Fiscal Year” means the fiscal year of the Borrower and its Subsidiaries ending
on December 31 of each calendar year.


“Fleet Mortgage” means as defined in Section 5.1(f)(i).


“Flood Hazard Property” means any Real Estate Asset subject to a mortgage or
deed of trust in favor of the Collateral Agent, for the benefit of the holders
of the Obligations, and



located in an area designated by the Federal Emergency Management Agency (or any
successor agency) as a “special flood hazard area” or having special flood or
mud slide hazards.


“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.


“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.


“Fourth Amendment” means that certain Fourth Amendment to Credit Agreement dated
as of the Fourth Amendment Effective Date, by and among the Borrower, the other
Credit Parties party thereto, the Lenders party thereto and Agent.


“Fourth Amendment Effective Date” means July 31, 2018.


“Fourth Amendment Fee Letter” means that certain letter agreement dated July 6,
2018 among the Borrower, Regions Bank and Regions Capital Markets, a division of
Regions Bank.
“Fourth Amendment Reallocation Transaction” means as defined in Section
2.1(b)(i). “Fourth Amendment Replacement and Reallocation Transactions” means as
defined in
the recitals hereto.
“Fourth Amendment Replacement Facilities” means as defined in the recitals
hereto. “Fourth Amendment Replacement Term Loan” means as defined in Section
2.1(b)(ii). “Fourth Amendment Replacement Term Loan Commitment” means, for each
Lender, the
commitment of such Lender to make a portion of the Fourth Amendment Replacement
Term Loan hereunder. The Fourth Amendment Replacement Term Loan Commitment of
each Lender as of the Fourth Amendment Effective Date is set forth on Appendix
A. The aggregate principal amount of the Fourth Amendment Replacement Term Loan
Commitments of all of the Lenders as in effect on the Fourth Amendment Effective
Date is SIXTY MILLION DOLLARS ($60,000,000).


“Fourth Amendment Replacement Term Loan Commitment Percentage” means, for each
Lender providing a portion of the Fourth Amendment Replacement Term Loan, a
fraction (expressed as a percentage carried to the ninth decimal place), (a) the
numerator of which is the outstanding principal amount of such Lender’s portion
of such Fourth Amendment Replacement Term Loan, and (b) the denominator of which
is the aggregate outstanding principal amount of such Fourth Amendment
Replacement Term Loan.
“Fourth Amendment Replacement Transaction” means as defined in Section
2.1(b)(ii). “Fronting Exposure” means, at any time there is a Defaulting Lender,
(a) with respect to
any Issuing Bank, such Defaulting Lender’s Revolving Commitment Percentage of
the outstanding Letter of Credit Obligations with respect to Letters of Credit
issued by such Issuing Bank other than Letter of Credit Obligations as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the



terms hereof, and (b) with respect to the Swingline Lender, such Defaulting
Lender’s Revolving Commitment Percentage of outstanding Swingline Loans made by
such Swingline Lender other than Swingline Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders.


“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.


“Funded Debt” means, as to any Person at a particular time, without duplication,
all of the following, whether or not included as indebtedness or liabilities in
accordance with GAAP (except as provided in clauses (a)(ii) below):


(a)
all obligations for borrowed money, whether current or long-term

(including the Obligations hereunder), all obligations evidenced by bonds,
debentures, notes, loan agreements or other similar instruments but specifically
excluding (i) trade payables incurred in the ordinary course of business and
(ii) earn outs or other similar deferred or contingent obligations incurred in
connection with any Acquisition until such time as such earn outs or obligations
are recognized as a liability on the balance sheet of the Borrower and its
Subsidiaries in accordance with GAAP;


(c)
all obligations in respect of the deferred purchase price of property or

services (other than trade accounts payable in the ordinary course of business
and, in each case, not past due for more than sixty (60) days after the date on
which such trade account payable was created), including, without limitation,
any Earn Out Obligations recognized as a liability on the balance sheet of the
Borrower and its Subsidiaries in accordance with GAAP;


(d)
all obligations under letters of credit (including standby and commercial),

bankers’ acceptances and similar instruments (including bank guaranties);


(e)
the Attributable Principal Amount of Capital Leases, Synthetic Leases and

Securitization Transactions;


(f)
all preferred stock and comparable equity interests providing for

mandatory redemption, sinking fund or other like payments;


(g)
all Guarantees in respect of Funded Debt of another Person; and



(h)
Funded Debt of any partnership or joint venture or other similar entity in

which such Person is a general partner or joint venturer, and, as such, has
personal liability for such obligations, but only to the extent there is
recourse to such Person for payment thereof.


For purposes hereof, the amount of Funded Debt shall be determined (x) based on
the outstanding principal amount in the case of borrowed money indebtedness
under clause (a) and purchase money indebtedness and the deferred purchase
obligations under clause (b), (y) based on the maximum amount available to be
drawn in the case of letter of credit obligations and the



other obligations under clause (c), and (z) based on the amount of Funded Debt
that is the subject of the Guarantees in the case of Guarantees under clause
(f).


“Funding Notice” means a notice substantially in the form of Exhibit 2.1.


“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.2, accounting principles generally accepted in the United States in
effect as of the date of determination thereof.


“Governmental Acts” means any act or omission, whether rightful or wrongful, of
any present or future de jure or de facto government or Governmental Authority.


“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank
and any group or body charged with setting financial accounting or regulatory
capital rules or standards).


“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.


“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.


“Guaranteed Obligations” means as defined in Section 4.1.



“Guarantor Joinder Agreement” means a guarantor joinder agreement substantially
in the form of Exhibit 7.14 delivered by a Subsidiary of the Borrower pursuant
to Section 7.14.


“Guarantors” means (a) each Person identified as a “Guarantor” on the signature
pages hereto, (b) each other Person that joins as a Guarantor pursuant to
Section 7.14, (c) with respect to (i) Secured Swap Obligations, (ii) Secured
Treasury Management Obligations, and (iii) Swap Obligations of a Specified
Credit Party (determined before giving effect to Sections 4.1 and 4.8) under the
Guaranty hereunder, the Borrower, and (d) their successors and permitted
assigns.


“Guaranty” means the Guarantee made by the Guarantors in favor of the
Administrative Agent, the Lenders and the other holders of the Obligations
pursuant to Section 4.


“Hazardous Materials” means any hazardous substances defined by the
Comprehensive Environmental Response Compensation and Liability Act, 42 USCA
9601, et. seq., as amended (“CERCLA”), including any hazardous waste as defined
under 40 C.F.R. Parts 260-270, gasoline or petroleum (including crude oil or any
fraction thereof), asbestos or polychlorinated biphenyls.


“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Materials, and any corrective action or
response action with respect to any of the foregoing.


“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
Applicable Laws relating to any Lender which are currently in effect or, to the
extent allowed under such Applicable Laws, which may hereafter be in effect and
which allow a higher maximum nonusurious interest rate than Applicable Laws now
allow.


“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:


(a)
all Funded Debt;



(b)
net obligations under any Swap Agreement;



(c)
all Guarantees in respect of Indebtedness of another Person; and



(d)
all Indebtedness of the types referred to in clauses (a) through (c) above of

any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which the Borrower or a Subsidiary
is a general partner or joint venturer, unless such Indebtedness is expressly
made non-recourse to the Borrower or such Subsidiary.


For purposes hereof, the amount of Indebtedness shall be determined based on
Swap Termination Value in the case of net obligations under any Swap Agreement
under clause (c).



“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Credit Document and (b) to the extent not otherwise
described in (a), Other Taxes.


“Indemnitee” means as defined in Section 11.2(b).


“Index Rate” means, for any Index Rate Determination Date with respect to any
Base Rate Loans determined by reference to the Index Rate, the rate per annum
(rounded upward to the next whole multiple of one sixteenth of one percent (1/16
of 1%)) equal to (a) the LIBOR or a comparable or successor rate, which rate is
approved by the Administrative Agent, as published on the applicable Reuters
screen page (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time)
for deposits with a term equivalent to one (1) month in Dollars, determined as
of approximately 11:00 a.m. (London, England time) two (2) Business Days prior
to such Index Rate Determination Date, or (b) in the event the rate referenced
in the preceding clause (a) does not appear on such page or service or if such
page or service shall cease to be available, the rate per annum (rounded upward
to the next whole multiple of one sixteenth of one percent (1/16 of 1%)) equal
to the rate determined by the Administrative Agent to be the offered rate on
such other page or other service which displays an average settlement rate for
deposits with a term equivalent to one (1) month in Dollars, determined as of
approximately 11:00 a.m. (London, England time) two (2) Business Days prior to
such Index Rate Determination Date, or (c) in the event the rates referenced in
the preceding clauses (a) and (b) are not available, the rate per annum (rounded
upward to the next whole multiple of one sixteenth of one percent (1/16 of 1%))
equal to quotation rate (or the arithmetic mean of rates) offered to first class
banks in the London interbank market for deposits in Dollars of amounts in same
day funds comparable to the principal amount of the applicable Loan of Regions
Bank or any other Lender selected by the Administrative Agent, for which the
Index Rate is then being determined with maturities comparable to one (1) month
as of approximately 11:00 a.m. (London, England time) two (2) Business Days
prior to such Index Rate Determination Date. Notwithstanding anything contained
herein to the contrary, the Index Rate shall not be less than zero.


“Index Rate Determination Date” means the Closing Date and the first Business
Day of each calendar month thereafter; provided, however, that, solely for
purposes of the definition of Base Rate, Index Rate Determination Date means the
date of determination of the Base Rate.


“Initial Revolving Credit Facility” means as defined in the recitals hereto.
“Initial Term Loan” means as defined in Section 2.1(b)(i).
“Initial Term Loan Commitment” means, for each Lender, the commitment of such
Lender to make a portion of the Initial Term Loan hereunder. The Initial Term
Loan Commitment of each Lender as of the Closing Date is set forth on Appendix
A. The aggregate principal amount of the Initial Term Loan Commitments of all of
the Lenders as in effect on the Closing Date was ONE HUNDRED THIRTY-FIVE MILLION
DOLLARS ($135,000,000).


“Initial Term Loan Commitment Percentage” means, for each Lender providing a
portion of the Initial Term Loan, a fraction (expressed as a percentage carried
to the ninth decimal place), (a) the numerator of which is the outstanding
principal amount of such Lender’s portion



of such Initial Term Loan, and (b) the denominator of which is the aggregate
outstanding principal amount of such Initial Term Loan.
“Initial Term Loan Outstanding Amount” means as defined in the recitals hereto.
“Intellectual Property” means all trademarks, service marks, trade names,
copyrights,
patents, patent rights, franchises related to intellectual property, licenses
related to intellectual property and other intellectual property rights.


“Interest Payment Date” means with respect to (a) any Base Rate Loan and any
Swingline Loan, the last Business Day of each calendar quarter, commencing on
the first such date to occur after the Closing Date and the final maturity date
of such Loan; and (b) any Adjusted LIBOR Rate Loan, the last day of each
Interest Period applicable to such Loan; provided, in the case of each Interest
Period of longer than three (3) months “Interest Payment Date” shall also
include each date that is three (3) months, or an integral multiple thereof,
after the commencement of such Interest Period.


“Interest Period” means, in connection with an Adjusted LIBOR Rate Loan, an
interest period of one (1), two (2), three (3) or six (6) months or, subject to
availability to all applicable Lenders, twelve (12) months, as selected by the
Borrower in the applicable Funding Notice or Conversion/Continuation Notice, (a)
initially, commencing on the Credit Date or Conversion/Continuation Date
thereof, as the case may be; and (b) thereafter, commencing on the day on which
the immediately preceding Interest Period expires; provided, (i) if an Interest
Period would otherwise expire on a day that is not a Business Day, such Interest
Period shall expire on the next succeeding Business Day unless no further
Business Day occurs in such month, in which case such Interest Period shall
expire on the immediately preceding Business Day; (ii) any Interest Period that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall, subject to clause (iii) of this definition, end on the
last Business Day of a calendar month; (iii) no Interest Period with respect to
any Term Loan shall extend beyond any principal amortization payment date,
except to the extent that the portion of such Loan comprised of Adjusted LIBOR
Rate Loans that is expiring prior to the applicable principal amortization
payment date plus the portion comprised of Adjusted LIBOR Rate Loans equals or
exceeds the principal amortization payment then due; (iv) no Interest Period
with respect to any portion of the Revolving Loans shall extend beyond the
Revolving Commitment Termination Date and (v) no Interest Period with respect to
any Term Loan shall extend beyond any principal amortization payment date,
except to the extent that the portion of such Term Loan comprised of Adjusted
LIBOR Rate Loans that is expiring prior to the applicable principal amortization
payment date plus the portion comprised of Base Rate Loans equals or exceeds the
principal amortization payment then due.


“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two (2) Business Days prior to the first day of such Interest
Period.


“Internal Revenue Code” means the Internal Revenue Code of 1986.


“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of



another Person, (b) a loan, advance or capital contribution to, Guarantee or
assumption of debt of, or purchase or other acquisition of any other debt or
equity participation or interest in, another Person, including any partnership
or joint venture interest in such other Person and any arrangement pursuant to
which the investor Guarantees Indebtedness of such other Person, or (c) an
Acquisition. For purposes of covenant compliance, the amount of any Investment
shall be the amount actually invested, without adjustment for subsequent
increases or decreases in the value of such Investment.


“Involuntary Disposition” means the receipt by the Borrower or any of its
Subsidiaries of any cash insurance proceeds or condemnation awards payable by
reason of theft, loss, physical destruction or damage, taking or similar event
with respect to any of its Property.


“IRS” means the United States Internal Revenue Service.


“ISM Code” shall mean the International Safety Management Code for the Safe
Operating of Ships and for Pollution Prevention constituted pursuant to
Resolution A.741(18) of the International Maritime Organization and incorporated
into the Safety of Life at Sea Convention and includes any amendments or
extensions thereto and any regulation issued pursuant thereto.


“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance of such Letter of Credit).


“ISPS Code” shall mean the International Ship and Port Facility Code adopted by
the International Maritime Organization at a conference in December 2002 and
amending Chapter XI of the Safety of Life at Sea Convention and includes any
amendments or extensions thereto and any regulation issued pursuant thereto.


“ISSC” shall mean the International Ship Security Certificate issued pursuant to
the ISPS
Code.
“Issuance Notice” means an Issuance Notice substantially in the form of Exhibit
2.3. “Issuer Documents” means with respect to any Letter of Credit, the Letter
of Credit
Application, and any other document, agreement and instrument entered into by
any Issuing Bank and the Borrower (or any Subsidiary) or in favor of such
Issuing Bank and relating to such Letter of Credit.


“Issuing Banks” means Regions Bank or such other Lender that has consented to
acting as an Issuing Bank and has been designated by the Borrower as such and
approved by the Administrative Agent, each in its capacity as issuer of Letters
of Credit hereunder, together with its permitted successors and assigns in such
capacity and “Issuing Bank” means any one of the foregoing.


“IT-Related Projects” means projects undertaken by the Credit Parties requiring
the implementation of new, or the replacement or improvement of existing,
information technology systems and platforms, including, without limitation,
with respect to payroll and accounting



systems, and with respect to which such projects consultants having expertise in
such information technology solutions have been engaged to advise on and assist
with such implementation and other related matters.


“Kinder Morgan Matter” means the agreement between East & West Jones Placement
Areas, LLC and Kinder Morgan with respect to which such Credit Party agreed to
receive Kinder Morgan’s dredging materials at a discounted rate and Kinder
Morgan agreed to grant easement rights to such Credit Party over certain
property owned by Kinder Morgan.


“Leasehold Property” means any leasehold interest of the Borrower or any other
Credit Party as lessee under any lease of real property, or any property right
pursuant to a lease, easement, servitude or similar agreement, however termed,
in each case now held or hereafter acquired.


“Lender” means each financial institution with a Term Loan Commitment or a
Revolving Commitment, together with its successors and permitted assigns. The
initial Lenders are identified on the signature pages hereto and are set forth
on Appendix A.


“Letter of Credit” means any letter of credit issued hereunder.


“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable Issuing Bank.


“Letter of Credit Fees” means as defined in Section 2.10(b)(i).


“Letter of Credit Borrowing” means any Credit Extension resulting from a drawing
under any Letter of Credit that has not been reimbursed or refinanced as a
Borrowing of Revolving Loans.


“Letter of Credit Obligations” means, at any time, the sum of (a) the maximum
amount available to be drawn under Letters of Credit then outstanding, assuming
compliance with all requirements for drawings referenced therein, plus (b) the
aggregate amount of all drawings under Letters of Credit that have not been
reimbursed by the Borrower, including Letter of Credit Borrowings. For all
purposes of this Agreement, (i) amounts available to be drawn under Letters of
Credit will be calculated as provided in Section 1.3(i), and (ii) if a Letter of
Credit has expired by its terms but any amount may still be drawn thereunder by
reason of the operation of Rule 3.14 of the ISP, such Letter of Credit shall be
deemed to be “outstanding” in the amount so remaining available to be drawn.


“Letter of Credit Sublimit” means, as of any date of determination, the lesser
of (a) TWENTY MILLION DOLLARS ($20,000,000) and (b) the aggregate unused amount
of the Revolving Commitments then in effect.


“LIBOR” means the London Interbank Offered Rate.



“LIBOR Index Rate” means, for any Index Rate Determination Date, the rate per
annum obtained by dividing (a) the Index Rate by (b) an amount equal to (i) one,
minus (ii) the Applicable Reserve Requirement.


“LIBOR Index Rate Loan” means Loans bearing interest based on the LIBOR Index
Rate.


“LIBOR Loan” means a Loan bearing interest at a rate determined by reference to
the
Adjusted LIBOR Rate or LIBOR Index Rate (including a Base Rate Loan referencing
the LIBOR Index Rate), as applicable.


“Lien” means (a) any lien, mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease or license in the nature thereof) and any option, trust or other
preferential arrangement having the practical effect of any of the foregoing,
and (b) in the case of Securities, any purchase option, call or similar right of
a third party with respect to such Securities.


“Limited Revolver Availability Amount” means as defined in Section 5.2(e).

--------------------------------------------------------------------------------



“Loan” means any Revolving Loan, Swingline Loan or Term Loan, and the Base Rate
Loans and Adjusted LIBOR Rate Loans comprising such Loans.


“Margin Stock” means as defined in Regulation U of the Board of Governors of the
Federal Reserve System as in effect from time to time.


“Master Agreement” means as defined in the definition of “Swap Agreement”.


“Material Adverse Effect” means any effect, event, condition, action, omission,
change or state of facts that, individually or in the aggregate, has resulted
in, or could reasonably be expected to result in, a material adverse effect with
respect to (a) the business operations, properties, assets, or financial
condition of the Borrower and its Subsidiaries taken as a whole;
(b)
the ability of the Credit Parties, taken as a whole, to fully and timely perform
the Obligations;

(c)the legality, validity, binding effect, or enforceability against a Credit
Party of any Credit Document to which it is a party; (d) the value of the whole
or any material part of the Collateral or the priority of Liens in the whole or
any material part of the Collateral in favor of the Collateral Agent for the
holders of the Obligations; or (e) the rights, remedies and benefits available
to, or conferred upon, any Agent and any Lender or any holder of Obligations
under any Credit Document.


“Material Contract” means any Contractual Obligation to which the Borrower or
any of its Subsidiaries, or any of their respective assets, are bound (other
than those evidenced by the Credit Documents) for which breach, nonperformance,
cancellation or failure to renew could reasonably be expected to have a Material
Adverse Effect.


“Moody’s” means Moody’s Investor Services, Inc., together with its successors.



“Mortgages” means the mortgages, deeds of trust or deeds to secure debt that
purport to grant to the Collateral Agent, for the benefit of the holders of the
Obligations, a security interest in the fee and leasehold real property
interests (including with respect to any improvements and fixtures) of the
Borrower or any other Credit Party in real property.


“Multiemployer Plan” means any “multiemployer plan” as defined in Section 3(37)
of ERISA which is sponsored, maintained or contributed to by, or required to be
contributed to by, any Credit Party or any of its ERISA Affiliates or with
respect to which any Credit Party or any of its ERISA Affiliates previously
sponsored, maintained or contributed to or was required to contributed to, and
still has liability.


“Net Cash Proceeds” means the aggregate proceeds paid in cash or Cash
Equivalents received by the Borrower or any of its Subsidiaries in connection
with any Asset Sale, Debt Transaction, Equity Transaction or Securitization
Transaction, net of (a) direct costs incurred or estimated costs for which
reserves are maintained, in connection therewith (including legal, accounting
and investment banking fees and expenses, sales commissions and underwriting
discounts); (b) estimated taxes paid or payable (including sales, use or other
transactional taxes and any net marginal increase in income taxes) as a result
thereof; and (c) the amount required to retire any Indebtedness secured by a
Permitted Lien on the related property. For purposes hereof, “Net Cash Proceeds”
includes any cash or Cash Equivalents received upon the disposition of any
non-cash consideration received by the Borrower or any of its Subsidiaries in
any Asset Sale, Debt Transaction, Equity Transaction or Securitization
Transaction.


“Non-Consenting Lender” means as defined in Section 2.17.


“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.


“Note” means a Revolving Loan Note, a Swingline Note or a Term Loan Note.


“Notice” means a Funding Notice, an Issuance Notice or a Conversion/Continuation
Notice.


“Obligations” means all obligations, indebtedness and other liabilities of every
nature of
each Credit Party from time to time owed to the Agents (including former
Agents), any Issuing Bank, the Lenders (including former Lenders in their
capacity as such) or any of them, the Qualifying Swap Banks and the Qualifying
Treasury Management Banks, under any Credit Document, Secured Swap Agreement or
Secured Treasury Management Agreement, together with all renewals, extensions,
modifications or refinancings of any of the foregoing, whether for principal,
interest (including interest which, but for the filing of a petition in
bankruptcy with respect to such Credit Party, would have accrued on any
Obligation, whether or not a claim is allowed against such Credit Party for such
interest in the related bankruptcy proceeding), reimbursement of amounts drawn
under Letters of Credit, payments for early termination of Swap Agreements,
fees, expenses, indemnification or otherwise; provided, however, that the
“Obligations” of a Credit Party shall exclude any Excluded Swap Obligations with
respect to such Credit Party.


“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.



“OPA” means the Oil Pollution Act of 1990, 33 U.S.C. ‘2701 et, seq., as amended
from time to time.


“OPA Liability” means any liability for any Discharge or any substantial threat
of a Discharge, as those terms are defined under OPA, and any liability for
removal, removal costs and damages, as those terms are defined under OPA, by any
Person or any environmental regulatory body having jurisdiction over the
Borrower or any other Credit Party.


“Organizational Documents” means (a) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its
by-laws, as amended, (b) with respect to any limited partnership, its
certificate of limited partnership, as amended, and its partnership agreement,
as amended, (c) with respect to any general partnership, its partnership
agreement, as amended, and (d) with respect to any limited liability company,
its articles of organization, certificate of formation or comparable documents,
as amended, and its operating agreement, as amended. In the event any term or
condition of this Agreement or any other Credit Document requires any
Organizational Document to be certified by a secretary of state or similar
governmental official, the reference to any such “Organizational Document” shall
only be to a document of a type customarily certified by such governmental
official.


“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Loan or Credit
Document).


“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Credit Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.17).


“Outstanding Amount” means (a) with respect to Revolving Loans and Swingline
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any Borrowings and prepayments or repayments of Revolving Loans
and Swingline Loans, as the case may be, occurring on such date; (b) with
respect to any Letter of Credit Obligations on any date, the aggregate
outstanding amount of such Letter of Credit Obligations on such date after
giving effect to any Credit Extension of a Letter of Credit occurring on such
date and any other changes in the amount of the Letter of Credit Obligations as
of such date, including as a result of any reimbursements by the Borrower of any
drawing under any Letter of Credit; and (c) with respect to any Term Loans on
any date, the aggregate outstanding principal amount thereof after giving effect
to any prepayments or repayments of such Term Loan on such date.


“Participant” means as defined in Section 11.5(d). “Participant Register” means
as defined in Section 11.5(d).



“Patriot Act” means as defined in Section 6.15(f).
“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.
“Pension Plan” means any “employee pension benefit plan” as defined in Section
3(2) of
ERISA other than a Multiemployer Plan, which is subject to Section 412 of the
Internal Revenue Code or Section 302 of ERISA and which is sponsored, maintained
or contributed to by, or required to be contributed to by, any Credit Party or
any of its ERISA Affiliates or with respect to which any Credit Party or any of
its ERISA Affiliates previously sponsored, maintained or contributed to, or was
required to contribute to, and still has liability.


“Permitted Acquisition” means any Acquisition that satisfies the following
conditions:


(a)
the Property acquired (or the Property of the Person acquired) in such

Acquisition is a business or is used or useful in a business permitted under
Section 8.14;


(b)
in the case of an Acquisition of the Equity Interests, (i) the board of

directors (or other comparable governing body) of such other Person shall have
approved the Acquisition and (ii) such Person shall be organized and existing
under the laws of any state of the United States or the District of Columbia;


(c)
the    aggregate    consideration    (including,    without    limitation,    equity

consideration, earn out obligations, deferred compensation, non-competition
arrangements and the amount of Indebtedness and other liabilities incurred or
assumed by the Credit Parties and their Subsidiaries) paid by the Credit Parties
and their Subsidiaries
(A) in connection with all such Acquisitions during any fiscal year shall not
exceed
$40,000,000 and (B) for all Acquisitions made during the term of this Agreement
shall not exceed $75,000,000;


(d)
immediately after giving effect to such Acquisition, the available and

unencumbered (other than Liens in favor of the Collateral Agent under the Credit
Documents and Liens (including the right of set-off) in favor of a bank or other
depository institution arising as a matter of law encumbering deposits) cash and
Cash Equivalents of the Borrower plus the aggregate amount that could be drawn
by the Borrower under the Aggregate Revolving Commitments shall not be less than
$25,000,000 in the aggregate; and


(e)
no Default or Event of Default shall exist and be continuing immediately

before or immediately after giving effect thereto, (ii) the representations and
warranties made each of the Credit Parties in each Credit Document shall be true
and correct in all material respects as if made on the date of such Acquisition
(after giving effect thereto) except to the extent such representations and
warranties expressly relate to an earlier date, (iii) after giving effect
thereto on a Pro Forma Basis, (1) the Borrower shall be in compliance with the
financial covenants set forth in clauses (a) and (b) of Section 8.8 and
(2)    the Consolidated Leverage Ratio (calculated without giving effect to the
Fifth Amendment EBITDA Addbacks) shall not exceed 2.00 to 1.00 for the two (2)
consecutive Fiscal Quarters of the Borrower most recently ended and (iv) at
least five (5) Business Days prior to the consummation of such Acquisition, an
Authorized Officer of



the Borrower shall provide a compliance certificate, in form and detail
reasonably satisfactory to the Administrative Agent, affirming compliance with
each of the items set forth in clauses (a) through (f) hereof;


provided, however, that without the prior written consent of the Administrative
Agent and the Required Lenders in their respective sole and absolute discretion,
no Permitted Acquisition shall be allowed during the period from and after the
Fifth Amendment Effective Date to and including September 30, 2019.


“Permitted Liens” means each of the Liens permitted pursuant to Section 8.2.


“Permitted Refinancing” means any extension, renewal or replacement of any
existing Indebtedness so long as any such renewal, refinancing and extension of
such Indebtedness (a) has market terms and conditions, (b) has an average life
to maturity that is greater than that of the Indebtedness being extended,
renewed or refinanced, (c) does not include an obligor that was not an obligor
with respect to the Indebtedness being extended, renewed or refinanced, (d)
remains subordinated, if the Indebtedness being refinanced or extended was
subordinated to the prior payment of the Obligations, (e) does not exceed in a
principal amount the Indebtedness being renewed, extended or refinanced plus
reasonable fees and expenses incurred in connection therewith, and (f) is not
incurred, created or assumed, if any Default or Event of Default has occurred
and continues to exist or would result therefrom.


“Permitted Third Party Bank” shall mean any bank or other financial institution
with whom any Credit Party maintains a Controlled Account and with whom a
Deposit Account Control Agreement or Securities Account Control Agreement, as
applicable, has been executed.


“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


“Platform” means as defined in Section 11.1(d).


“Pledge Agreement” means the pledge agreement dated as of the Closing Date given
by the Credit Parties, as pledgors, to the Collateral Agent for the benefit of
the holders of the Obligations (as defined therein), and any other pledge
agreements that may be given by any Person pursuant to the terms hereof, in each
case as the same may be amended and modified from time to time.


“Prime Rate” means the per annum rate which the Administrative Agent publicly
announces from time to time to be its prime lending rate, as in effect from time
to time. The Administrative Agent’s prime lending rate is a reference rate and
does not necessarily represent the lowest or best rate charged to customers.


“Principal Office” means, for the Administrative Agent, the Swingline Lender and
each Issuing Bank, such Person’s “Principal Office” as set forth on Appendix B,
or such other office as it may from time to time designate in writing to the
Borrower and each Lender.


“Pro Forma Basis” means, for purposes of calculating the financial covenants set
forth in Section 8.8 other than the Consolidated Fixed Charge Coverage Ratio
(including for purposes of



determining the Applicable Margin), that any Asset Sale, Involuntary
Disposition, Acquisition or Restricted Payment shall be deemed to have occurred
as of the first day of the most recent four Fiscal Quarter period preceding the
date of such transaction for which the Borrower was required to deliver
financial statements pursuant to Section 7.1(a) or (b). In connection with the
foregoing, (a)(i) with respect to any Asset Sale or Involuntary Disposition,
income statement and cash flow statement items (whether positive or negative)
attributable to the property disposed of shall be excluded to the extent
relating to any period occurring prior to the date of such transaction and (ii)
with respect to any Acquisition, income statement items attributable to the
Person or property acquired shall be included to the extent relating to any
period applicable in such calculations to the extent (A) such items are not
otherwise included in such income statement items for the Borrower and its
Subsidiaries in accordance with GAAP or in accordance with any defined terms set
forth in Section 1.1 and (B) such items are supported by financial statements or
other information satisfactory to the Administrative Agent and (b) any
Indebtedness incurred or assumed by the Borrower or any Subsidiary (including
the Person or property acquired) in connection with such transaction (i) shall
be deemed to have been incurred as of the first day of the applicable period and
(ii) if such Indebtedness has a floating or formula rate, shall have an implied
rate of interest for the applicable period for purposes of this definition
determined by utilizing the rate which is or would be in effect with respect to
such Indebtedness as at the relevant date of determination.


“Property” means an interest of any kind in any property or asset, whether real,
personal or mixed, and whether tangible or intangible.


“Purchase and Sale Agreement” shall mean a purchase and sale agreement for the
sale by East & West Jones Placement Areas, LLC of that certain real property
identified as abstract #698 and #78 and commonly referred to as “East and West
Jones Placement Areas”, as the same may be amended, restated, supplemented or
otherwise modified from time to time with the consent of the Administrative
Agent, which consent shall not be unreasonably withheld, conditioned or delayed.


“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Credit
Party that, at the time the Guaranty (or grant of security interest, as
applicable) becomes or would become effective with respect to such Swap
Obligation, has total assets exceeding $10,000,000 or such other Credit Party as
constitutes an “eligible contract participant” under the Commodity Exchange Act
and which may cause another Person to qualify as an “eligible contract
participant” with respect to such Swap Obligation at such time by entering into
a keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.


“Qualifying Swap Bank” means (a) any of Regions Bank and its Affiliates, and (b)
any Person that (i) at the time it enters into a Swap Agreement, is a Lender or
an Affiliate of a Lender, or (ii) in the case of a Swap Agreement in effect on
or prior to the Closing Date, is, as of the Closing Date or within thirty (30)
days thereafter, a Lender or an Affiliate of a Lender, and, in each such case,
shall have provided a Secured Party Designation Notice to the Administrative
Agent within thirty (30) days of entering into the Swap Agreement or otherwise
becoming eligible in respect thereof. For purposes hereof, the term “Lender”
shall be deemed to include the Administrative Agent.



“Qualifying Treasury Management Bank” means (a) any of Regions Bank and its
Affiliates, and (b) any Person that (A) at the time it enters into a Treasury
Management Agreement, is a Lender or an Affiliate of a Lender, or (B) in the
case of a Treasury Management Agreement in effect on or prior to the Closing
Date, is, as of the Closing Date or within thirty
(30) days thereafter, a Lender or an Affiliate of a Lender, and, in each such
case, shall have provided a Secured Party Designation Notice to the
Administrative Agent within thirty (30) days of entering into the Treasury
Management Agreement or otherwise becoming eligible in respect thereof. For
purposes hereof, the term “Lender” shall be deemed to include the Administrative
Agent.


“Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) then owned by the Borrower or any of its Subsidiaries in
any real property.


“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.


“Refunded Swingline Loans” means as defined in Section 2.2(b)(iii). “Register”
means as defined in Section 11.5(c).
“Reimbursement Date” means as defined in Section 2.3(d).


“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.


“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.


“Removal Effective Date” means as defined in Section 10.6(b).


“Required Lenders” means, as of any date of determination, Lenders having Total
Credit Exposure representing more than fifty percent (50%) of the Total Credit
Exposures of all Lenders; provided that the that the Total Credit Exposure of
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders.


“Reset Quarter” means as defined in Section 8.8(a).


“Resignation Effective Date” means as defined in Section 10.6(a).


“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests of the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition,



cancellation or termination of any such Equity Interests or on account of any
return of capital to the Borrower’s stockholders, partners or members (or the
equivalent Person thereof), or any setting apart of funds or property for any of
the foregoing.


“Revolving Commitment” means the commitment of a Lender to make or otherwise
fund any Revolving Loan and to acquire participations in Letters of Credit and
Swingline Loans hereunder and “Revolving Commitments” means such commitments of
all Lenders in the aggregate. The amount of each Lender’s Revolving Commitment,
if any, is set forth on Appendix A or in the applicable Assignment Agreement,
subject to any increase, adjustment or reduction pursuant to the terms and
conditions hereof. The aggregate amount of the Revolving Commitments as of the
FourthSixth Amendment Effective Date is ONE HUNDREDFIFTY MILLION DOLLARS
($100,000,00050,000,000).


“Revolving Commitment Percentage” means, for each Lender, a fraction (expressed
as a percentage carried to the ninth decimal place), the numerator of which is
such Lender’s Revolving Commitment and the denominator of which is the Aggregate
Revolving Commitments. The Revolving Commitment Percentages as of the Fourth
Amendment Effective Date are set forth on Appendix A.


“Revolving Commitment Period” means the period from and including the Fourth
Amendment Effective Date to the earlier of (a) (i) in the case of Revolving
Loans and Swingline Loans, the Revolving Commitment Termination Date or (ii) in
the case of the Letters of Credit, the expiration date thereof, or (b) in each
case, the date on which the Revolving Commitments shall have been terminated as
provided herein.


“Revolving Commitment Reduction Trigger” means the failure of the Credit Parties
to deliver to the Administrative Agent by the Revolving Commitment Reduction
Trigger Date a duly executed copy of the Purchase and Sale Agreement.


“Revolving Commitment Reduction Trigger Date” means May 31, 2019.


“Revolving Commitment Termination Date” means the earliest to occur of (a) July
31, 2023; (b) the date the Revolving Commitments are permanently reduced to zero
pursuant to Section 2.11(b); and (c) the date of the termination of the
Revolving Commitments pursuant to Section 9.2.


“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Loans and such
Lender’s participation in Letter of Credit Obligations and Swingline Loans at
such time.


“Revolving Loan” means a Loan made by a Lender to the Borrower pursuant to
Section
2.1(a).


“Revolving Loan Note” means a promissory note in the form of Exhibit 2.5-1, as
it may
be amended, supplemented or otherwise modified from time to time.


“Revolving Obligations” means the Revolving Loans, the Letter of Credit
Obligations and the Swingline Loans.



“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The McGraw
Hill Corporation, together with its successors.


“Sale and Leaseback Transaction” means, with respect to the Borrower or any
Subsidiary, any arrangement, directly or indirectly, with any Person (other than
a Credit Party) whereby the Borrower or such Subsidiary shall sell or transfer
any property, real or personal, used or useful in its business, whether now
owned or hereafter acquired, and thereafter rent or lease such property or other
property that it intends to use for substantially the same purpose or purposes
as the property being sold or transferred.


“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, or (d) a person or entity
resident in or determined to be resident in a country, that is subject to a
country sanctions program administered and enforced by OFAC.


“Sanctioned Person” means a person named on the list of Specially Designated
Nationals maintained by OFAC.


“SEC” means the United States Securities and Exchange Commission.


“Security Agreement” means the security agreement dated as of the Closing Date
given by the Credit Parties, as grantors, to the Collateral Agent for the
benefit of the holders of the Obligations (as defined therein), and any other
security agreements that may be given by any Person pursuant to the terms
hereof, in each case as the same may be amended and modified from time to time.


“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The McGraw
Hill Corporation, together with its successors.


“Secured Party Designation Notice” means a notice in the form of Exhibit 1.1 (or
other writing in form and substance satisfactory to the Administrative Agent)
from a Qualifying Swap Bank or a Qualifying Treasury Management Bank to the
Administrative Agent that it holds Obligations entitled to share in the
guaranties and collateral interests provided herein in respect of a Secured Swap
Agreement or Secured Treasury Management Agreement, as appropriate.


“Secured Swap Agreement” means, with respect to any Person, any agreement
entered into to protect such Person against fluctuations in interest rates, or
currency or raw materials values, including, without limitation, any interest
rate swap, cap or collar agreement or similar arrangement between such Person
and one or more counterparties, any foreign currency exchange agreement,
currency protection agreements, commodity purchase or option agreements or other
interest or exchange rate hedging agreements.


“Secured Swap Obligations” means all obligations owing to a Qualifying Swap Bank
in connection with any Secured Swap Agreement including any and all
cancellations, buy backs, reversals, terminations or assignments of any Secured
Swap Agreement, any and all renewals, extensions and modifications of any
Secured Swap Agreement and any and all substitutions for any Secured Swap
Agreement, including all fees, costs, expenses and indemnities, whether primary,
secondary, direct, fixed or otherwise (including any monetary obligations
incurred



during the pendency of any bankruptcy or insolvency proceedings, regardless of
whether allowed or allowable in such bankruptcy or insolvency proceedings), in
each case, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising.


“Secured Treasury Management Agreement” means any Treasury Management Agreement
between any of the Borrower and its Subsidiaries, on the one hand, and a
Qualifying Treasury Management Bank, on the other hand. For the avoidance of
doubt, a holder of Obligations in respect of a Secured Treasury Management
Agreement shall be subject to the provisions of Section 9.3 and 10.10.


“Secured Treasury Management Obligations” means all obligations owing to a
Qualifying Treasury Management Bank under a Secured Treasury Management
Agreement, including all fees, costs, expenses and indemnities, whether primary,
secondary, direct, fixed or otherwise (including any monetary obligations
incurred during the pendency of any bankruptcy or insolvency proceedings,
regardless of whether allowed or allowable in such bankruptcy or insolvency
proceedings), in each case, whether direct or indirect (including those acquired
by assumption), absolute or contingent, due or to become due, now existing or
hereafter arising.


“Securities” means any stock, shares, partnership interests, limited liability
company interests, voting trust certificates, certificates of interest or
participation in any profit-sharing agreement or arrangement (e.g., stock
appreciation rights), options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.


“Securities Account Control Agreement” means an agreement, among a Credit Party,
a securities intermediary, and the Collateral Agent, which agreement is in a
form acceptable to the Collateral Agent and which provides the Collateral Agent
with “control” (as such term is used in Articles 8 and 9 of the UCC) over the
securities account(s) described therein, as the same may be as amended,
modified, extended, restated, replaced, or supplemented from time to time.


“Securitization Transaction” means any financing or factoring or similar
transaction (or series of such transactions) entered by the Borrower or any of
its Subsidiaries pursuant to which the Borrower or such Subsidiary may sell,
convey or otherwise transfer, or grant a security interest in, accounts,
payments, receivables, rights to future lease payments or residuals or similar
rights to payment (the “Securitization Receivables”) to a special purpose
subsidiary or affiliate (a “Securitization Subsidiary”) or any other Person.


“Shipping Act” means the Shipping Act of 1916, as amended and consolidated at 46
U.S.C. §55101.


“Sixth Amendment” means that certain Sixth Amendment to Credit Agreement dated
as of the Sixth Amendment Effective Date, by and among the Borrower, the other
Credit Parties party thereto, the Lenders party thereto and Agent.


“Sixth Amendment Effective Date” means May 7, 2019.

--------------------------------------------------------------------------------






“Sixth Amendment Fee Letter” means that certain letter agreement dated May 7,
2019 among the Borrower, Regions Bank and Regions Capital Markets, a division of
Regions Bank.


“SMC” means the safety management certificate issued in respect of a Vessel in
accordance with Rule 13 of the ISM Code.


“Solvent” or “Solvency” means, with respect to any Person as of a particular
date, that on such date (a) such Person is able to pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business, (b) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay as such debts and liabilities mature in their ordinary course, (c) such
Person is not engaged in a business or a transaction, and is not about to engage
in a business or a transaction, for which such Person’s property would
constitute unreasonably small capital after giving due consideration to the
prevailing practice in the industry in which such Person is engaged or is to
engage, (d) the fair value of the property of such Person is greater than the
total amount of liabilities, including, without limitation, contingent
liabilities, of such Person and (e) the present fair salable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured. In computing the amount of contingent liabilities at any time, it is
intended that such liabilities will be computed at the amount which, in light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.


“Specified Credit Party” means, any Credit Party that is, at the time on which
the Guaranty (or grant of security interest, as applicable) becomes effective
with respect to a Swap Obligation, a corporation, partnership, proprietorship,
organization, trust or other entity that would not be an “eligible contract
participant” under the Commodity Exchange Act at such time but for the effect of
Section 4.8.


“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than fifty percent (50%) of the total voting power of Equity
Interests entitled (without regard to the occurrence of any contingency) to vote
in the election of the Person or Persons (whether directors, managers, trustees
or other Persons performing similar functions) having the power to direct or
cause the direction of the management and policies thereof is at the time owned
or controlled, directly or indirectly, by that Person, or the accounts of which
would be consolidated with those of such Person in its consolidated financial
statements in accordance with GAAP, if such statements were prepared as of such
date, or one or more of the other Subsidiaries of that Person or a combination
thereof; provided, in determining the percentage of ownership interests of any
Person controlled by another Person, no ownership interest in the nature of a
“qualifying share” of the former Person shall be deemed to be outstanding.
Unless otherwise provided, “Subsidiary” shall refer to a Subsidiary of the
Borrower.


“Swap Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or



bond index swaps or options or forward bond or forward bond price or forward
bond index transactions, interest rate options, forward foreign exchange
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, cap transactions, floor transactions, collar transactions,
spot contracts, or any other similar transactions or any combination of any of
the foregoing (including any options or warrants to enter into any of the
foregoing), whether or not any such transaction is governed by, or otherwise
subject to, any master agreement or any netting agreement, and (b) any and all
transactions or arrangements of any kind, and the related confirmations, which
are subject to the terms and conditions of, or governed by, any form of master
agreement (or similar documentation) published from time to time by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such agreement or
documentation, together with any related schedules, a “Master Agreement”),
including any such obligations or liabilities under any Master Agreement.


“Swap Obligation” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.


“Swap Provider” means any Person that is a party to a Swap Agreement with any of
the Borrower or its Subsidiaries.


“Swap Termination Value” means, in respect of any one or more Swap Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Agreements, (a) for any date on or after the
date such Swap Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s) and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Agreements (which may include a Lender or any
Affiliate of a Lender).


“Swingline Lender” means Regions Bank in its capacity as Swingline Lender
hereunder, together with its permitted successors and assigns in such capacity.


“Swingline Loan” means a Loan made by the Swingline Lender to the Borrower
pursuant to Section 2.2.


“Swingline Note” means a promissory note in the form of Exhibit 2.5-2, as it may
be amended, supplemented or otherwise modified from time to time.


“Swingline Rate” means the Base Rate plus the Applicable Margin applicable to
Base Rate Loans (or with respect to any Swingline Loan advanced pursuant to an
Auto Borrow Agreement, such other rate as separately agreed in writing between
the Borrower and the Swingline Lender).


“Swingline Sublimit” means, at any time of determination, the lesser of (a) FIVE
MILLION DOLLARS ($5,000,000) and (b) the aggregate unused amount of Revolving
Commitments then in effect.



“Synthetic Lease” means a lease transaction under which the parties intend that
(a) the lease will be treated as an “operating lease” by the lessee pursuant to
Statement of Financial Accounting Standards No. 13, as amended and (b) the
lessee will be entitled to various tax and other benefits ordinarily available
to owners (as opposed to lessees) of like property.


“Target” means T.A.S. Holdings, LLC, a Delaware limited liability company.


“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.


“Term Loan” means, as the context so requires, the Initial Term Loan, and/or the
Fourth Amendment Replacement Term Loan and/or any additional term loan
established under Section 2.1(d)(iii).


“Term Loan Commitment Percentage” means, individually or collectively, as the
context requires, the Initial Term Loan Commitment Percentage and the Fourth
Amendment Replacement Term Loan Commitment Percentage.


“Term Loan Commitments” means, individually or collectively, as the context
requires, the Initial Term Loan Commitment and the Fourth Amendment Replacement
Term Loan Commitment.


“Term Loan Maturity Date” means July 31, 2023.


“Term Loan Note” means a promissory note in the form of Exhibit 2.5-3, as it may
be amended, supplemented or otherwise modified from time to time.


“Title Policy” means as defined in Section 7.11(b)(iii).


“Total Credit Exposure” means, as to any Lender at any time, the Outstanding
Amount of the Term Loans of such Lender at such time and the unused Revolving
Commitments and Revolving Credit Exposure of such Lender at such time.


“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans, all Swingline Loans and all Letter of Credit Obligations.


“Treasury Management Agreement” means any agreement governing the provision of
treasury or cash management services, including deposit accounts, funds
transfer, automated clearinghouse, commercial credit cards, purchasing cards,
cardless e-payable services, debit cards, stored value cards, zero balance
accounts, returned check concentration, controlled disbursement, lockbox,
account reconciliation and reporting and trade finance services.


“Treasury Management Bank” means any Person that is a party to a Treasury
Management Agreement with any of the Borrower or its Subsidiaries.


“Type of Loan” means a Base Rate Loan or a LIBOR Loan.



“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in the State of New York (or any other applicable
jurisdiction, as the context may require).


“United States” or “U.S.” means the United States of America.


“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.


“U.S. Tax Compliance Certificate” means as defined in Section 3.3(f).


“Vessels” means, collectively, each of the vessels set forth on Schedule 6.10(d)
which shall be or become subject to the Collateral Agent’s Lien pursuant hereto
and, individually, “Vessel” means any of them.


“Withholding Agent” means any Credit Party and the Administrative Agent.


“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.




Section 1.2


(a)

Accounting Terms.


Except as otherwise expressly provided herein, all accounting terms not



otherwise defined herein shall have the meanings assigned to them in conformity
with GAAP. Financial statements and other information required to be delivered
by the Borrower to the Lenders pursuant to clauses (a), (b), (c) and (d) of
Section 7.1 shall be prepared in accordance with GAAP as in effect at the time
of such preparation. If at any time any change in GAAP or in the consistent
application thereof would affect the computation of any financial covenant or
requirement set forth in any Credit Document, and either the Borrower or the
Required Lenders shall object in writing to determining compliance based on such
change, then the Lenders and Borrower shall negotiate in good faith to amend
such financial covenant, requirement or applicable defined terms to preserve the
original intent thereof in light of such change to GAAP, provided that, until so
amended such computations shall continue to be made on a basis consistent with
the most recent financial statements delivered pursuant to clauses (a), (b), (c)
and (d) of Section 7.1 as to which no such objection has been made.


(b)
Calculations. Notwithstanding the above, the parties hereto acknowledge

and agree that all calculations of the financial covenants in Section 8.8 (other
than the Consolidated Fixed Charge Coverage Ratio), including for purposes of
determining the Applicable Margin, shall be made on a Pro Forma Basis.


(c)
FASB ASC 825 and FASB ASC 470-20. Notwithstanding the above, for

purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Borrower and
its Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount



thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.


(d)
FASB ASC 842. Notwithstanding the above, for purposes of determining

compliance with any covenant (including the computation of any financial
covenant) contained herein, each lease that is or would be classified and
accounted for as (i) an operating lease or (ii) a Capital Lease, in each case,
under GAAP as in effect on December 1, 2018 (whether such lease was in effect on
December 1, 2018 or such lease is entered into after such date), shall be or
shall continue to be classified and accounted for under this Agreement as (x) an
operating lease, with respect to the foregoing clause (i), and (y) a Capital
Lease, with respect to the foregoing clause (ii), in each case, notwithstanding
the effect of FASB ASC 842.




Section 1.3


(a)

Rules of Interpretation.


The definitions of terms herein shall apply equally to the singular and



plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document shall be construed as referring to such agreement, instrument or other
document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein or in any other Credit Document), (ii) any reference herein to
any Person shall be construed to include such Person’s successors and assigns,
(iii) the words “hereto”, “herein,” “hereof” and “hereunder,” and words of
similar import when used in any Credit Document, shall be construed to refer to
such Credit Document in its entirety and not to any particular provision hereof
or thereof, (iv) all references in a Credit Document to Sections, Exhibits,
Appendices and Schedules shall be construed to refer to Sections of, and
Exhibits, Appendices and Schedules to, the Credit Document in which such
references appear, (v) any reference to any law shall include all statutory and
regulatory rules, regulations, orders and provisions consolidating, amending,
replacing or interpreting such law and any references to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.


(b)
The terms lease and license shall include sub-lease and sub-license.



(c)
All terms not specifically defined herein or by GAAP, which terms are

defined in the UCC, shall have the meanings assigned to them in the UCC of the
relevant jurisdiction, with the term “instrument” being that defined under
Article 9 of the UCC of such jurisdiction.


(d)
Unless otherwise expressly indicated, in the computation of periods of

time from a specified date to a later specified date, the word “from” means
“from and



including”, the words “to” and “until” each mean “to but excluding”, and the
word “through” means “to and including”.


(e)
To the extent that any of the representations and warranties contained in

Section 6 under this Agreement or in any of the other Credit Documents is
qualified by “Material Adverse Effect”, the qualifier “in all material respects”
contained in Section 5.2(c) and the qualifier “in any material respect”
contained in Section 9.1(d) shall not apply.


(f)
Whenever the phrase “to the knowledge of” or words of similar import

relating to the knowledge of a Person are used herein or in any other Credit
Document, such phrase shall mean and refer to the actual knowledge of the
Authorized Officers of such Person.


(g)
This Agreement and the other Credit Documents are the result of

negotiation among, and have been reviewed by counsel to, among others, the
Administrative Agent and the Credit Parties, and are the product of discussions
and negotiations among all parties. Accordingly, this Agreement and the other
Credit Documents are not intended to be construed against the Administrative
Agent or any of the Lenders merely on account of the Administrative Agent’s or
any Lender’s involvement in the preparation of such documents.


(h)
Unless otherwise indicated, all references to a specific time shall be

construed to Eastern Standard Time or Eastern Daylight Savings Time, as the case
may be. Unless otherwise expressly provided herein, all references to dollar
amounts and “$” shall mean Dollars.


(i)
Unless otherwise specified herein, the amount of a Letter of Credit at any

time shall be deemed to be the stated amount of such Letter of Credit in effect
at such time (after giving effect to any permanent reduction in the stated
amount of such Letter of Credit pursuant to the terms of such Letter of Credit);
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any Issuer Document related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at such time.


SECTION 2. LOANS AND LETTERS OF CREDIT




Section 2.1


(a)

Revolving Loans and Term Loans.


Revolving Loans. During the Revolving Commitment Period, subject to



the terms and conditions hereof, including, without limitation, Section 5.2(e)
with respect to the Limited Revolver Availability Amount, each Lender severally
agrees to make revolving loans (each such loan, a “Revolving Loan”) to the
Borrower in an aggregate amount up to but not exceeding such Lender’s Revolving
Commitment; provided, that after giving effect to the making of any Revolving
Loan, (i) the Total Revolving Outstandings shall not exceed the Aggregate
Revolving Commitments, and (ii) the



Revolving Credit Exposure of any Lender shall not exceed such Lender’s Revolving
Commitment. Amounts borrowed pursuant to this Section 2.1(a) may be repaid and
reborrowed without premium or penalty (subject to Section 3.1(c)) during the
Revolving Commitment Period. The Revolving Loans may consist of Base Rate Loans,
Adjusted LIBOR Rate Loans, or a combination thereof, as the Borrower may
request. Each Lender’s Revolving Commitment shall expire on the Revolving
Commitment Termination Date and all Revolving Loans and all other amounts owed
hereunder with respect to the Revolving Loans and the Revolving Commitments
shall be paid in full no later than such date.


(b)
Term Loans.



(i)
Subject to the terms and conditions set forth herein, the Lenders

will make advances of their respective Initial Term Loan Commitment Percentages
of a term loan (the “Initial Term Loan”) in an amount not to exceed the Initial
Term Loan Commitment, which Initial Term Loan will be disbursed to the Borrower
in Dollars in a single advance on the Closing Date. The Initial Term Loan may
consist of Base Rate Loans, Adjusted LIBOR Rate Loans, or a combination thereof,
as the Borrower may request. Amounts repaid on the Initial Term Loan may not be
reborrowed. Immediately prior to the Fourth Amendment Effective Date, the
Initial Term Loan Outstanding Amount was $72,000,000. On the Fourth Amendment
Effective Date, the remaining portion of the Initial Term Loan Outstanding
Amount, after giving effect to the Fourth Amendment Replacement Transaction
($12,000,000), will be reallocated to the Revolving Commitments and be deemed to
be a portion of the Outstanding Amount of the Revolving Loans from and after the
Fourth Amendment Effective Date, subject to any Borrowings and prepayments or
repayments of Revolving Loans and Swingline Loans, as the case may be, occurring
after the Fourth Amendment Effective Date in accordance with the terms of this
Agreement (the “Fourth Amendment Reallocation Transaction”). For the avoidance
of doubt, on the Fourth Amendment Effective Date, the Initial Term Loan shall be
deemed to be paid in full and discharged.


(ii)
Subject to the terms and conditions set forth herein, the Lenders

will make advances of their respective Fourth Amendment Replacement Term Loan
Commitment Percentages of a term loan (the “Fourth Amendment Replacement Term
Loan”) in an amount not to exceed the Fourth Amendment Replacement Term Loan
Commitment, which Fourth Amendment Replacement Term Loan will be deemed to be
disbursed to the Borrower in Dollars in a single advance on the Fourth Amendment
Effective Date and will replace the Initial Term Loan through a “cashless roll”
of the Initial Term Loan. In connection with the deemed disbursement of the
Fourth Amendment Replacement Term Loan on the Fourth Amendment Effective Date,
$60,000,000 of the Initial Term Loan Outstanding Amount will be deemed to be the
Outstanding Amount of the Fourth Amendment Replacement Term Loan from and after
the Fourth Amendment Effective Date, subject to the prepayment or repayment of
such Outstanding Amount after the Fourth Amendment Effective Date in accordance
with the terms



of this Agreement (the “Fourth Amendment Replacement Transaction”). The Fourth
Amendment Replacement Term Loan may consist of Base Rate Loans, Adjusted LIBOR
Rate Loans, or a combination thereof, as the Borrower may request. Amounts
repaid on the Fourth Amendment Term Loan may not be reborrowed.


(c)
Mechanics for Revolving Loans and Term Loans.



(i)
All Term Loans and, except pursuant to Section 2.2(b)(iii), all

Revolving Loans shall be made in an aggregate minimum amount of $1,000,000 and
integral multiples of $250,000 in excess of that amount.


(ii)
Whenever the Borrower desires that the Lenders make a Term

Loan or a Revolving Loan, the Borrower shall deliver to the Administrative Agent
a fully executed Funding Notice no later than (x) 1:00 p.m. at least three
(3) Business Days in advance of the proposed Credit Date in the case of an
Adjusted LIBOR Rate Loan and (y) 1:00 p.m. at least one (1) Business Day in
advance of the proposed Credit Date in the case of a Loan that is a Base Rate
Loan. Except as otherwise provided herein, any Funding Notice for any Loans that
are Adjusted LIBOR Rate Loans shall be irrevocable on and after the related
Interest Rate Determination Date, and the Borrower shall be bound to make a
borrowing in accordance therewith.


(iii)
Notice of receipt of each Funding Notice in respect of each

Revolving Loan or Term Loan, together with the amount of each Lender’s Revolving
Commitment Percentage or Term Loan Commitment Percentage thereof, respectively,
if any, together with the applicable interest rate, shall be provided by the
Administrative Agent to each applicable Lender by telefacsimile with reasonable
promptness, but (provided the Administrative Agent shall have received such
notice by 1:00 p.m.) not later than 4:00 p.m. on the same day as the
Administrative Agent’s receipt of such notice from the Borrower.


(iv)
Each Lender shall make its Revolving Commitment Percentage of

the requested Revolving Loan or its Term Loan Commitment Percentage of the
requested Term Loan available to the Administrative Agent not later than 11:00
a.m. on the applicable Credit Date by wire transfer of same day funds in
Dollars, at the Administrative Agent’s Principal Office. Except as provided
herein, upon satisfaction or waiver of the applicable conditions precedent
specified herein, the Administrative Agent shall make the proceeds of such
Credit Extension available to the Borrower on the applicable Credit Date by
causing an amount of same day funds in Dollars equal to the proceeds of all
Loans received by the Administrative Agent in connection with the Credit
Extension from the Lenders to be credited to the account of the Borrower at the
Administrative Agent’s Principal Office or such other account as may be
designated in writing to the Administrative Agent by the Borrower.


(d)Increase in Revolving Commitments and Establishment of Additional Term Loans.
The Borrower may, at any time and from time to time, upon prior written



notice by the Borrower to the Administrative Agent, increase the Revolving
Commitments (but not the Letter of Credit Sublimit or the Swingline Sublimit)
and/or establish one or more additional Term Loans subject to the following:


(i)    the sum of the (A) aggregate principal amount of any increases in the
Revolving Commitments pursuant to this Section 2.1(d) plus (B) the aggregate
principal amount of any additional Term Loans pursuant to this Section 2.1(d)
shall not to exceed FORTY MILLION DOLLARS ($40,000,000);


(ii)    The Borrower may, at any time and from time to time, upon prior written
notice by the Borrower to the Administrative Agent increase the Aggregate
Revolving Commitments (but not the Letter of Credit Sublimit or the Swingline
Sublimit) with additional Revolving Commitments from any existing Lender with a
Revolving Commitment or new Revolving Commitments from any other Person selected
by the Borrower and reasonably acceptable to the Administrative Agent and the
Issuing Bank; provided that:


(A)    any such increase shall be in a minimum principal amount of $5,000,000
and in integral multiples of $1,000,000 in excess thereof;


(B)    no Default or Event of Default shall exist before and immediately after
giving effect to such increase;


(C)    the Borrower shall be in compliance, on a Pro Forma Basis after giving
effect to the incurrence of any such increase in the Revolving Commitments, with
the financial covenants set forth in clauses (a) and (b) of Section 8.8,
recomputed as of the last day of the most recently ended Fiscal Quarter of the
Borrower for which financial statements have been delivered pursuant to Section
7.1;


(D)    no existing Lender shall be under any obligation to increase its
Revolving Commitment and any such decision whether to increase its Revolving
Commitment shall be in such Lender’s sole and absolute discretion;


(E)    (1) any new Lender providing a Revolving Commitment in connection with
any increase in Aggregate Revolving Commitments shall join this Agreement by
executing such joinder documents reasonably required by the Administrative Agent
and/or (2) any existing Lender electing to increase its Revolving Commitment
shall have executed a commitment agreement reasonably satisfactory to the
Administrative Agent;


(F)    any such increase in the Revolving Commitments shall be subject to
receipt by the Administrative Agent of a certificate of the Borrower dated as of
the date of such increase signed by an Authorized Officer of the Borrower (x)
certifying and attaching the resolutions adopted by the Borrower and each
Guarantor approving or consenting to



such increase, and (y) certifying that, before and after giving effect to such
increase, (1) the representations and warranties contained in Section 6 and the
other Credit Documents are true and correct in all material respects on and as
of the date of such increase, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects as of such earlier date, and except that
for purposes of this Section 2.1(d), the representations and warranties
contained in Section 6.7 shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b) of Section 7.1, and (2) no Default or
Event of Default exists; and


(G)    to the extent that the joinder or commitment agreements described in
clause (E) above provide for an applicable margin of, and/or commitment fee for,
additional Revolving Commitments greater than the Applicable Margin and/or
Commitment Fee with respect to the existing Revolving Commitments at such time,
the Applicable Margin and/or the Commitment Fee (as applicable) for the existing
Revolving Commitments shall be increased automatically (without the consent of
Required Lenders) such that the Applicable Margin and/or the Commitment Fee (as
applicable) for such existing Revolving Commitments is not less than the
applicable margin and/or the commitment fee (as applicable) for such additional
Revolving Commitments.


The Borrower shall prepay any Revolving Loans owing under this Agreement on the
date of any such increase in the Revolving Commitments to the extent necessary
to keep the outstanding Revolving Loans ratable with any revised Revolving
Commitments arising from any nonratable increase in the Revolving Commitments
under this Section.


(iii)    The Borrower may, at any time and from time to time, upon prior written
notice to the Administrative Agent, request the establishment of one or more
additional term loans from existing Lenders or other Persons selected by the
Borrower (other than the Borrower or any Affiliate or Subsidiary of the
Borrower) and reasonably acceptable to the Administrative Agent; provided, that:


(A)    any such increase shall be in a minimum aggregate principal amount of
$5,000,000 and integral multiples of $1,000,000 in excess thereof;


(B)    no Default or Event of Default shall exist before and immediately after
giving effect to such additional Term Loan;


(C)    the Borrower shall be in compliance, on a Pro Forma Basis after giving
effect to the incurrence of any additional Term Loan (and after giving effect on
a Pro Forma Basis to any Permitted Acquisition consummated simultaneously
therewith), with the financial covenants set forth in clauses (a) and (b) of
Section 8.8, recomputed as of the last day of the most recently ended Fiscal
Quarter of the Borrower for which financial statements have been delivered
pursuant to Section 7.1;



(D)    no existing Lender shall be under any obligation to provide a portion of
any additional Term Loan and any such decision whether to provide a portion of
any additional Term Loan shall be in such Lender’s sole and absolute discretion;


(E)    (1) any new Lender shall join this Agreement by executing such joinder
documents reasonably required by the Administrative Agent and/or (2) any
existing Lender electing to provide a Term Loan Commitment with respect to such
additional Term Loan shall have executed a commitment or joinder agreement
reasonably satisfactory to the Administrative Agent;


(F)    the establishment of any additional Term Loan shall be subject to receipt
by the Administrative Agent of a certificate of the Borrower dated as of the
date of the establishment of such additional Term Loan signed by an Authorized
Officer of the Borrower (x) certifying and attaching the resolutions adopted by
the Borrower and each Guarantor approving or consenting to such increase, and
(y) certifying that, before and after giving effect to such increase, (1) the
representations and warranties contained in Section 6 and the other Credit
Documents are true and correct in all material respects on and as of the date of
such increase, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects as of such earlier date, and except that for purposes
of this Section 2.1(d), the representations and warranties contained in Section
6.7 shall be deemed to refer to the most recent statements furnished pursuant to
clauses (a) and (b) of Section 7.1, and (2) no Default or Event of Default
exists.


(G)    the Applicable Margin and any other components of yield on any additional
Term Loan shall be determined by the Borrower and the Lenders thereunder;
provided that in the event that the all-in yield for any additional Term Loan is
higher than the all-in yield for the initial Term Loans or any existing
additional Term Loan (the “Existing Facilities”) by more than 50 basis points,
then the Applicable Margin for the applicable Existing Facility shall be
increased to the extent necessary so that such all-in yield is equal to the
all-in yield for such additional Term Loan minus 50 basis points; provided,
further, that in determining the interest rate margins applicable to the
additional Term Loans and the applicable Existing Facility, (x) original issue
discount (“OID”) or upfront fees (which shall be deemed to constitute like
amounts of OID, with OID being equated to interest based on assumed four-year
life to maturity) payable by the Borrower to the Lenders under the applicable
Existing Facility or any additional Term Loan in the initial primary syndication
thereof shall be included and the effect of any and all interest rate floors
shall be included and (y) customary arrangement or commitment fees payable to
the Lead Arranger (or its affiliates) in connection with the applicable Existing
































Section 2.2


(a)

Facility or to one or more arrangers (or its affiliates) of any additional Term
Loan, shall be excluded,


(H)    the maturity date for any additional Term Loan shall be as set forth in
the commitment or joinder agreement executed by the Borrower in connection
therewith, provided that such date shall not be earlier than the Term Loan
Maturity Date or the maturity date of any other then existing Term Loan; and


(I)    the scheduled principal amortization payments under any additional Term
Loan shall be as set forth in the commitment or joinder agreement executed by
the Borrower in connection therewith; provided that the weighted average life of
any such additional Term Loan shall not be less than the weighted life to
maturity of either of (I) the Revolving Loans or (II) the Fourth Amendment
Replacement Term Loan and any other then existing Term Loan.


Swingline Loans.


Swingline Loans Commitments.    During the Revolving Commitment



Period, subject to the terms and conditions hereof, the Swingline Lender may, in
its sole discretion, make Swingline Loans to the Borrower in the aggregate
amount up to but not exceeding the Swingline Sublimit; provided, that after
giving effect to the making of any Swingline Loan, in no event shall (i) the
Total Revolving Outstandings exceed the Aggregate Revolving Commitments and (ii)
the Revolving Credit Exposure of any Lender exceed such Lender’s Revolving
Commitment. Amounts borrowed pursuant to this Section 2.2 may be repaid and
reborrowed during the Revolving Commitment Period. The Swingline Lender’s
Revolving Commitment shall expire on the Revolving Commitment Termination Date
and all Swingline Loans and all other amounts owed hereunder with respect to the
Swingline Loans and the Revolving Commitments shall be paid in full no later
than such date.


(b)
Borrowing Mechanics for Swingline Loans.



(i)
Subject to clause (vi) below, whenever the Borrower desires that

the Swingline Lender make a Swingline Loan, the Borrower shall deliver to the
Administrative Agent a Funding Notice no later than 11:00 a.m. on the proposed
Credit Date. Swingline Loan borrowings hereunder shall be made in minimum
amounts of $250,000 (or the remaining available amount of the Swingline Sublimit
if less) and in integral amounts of $50,000 in excess thereof.


(ii)
The Swingline Lender shall make the amount of its Swingline

Loan available to the Administrative Agent not later than 3:00 p.m. on the
applicable Credit Date by wire transfer of same day funds in Dollars, at the
Administrative Agent’s Principal Office. Except as provided herein, upon
satisfaction or waiver of the conditions precedent specified herein, the
Administrative Agent shall make the proceeds of such Swingline Loans available
to the Borrower on the applicable Credit Date by causing an amount of same day



funds in Dollars equal to the proceeds of all such Swingline Loans received by
the Administrative Agent from the Swingline Lender to be credited to the account
of the Borrower at the Administrative Agent’s Principal Office, or to such other
account as may be designated in writing to the Administrative Agent by the
Borrower.


(iii)
With respect to any Swingline Loans which have not been

voluntarily prepaid by the Borrower pursuant to Section 2.11, the Swingline
Lender may at any time in its sole and absolute discretion, deliver to the
Administrative Agent (with a copy to the Borrower), no later than 11:00 a.m. on
the day of the proposed Credit Date, a notice (which shall be deemed to be a
Funding Notice given by a Borrower) requesting that each Lender holding a
Revolving Commitment make Revolving Loans that are Base Rate Loans to the
Borrower on such Credit Date in an amount equal to the amount of such Swingline
Loans (the “Refunded Swingline Loans”) outstanding on the date such notice is
given which the Swingline Lender requests Lenders to prepay. Anything contained
in this Agreement to the contrary notwithstanding, (1) the proceeds of such
Revolving Loans made by the Lenders other than the Swingline Lender shall be
immediately delivered by the Administrative Agent to the Swingline Lender (and
not to the Borrower) and applied to repay a corresponding portion of the
Refunded Swingline Loans and (2) on the day such Revolving Loans are made, the
Swingline Lender’s Revolving Commitment Percentage of the Refunded Swingline
Loans shall be deemed to be paid with the proceeds of a Revolving Loan made by
the Swingline Lender to the Borrower, and such portion of the Swingline Loans
deemed to be so paid shall no longer be outstanding as Swingline Loans and shall
no longer be due under the Swingline Note of the Swingline Lender but shall
instead constitute part of the Swingline Lender’s outstanding Revolving Loans to
the Borrower and shall be due under the Revolving Loan Note issued by the
Borrower to the Swingline Lender. The Borrower hereby authorizes the
Administrative Agent and the Swingline Lender to charge the Borrower’s accounts
with the Administrative Agent and the Swingline Lender (up to the amount
available in each such account) in order to immediately pay the Swingline Lender
the amount of the Refunded Swingline Loans to the extent the proceeds of such
Revolving Loans made by the Lenders, including the Revolving Loans deemed to be
made by the Swingline Lender, are insufficient to repay in full the Refunded
Swingline Loans. If any portion of any such amount paid (or deemed to be paid)
to the Swingline Lender should be recovered by or on behalf of the Borrower from
the Swingline Lender in bankruptcy, by assignment for the benefit of creditors
or otherwise, the loss of the amount so recovered shall be ratably shared among
all Lenders in the manner contemplated by Section 2.14.


(iv)
If for any reason Revolving Loans are not made pursuant to

Section 2.2(b)(iii) in an amount sufficient to repay any amounts owed to the
Swingline Lender in respect of any outstanding Swingline Loans on or before the
third Business Day after demand for payment thereof by the Swingline Lender,
each Lender holding a Revolving Commitment shall be deemed to, and hereby



agrees to, have purchased a participation in such outstanding Swingline Loans,
and in an amount equal to its Revolving Commitment Percentage of the applicable
unpaid amount together with accrued interest thereon. On the Business Day that
notice is provided by the Swingline Lender (or by 11:00 a.m. on the following
Business Day if such notice is provided after 2:00 p.m.), each Lender holding a
Revolving Commitment shall deliver to the Swingline Lender an amount equal to
its respective participation in the applicable unpaid amount in same day funds
at the Principal Office of the Swingline Lender. In order to evidence such
participation each Lender holding a Revolving Commitment agrees to enter into a
participation agreement at the request of the Swingline Lender in form and
substance reasonably satisfactory to the Swingline Lender. In the event any
Lender holding a Revolving Commitment fails to make available to the Swingline
Lender the amount of such Lender’s participation as provided in this paragraph,
the Swingline Lender shall be entitled to recover such amount on demand from
such Lender together with interest thereon for three (3) Business Days at the
rate customarily used by the Swingline Lender for the correction of errors among
banks and thereafter at the Base Rate, as applicable.


(v)
Notwithstanding anything contained herein to the contrary, (1)

each Lender’s obligation to make Revolving Loans for the purpose of repaying any
Refunded Swingline Loans pursuant to clause (iii) above and each Lender’s
obligation to purchase a participation in any unpaid Swingline Loans pursuant to
the immediately preceding paragraph shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any set-off,
counterclaim, recoupment, defense or other right which such Lender may have
against the Swingline Lender, any Credit Party or any other Person for any
reason whatsoever; (B) the occurrence or continuation of a Default or Event of
Default;
(C) any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of any Credit Party; (D) any
breach of this Agreement or any other Credit Document by any party thereto; or
(E) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing; provided that such obligations of each Lender
are subject to the condition that the Swingline Lender had not received prior
notice from the Borrower or the Required Lenders that any of the conditions
under Section 5.2 to the making of the applicable Refunded Swingline Loans or
other unpaid Swingline Loans were not satisfied at the time such Refunded
Swingline Loans or other unpaid Swingline Loans were made; and (2) the Swingline
Lender shall not be obligated to make any Swingline Loans (A) if it has elected
not to do so after the occurrence and during the continuation of a Default or
Event of Default, (B) it does not in good faith believe that all conditions
under Section 5.2 to the making of such Swingline Loan have been satisfied or
waived by the Required Lenders or
(C) at a time when a Defaulting Lender exists, unless the Swingline Lender has
entered into arrangements satisfactory to it and the Borrower to eliminate the
Swingline Lender’s risk with respect to the Defaulting Lender’s participation in
such Swingline Loan, including by Cash Collateralizing such Defaulting Lender’s
Revolving Commitment Percentage of the outstanding Swingline Loans in a



manner reasonably satisfactory to the Swingline Lender and the Administrative
Agent.


(vi)
In order to facilitate the borrowing of Swingline Loans, the

Borrower and the Swingline Lender may mutually agree to, and are hereby
authorized to, enter into an auto borrow agreement in form and substance
satisfactory to the Swingline Lender and the Administrative Agent (the “Auto
Borrow Agreement”) providing for the automatic advance by the Swingline Lender
of Swingline Loans under the conditions set forth in the Auto Borrow Agreement,
subject to the conditions set forth herein. At any time an Auto Borrow Agreement
is in effect, advances under the Auto Borrow Agreement shall be deemed Swingline
Loans for all purposes hereof, except that Borrowings of Swingline Loans under
the Auto Borrow Agreement shall be made in accordance with the Auto Borrow
Agreement. For purposes of determining the Total Revolving Outstandings at any
time during which an Auto Borrow Agreement is in effect, the Outstanding Amount
of all Swingline Loans shall be deemed to be the sum of the Outstanding Amount
of Swingline Loans at such time plus the maximum amount available to be borrowed
under such Auto Borrow Agreement at such time.




Section 2.3


(a)

Issuances of Letters of Credit and Purchase of Participations Therein.


Letters of Credit. During the Revolving Commitment Period, subject to



the terms and conditions hereof, each Issuing Bank agrees to issue Letters of
Credit for the account of the Borrower or any of its Subsidiaries in the
aggregate amount up to but not exceeding the Letter of Credit Sublimit;
provided, (i) each Letter of Credit shall be denominated in Dollars; (ii) the
stated amount of each Letter of Credit shall not be less than $50,000 or such
lesser amount as is acceptable to the applicable Issuing Bank; (iii) after
giving effect to such issuance, in no event shall (x) the Total Revolving
Outstandings exceed the Aggregate Revolving Commitments, (y) the Revolving
Credit Exposure of any Lender exceed such Lender’s Revolving Commitment and (z)
the Outstanding Amount of Letter of Credit Obligations exceed the Letter of
Credit Sublimit; and (iv) in no event shall any standby Letter of Credit have an
expiration date later than the earlier of (1) seven (7) days prior to the
Revolving Commitment Termination Date, and (2) the date which is one (1) year
from the date of issuance of such standby Letter of Credit. Subject to the
foregoing (other than clause (iv)) any Issuing Bank may agree that a standby
Letter of Credit will automatically be extended for one or more successive
periods not to exceed one (1) year each, unless such Issuing Bank elects not to
extend for any such additional period; provided, no Issuing Bank shall extend
any such Letter of Credit if it has received written notice that an Event of
Default has occurred and is continuing at the time such Issuing Bank must elect
to allow such extension; provided, further, in the event that any Lender is at
such time a Defaulting Lender, unless the applicable Issuing Bank has entered
into arrangements satisfactory to such Issuing Bank (in its sole discretion)
with the Borrower or such Defaulting Lender to eliminate such Issuing Bank’s
Fronting Exposure with respect to such Lender (after giving effect to Section
2.16(a)(iv) and any Cash Collateral provided by the Defaulting Lender),
including by Cash Collateralizing such Defaulting Lender’s Revolving Commitment



Percentage of the Outstanding Amount of the Letter of Credit Obligations in a
manner reasonably satisfactory to Agents, such Issuing Bank shall not be
obligated to issue or extend any Letter of Credit hereunder. The Issuing Bank
may send a Letter of Credit or conduct any communication to or from the
beneficiary via the Society for Worldwide Interbank Financial Telecommunication
(“SWIFT”) message or overnight courier, or any other commercially reasonable
means of communicating with a beneficiary.


(b)
Notice of Issuance.    Whenever the Borrower desires the issuance of a

Letter of Credit, the Borrower shall deliver to the Administrative Agent an
Issuance Notice no later than 1:00 p.m. at least three (3) Business Days or such
shorter period as may be agreed to by any Issuing Bank in any particular
instance, in advance of the proposed date of issuance. Upon satisfaction or
waiver of the conditions set forth in Section 5.2, an Issuing Bank shall issue
the requested Letter of Credit only in accordance such Issuing Bank’s standard
operating procedures (including, without limitation, the delivery by the
Borrower of such executed documents and information pertaining to such requested
Letter of Credit, including any Issuer Documents, as the applicable Issuing Bank
or the Administrative Agent may require). Upon the issuance of any Letter of
Credit or amendment or modification to a Letter of Credit, the applicable
Issuing Bank shall promptly notify the Administrative Agent and each Lender of
such issuance, which notice shall be accompanied by a copy of such Letter of
Credit or amendment or modification to a Letter of Credit and the amount of such
Lender’s respective participation in such Letter of Credit pursuant to Section
2.3(e).


(c)
Responsibility of Issuing Banks With Respect to Requests for Drawings

and Payments. In determining whether to honor any drawing under any Letter of
Credit by the beneficiary thereof, the applicable Issuing Bank shall be
responsible only to examine the documents delivered under such Letter of Credit
with reasonable care so as to ascertain whether they appear on their face to be
in accordance with the terms and conditions of such Letter of Credit. As between
the Borrower and any Issuing Bank, the Borrower assumes all risks of the acts
and omissions of, or misuse of the Letters of Credit issued by such Issuing
Bank, by the respective beneficiaries of such Letters of Credit. In furtherance
and not in limitation of the foregoing, no Issuing Bank shall be responsible
for: (i) the form, validity, sufficiency, accuracy, genuineness or legal effect
of any document submitted by any party in connection with the application for
and issuance of any such Letter of Credit, even if it should in fact prove to be
in any or all respects invalid, insufficient, inaccurate, fraudulent or forged;
(ii) the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any such Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason; (iii) failure of the beneficiary of
any such Letter of Credit to comply fully with any conditions required in order
to draw upon such Letter of Credit; (iv) errors, omissions, interruptions or
delays in transmission or delivery of any messages, by mail, cable, telegraph,
telex or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any such
Letter of Credit or of the proceeds thereof; (vii) the misapplication by the
beneficiary of any such Letter of Credit of the proceeds of any drawing under
such Letter of Credit; or (viii) any consequences arising from causes



beyond the control of such Issuing Bank, including any Governmental Acts; none
of the above shall affect or impair, or prevent the vesting of, any Issuing
Bank’s rights or powers hereunder. Without limiting the foregoing and in
furtherance thereof, any action taken or omitted by any Issuing Bank under or in
connection with the Letters of Credit or any documents and certificates
delivered thereunder, if taken or omitted in good faith, shall not give rise to
any liability on the part of such Issuing Bank to any Credit Party.
Notwithstanding anything to the contrary contained in this Section 2.3(c), the
Borrower shall retain any and all rights it may have against any Issuing Bank
for any liability arising solely out of the gross negligence or willful
misconduct of such Issuing Bank, as determined by a court of competent
jurisdiction in a final, non-appealable order.


(d)
Reimbursement by the Borrower of Amounts Drawn or Paid Under Letters

of Credit. In the event an Issuing Bank has determined to honor a drawing under
a Letter of Credit, it shall immediately notify the Borrower and the
Administrative Agent, and the Borrower shall reimburse such Issuing Bank on or
before the Business Day immediately following the date on which such drawing is
honored (the “Reimbursement Date”) in an amount in Dollars and in same day funds
equal to the amount of such honored drawing; provided, anything contained herein
to the contrary notwithstanding, (i) unless the Borrower shall have notified the
Administrative Agent and the applicable Issuing Bank prior to 11:00 a.m. on the
date such drawing is honored that the Borrower intends to reimburse such Issuing
Bank for the amount of such honored drawing with funds other than the proceeds
of Revolving Loans, the Borrower shall be deemed to have given a timely Funding
Notice to the Administrative Agent requesting the Lenders to make Revolving
Loans that are Base Rate Loans on the Reimbursement Date in an amount in Dollars
equal to the amount of such honored drawing, and (ii) subject to satisfaction or
waiver of the conditions specified in Section 5.2, the Lenders shall, on the
Reimbursement Date, make Revolving Loans that are Base Rate Loans in the amount
of such honored drawing, the proceeds of which shall be applied directly by the
Administrative Agent to reimburse the applicable Issuing Bank for the amount of
such honored drawing; and provided further, if for any reason proceeds of
Revolving Loans are not received by the applicable Issuing Bank on the
Reimbursement Date in an amount equal to the amount of such honored drawing, the
Borrower shall reimburse such Issuing Bank, on demand, in an amount in same day
funds equal to the excess of the amount of such honored drawing over the
aggregate amount of such Revolving Loans, if any, which are so received. Nothing
in this Section 2.3(d) shall be deemed to relieve any Lender from its obligation
to make Revolving Loans on the terms and conditions set forth herein, and the
Borrower shall retain any and all rights it may have against any Lender
resulting from the failure of such Lender to make such Revolving Loans under
this Section 2.3(d).


(e)
Lenders’ Purchase of Participations in Letters of Credit.    Immediately

upon the issuance of each Letter of Credit, each Lender having a Revolving
Commitment shall be deemed to have purchased, and hereby agrees to irrevocably
purchase, from the applicable Issuing Bank a participation in such Letter of
Credit and any drawings honored thereunder in an amount equal to such Lender’s
Revolving Commitment Percentage (with respect to the Revolving Commitments) of
the maximum amount which is or at any time may become available to be drawn
thereunder. In the event that the Borrower shall fail for any reason to
reimburse an Issuing Bank as provided in Section



2.3(d), the applicable Issuing Bank shall promptly notify each Lender of the
unreimbursed amount of such honored drawing and of such Lender’s respective
participation therein based on such Lender’s Revolving Commitment Percentage.
Each Lender shall make available to the applicable Issuing Bank an amount equal
to its respective participation, in Dollars and in same day funds, at the office
of such Issuing Bank specified in such notice, not later than 12:00 p.m. on the
first Business Day (under the laws of the jurisdiction in which such office of
such Issuing Bank is located) after the date notified by such Issuing Bank. In
the event that any Lender fails to make available to the applicable Issuing Bank
on such Business Day the amount of such Lender’s participation in such Letter of
Credit as provided in this Section 2.3(e), such Issuing Bank shall be entitled
to recover such amount on demand from such Lender together with interest thereon
for three (3) Business Days at the rate customarily used by the applicable
Issuing Bank for the correction of errors among banks and thereafter at the Base
Rate. Nothing in this Section 2.3(e) shall be deemed to prejudice the right of
any Lender to recover from any Issuing Bank any amounts made available by such
Lender to such Issuing Bank pursuant to this Section in the event that it is
determined that the payment with respect to a Letter of Credit in respect of
which payment was made by such Lender constituted gross negligence or willful
misconduct on the part of such Issuing Bank, as determined by a court of
competent jurisdiction in a final, non-appealable order. In the event an Issuing
Bank shall have been reimbursed by other Lenders pursuant to this Section 2.3(e)
for all or any portion of any drawing honored by such Issuing Bank under a
Letter of Credit, such Issuing Bank shall distribute to each Lender which has
paid all amounts payable by it under this Section 2.3(e) with respect to such
honored drawing such Lender’s Revolving Commitment Percentage of all payments
subsequently received by such Issuing Bank from the Borrower in reimbursement of
such honored drawing when such payments are received. Any such distribution
shall be made to a Lender at its primary address set forth below its name on
Appendix B or at such other address as such Lender may request.


(f)
Obligations Absolute. The obligation of the Borrower to reimburse the

applicable Issuing Bank for drawings honored under the Letters of Credit issued
by it and to repay any Revolving Loans made by the Lenders pursuant to Section
2.3(d) and the obligations of the Lenders under Section 2.3(e) shall be
unconditional and irrevocable and shall be paid strictly in accordance with the
terms hereof under all circumstances including any of the following
circumstances: (i) any lack of validity or enforceability of any Letter of
Credit; (ii) the existence of any claim, set-off, defense (other than that such
drawing has been repaid) or other right which the Borrower or any Lender may
have at any time against a beneficiary or any transferee of any Letter of Credit
(or any Persons for whom any such transferee may be acting), any Issuing Bank, a
Lender or any other Person or, in the case of a Lender, against the Borrower,
whether in connection herewith, the transactions contemplated herein or any
unrelated transaction (including any underlying transaction between the Borrower
or any of its Subsidiaries and the beneficiary for which any Letter of Credit
was procured); (iii) any draft or other document presented under any Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect; (iv) payment
by any Issuing Bank under any Letter of Credit against presentation of a draft
or other document which does not substantially comply with the terms of such



Letter of Credit; (v) any adverse change in the business, operations,
properties, assets, or financial condition of the Borrower or any of its
Subsidiaries; (vi) any breach hereof or any other Credit Document by any party
thereto; (vii) any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing; or (viii) the fact that an Event of Default or
a Default shall have occurred and be continuing; provided, in each case, that
payment by the applicable Issuing Bank under the applicable Letter of Credit
shall not have constituted gross negligence or willful misconduct of such
Issuing Bank under the circumstances in question, as determined by a court of
competent jurisdiction in a final, non-appealable order.


(g)
Indemnification.    Without duplication of any obligation of the Credit

Parties under Section 11.2, in addition to amounts payable as provided herein,
each of the Credit Parties hereby agrees, on a joint and several basis, to
protect, indemnify, pay and save harmless each Issuing Bank from and against any
and all claims, demands, liabilities, damages, losses, costs, charges and
expenses (including reasonable out-of-pocket fees, expenses and disbursements of
counsel) which each Issuing Bank may incur or be subject to as a consequence,
direct or indirect, of (i) the issuance of any Letter of Credit by such Issuing
Bank, other than as a result of (1) the gross negligence or willful misconduct
of such Issuing Bank, as determined by a court of competent jurisdiction in a
final, non-appealable order, or (2) the wrongful dishonor by such Issuing Bank
of a proper demand for payment made under any Letter of Credit issued by it, or
(ii)the failure of such Issuing Bank to honor a drawing under any such Letter of
Credit as a result of any Governmental Act.


(h)
Applicability of ISP and UCP. Unless otherwise expressly agreed by the

applicable Issuing Bank and the Borrower when a Letter of Credit is issued, (i)
the rules of the ISP shall apply to each Letter of Credit and (ii) the rules of
the Uniform Customs and Practice for Documentary Credits, as most recently
published by the International Chamber of Commerce at the time of issuance shall
apply to each commercial Letter of Credit.


(i)
Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of

Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary of the Borrower, the Borrower shall be
obligated to reimburse the applicable Issuing Bank hereunder for any and all
drawings under such Letter of Credit. The Borrower hereby acknowledges that the
issuance of Letters of Credit for the account of the Subsidiaries inures to the
benefit of the Borrower, and that the Borrower’s business derives substantial
benefits from the businesses of such Subsidiaries.


(j)
Conflict with Issuer Documents. In the event of any conflict between the

terms hereof and the terms of any Issuer Document, the terms hereof shall
control.




Section 2.4


(a)

Pro Rata Shares; Availability of Funds.


Pro Rata Shares.    All Loans shall be made, and all participations



purchased, by the Lenders simultaneously and proportionately to their respective
pro rata shares of the Loans, it being understood that no Lender shall be
responsible for any default by any other Lender in such other Lender’s
obligation to make a Loan requested



hereunder or purchase a participation required hereby nor shall any Revolving
Commitment or any Term Loan Commitment, or the portion of the aggregate
outstanding principal amount of the Revolving Loans or the Term Loans, of any
Lender be increased or decreased as a result of a default by any other Lender in
such other Lender’s obligation to make a Loan requested hereunder or purchase a
participation required hereby.


(b)
Availability of Funds.



(i)
Funding by Lenders; Presumption by Administrative Agent.

Unless the Administrative Agent shall have received notice from a Lender prior
to the proposed date of any Borrowing (or, in the case of any Borrowing of Base
Rate Loans, prior to 12:00 noon on the date of such Borrowing) that such Lender
will not make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.1(c) or, in the case
of a Borrowing of Base Rate Loans, that such Lender has made such share
available in accordance with and at the time required by Section 2.1(c) and may,
in reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount in immediately available funds
with interest thereon, for each day from and including the date such amount is
made available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (A) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans, plus, in either case, any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection therewith. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.


(ii)
Payments by the Borrower; Presumptions by Administrative

Agent. Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or any Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or each



applicable Issuing Bank, as the case may be, the amount due. In such event, if
the Borrower has not in fact made such payment, then each of the Lenders or each
applicable Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or such Issuing Bank, in immediately available funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.


Notices given by the Administrative Agent under this subsection (b) shall be
conclusive absent manifest error.




Section 2.5


(a)

Evidence of Debt; Register; Lenders’ Books and Records; Notes.


Lenders’ Evidence of Debt. Each Lender shall maintain on its internal



records an account or accounts evidencing the Obligations of the Borrower and
each other Credit Party to such Lender, including the amounts of the Loans made
by it and each repayment and prepayment in respect thereof. Any such recordation
shall be conclusive and binding on the Borrower, absent manifest error;
provided, that the failure to make any such recordation, or any error in such
recordation, shall not affect any Lender’s Commitment or the Borrower’s
obligations in respect of any applicable Loans; and provided, further, in the
event of any inconsistency between the Register and any Lender’s records, the
recordations in the Register shall govern in the absence of demonstrable error
therein.


(b)    Notes. The Borrower shall execute and deliver to each (i) Lender on the
Closing Date or the Fourth Amendment Effective Date, as applicable, and (ii)
Person who is a permitted assignee of such Lender pursuant to Section 11.5 and
(iii) Person who becomes a Lender in accordance with Section 2.1(d),11.5, in
each case to the extent requested by such Person, a Note or Notes to evidence
such Person’s portion of the Revolving Loans, Swingline Loans or Term Loans, as
applicable.




Section 2.6


(a)

Scheduled Principal Payments.


Revolving Loans. The principal amount of Revolving Loans is due and



payable in full on the Revolving Commitment Termination Date.


(b)
Swingline Loans. The principal amount of the Swingline Loans is due and

payable in full on the earlier to occur of (i) the date of demand by the
Swingline Lender and (ii) the Revolving Commitment Termination Date.


(c)
Fourth Amendment Replacement Term Loan. The principal amount of the

Fourth Amendment Replacement Term Loan shall be repaid in installments on the
date and in the amounts set forth in the table below (as such installments may
hereafter be adjusted as a result of prepayments made pursuant to Section 2.11),
unless accelerated sooner pursuant to Section 9:



Payment Dates
Principal Amortization Payment
September 30, 2018
$750,000.00
December 31, 2018
$750,000.00
March 31, 2019
$750,000.00
June 30, 2019
$750,000.00
September 30, 2019
$750,000.00
December 31, 2019
$750,000.00
March 31, 2020
$750,000.00
June 30, 2020
$750,000.00
September 30, 2020
$1,125,000.00
December 31, 2020
$1,125,000.00
March 31, 2021
$1,125,000.00
June 30, 2021
$1,125,000.00
September 30, 2021
$1,125,000.00
December 31, 2021
$1,125,000.00
March 31, 2022
$1,125,000.00
June 30, 2022
$1,125,000.00
September 30, 2022
$1,500,000.00
December 31, 2022
$1,500,000.00
March 31, 2023
$1,500,000.00
June 30, 2023
$1,500,000.00
Term Loan Maturity Date
Outstanding Principal Balance of
 
Term Loan



(d)Additional Term Loans. The principal amount of any Term Loan established
after the Closing Date pursuant to Section 2.1(d)(iii) shall be repaid in
installments on the date and in the amounts set forth in the documents executed
and delivered by the Borrower pursuant to which such additional Term Loan is
established.




Section 2.7


(a)

Interest on Loans.


Except as otherwise set forth herein, each Loan shall bear interest on the



unpaid principal amount thereof from the date made through repayment (whether by
acceleration or otherwise) thereof as follows:


(i)
in the case of Revolving Loans or the Fourth Amendment

Replacement Term Loan:


(A)
if a Base Rate Loan (including a Base Rate Loan

referencing the LIBOR Index Rate), the Base Rate plus the Applicable Margin; or


(B)
if an Adjusted LIBOR Rate Loan, the Adjusted LIBOR

Rate plus the Applicable Margin; and


(ii)
in the case of Swingline Loans, at the Swingline Rate (or with

respect to any Swingline Loan advanced pursuant to an Auto Borrow Agreement,



such other rate as separately agreed in writing between the Borrower and the
Swingline Lender);(iii)    in the case of any Term Loan established pursuant to
Section 2.1(d)(iii), at the percentages per annum specified in the lender
joinder agreement(s) and/or the commitment agreement(s) whereby such Term Loan
is established.


(b)
The basis for determining the rate of interest with respect to any Loan

(except a Swingline Loan, which may only be made and maintained at the Swingline
Rate (unless and until converted into a Revolving Loan pursuant to the terms and
conditions hereof), and the Interest Period with respect to any Adjusted LIBOR
Rate Loan, shall be selected by the Borrower and notified to the Administrative
Agent and the Lenders pursuant to the applicable Funding Notice or
Conversion/Continuation Notice, as the case may be. If on any day a Loan is
outstanding with respect to which a Funding Notice or Conversion/Continuation
Notice has not been delivered to the Administrative Agent in accordance with the
terms hereof specifying the applicable basis for determining the rate of
interest, then for that day (i) if such Loan is an Adjusted LIBOR Rate Loan,
such Loan shall become a Base Rate Loan and (ii) if such Loan is a Base Rate
Loan, such Loan shall remain a Base Rate Loan.


(c)
In connection with Adjusted LIBOR Rate Loans, there shall be no more

than eight (8) Interest Periods outstanding at any time. In the event the
Borrower fails to specify between a Base Rate Loan or an Adjusted LIBOR Rate
Loan in the applicable Funding Notice or Conversion/Continuation Notice, such
Loan (i) if outstanding as an Adjusted LIBOR Rate Loan, will be automatically
converted into a Base Rate Loan on the last day of the then-current Interest
Period for such Loan, and (ii) if outstanding as a Base Rate Loan will remain
as, or (if not then outstanding) will be made as, a Base Rate Loan. In the event
the Borrower fails to specify an Interest Period for any Adjusted LIBOR Rate
Loan in the applicable Funding Notice or Conversion/Continuation Notice, the
Borrower shall be deemed to have selected an Interest Period of one (1) month.
As soon as practicable after 10:00 a.m. on each Interest Rate Determination Date
and each Index Rate Determination Date, the Administrative Agent shall determine
(which determination shall, absent manifest error, be final, conclusive and
binding upon all parties) the interest rate that shall apply to each of the
LIBOR Loans for which an interest rate is then being determined (and for the
applicable Interest Period in the case of Adjusted LIBOR Rate Loans) and shall
promptly give notice thereof (in writing or by telephone confirmed in writing)
to the Borrower and each Lender.


(d)
Interest payable pursuant to this Section 2.7 shall be computed on the

basis of (i) for interest at the Base Rate (including Base Rate Loans determined
by reference to the LIBOR Index Rate), year of three hundred sixty-five (365) or
three hundred sixty-six (366) days, as the case may be, and (ii) for all other
computations of fees and interest, a year of three hundred sixty (360) days, in
each case for the actual number of days elapsed in the period during which it
accrues. In computing interest on any Loan, the date of the making of such Loan
or the first day of an Interest Period applicable to such Loan or, with respect
to a Base Rate Loan being converted from an Adjusted LIBOR Rate Loan, the date
of conversion of such Adjusted LIBOR Rate Loan to such Base Rate Loan, as the
case may be, shall be included, and the date of payment of



such Loan or the expiration date of an Interest Period applicable to such Loan
or, with respect to a Base Rate Loan being converted to an Adjusted LIBOR Rate
Loan, the date of conversion of such Base Rate Loan to such Adjusted LIBOR Rate
Loan, as the case may be, shall be excluded; provided, if a Loan is repaid on
the same day on which it is made, one (1) day’s interest shall be paid on that
Loan.


(e)
If, as a result of any restatement of or other adjustment to the financial

statements of the Borrower or for any other reason, the Borrower or the Lenders
determine that (i) the Consolidated Leverage Ratio as calculated by the Borrower
as of any applicable date was inaccurate and (ii) a proper calculation of the
Consolidated Leverage Ratio would have resulted in higher pricing for such
period, the Borrower shall immediately and retroactively be obligated to pay to
the Administrative Agent for the account of the Lenders promptly on demand by
the Administrative Agent (or, after the occurrence of an actual or deemed entry
of an order for relief with respect to the Borrower under the Bankruptcy Code or
other Debtor Relief Law, automatically and without further action by the
Administrative Agent or any Lender), an amount equal to the excess of the amount
of interest and fees that should have been paid for such period over the amount
of interest and fees actually paid for such period. This subsection (e) shall
not limit the rights of the Administrative Agent or any Lender, as the case may
be, under any other provision of this Agreement. The Borrower’s obligations
under this paragraph shall survive the termination of the Commitments and the
repayment of all other Obligations.


(f)
Except as otherwise set forth herein, interest on each Loan shall accrue on

a daily basis and shall be payable in arrears on and to (i) each Interest
Payment Date applicable to that Loan; (ii) upon any prepayment of that Loan
(other than a voluntary prepayment of a Revolving Loan or Term Loan which
interest shall be payable in accordance with clause (i) above), to the extent
accrued on the amount being prepaid; and
(iii)
at maturity, including final maturity.



(g)
The Borrower agrees to pay to the applicable Issuing Bank, with respect to

drawings honored under any Letter of Credit issued by such Issuing Bank,
interest on the amount paid by the Issuing Bank in respect of each such honored
drawing from the date such drawing is honored to but excluding the date such
amount is reimbursed by or on behalf of the Borrower at a rate equal to (i) for
the period from the date such drawing is honored to but excluding the applicable
Reimbursement Date, the rate of interest otherwise payable hereunder with
respect to Revolving Loans that are Base Rate Loans, and (ii) thereafter, a rate
which is the lesser of (y) two percent (2%) per annum in excess of the rate of
interest otherwise payable hereunder with respect to Revolving Loans that are
Base Rate Loans, and (z) the Highest Lawful Rate.


(h)
Interest payable pursuant to Section 2.7(g) shall be computed on the basis

of a year of three hundred sixty (360) days, for the actual number of days
elapsed in the period during which it accrues, and shall be payable on demand
or, if no demand is made, on the date on which the related drawing under a
Letter of Credit is reimbursed in full. Promptly upon receipt by the Issuing
Bank of any payment of interest pursuant to Section 2.7(g), the Issuing Bank
shall distribute to each Lender, out of the interest received by the



Issuing Bank in respect of the period from the date such drawing is honored to
but excluding the date on which the Issuing Bank is reimbursed for the amount of
such drawing (including any such reimbursement out of the proceeds of any
Revolving Loans), the amount that such Lender would have been entitled to
receive in respect of the letter of credit fee that would have been payable in
respect of such Letter of Credit for such period if no drawing had been honored
under such Letter of Credit. In the event the Issuing Bank shall have been
reimbursed by the Lenders for all or any portion of such honored drawing, the
Issuing Bank shall distribute to each Lender which has paid all amounts payable
by it under Section 2.3(e) with respect to such honored drawing such Lender’s
Revolving Commitment Percentage of any interest received by the Issuing Bank in
respect of that portion of such honored drawing so reimbursed by the Lenders for
the period from the date on which the Issuing Bank was so reimbursed by the
Lenders to but excluding the date on which such portion of such honored drawing
is reimbursed by the Borrower.




Section 2.8


(a)

Conversion/Continuation.


So long as no Default or Event of Default shall have occurred and then be



continuing or would result therefrom, the Borrower shall have the option:


(i)
to convert at any time all or any part of any Loan equal to

$100,000 and integral multiples of $50,000 in excess of that amount from one
Type of Loan to another Type of Loan; provided, an Adjusted LIBOR Rate Loan may
only be converted on the expiration of the Interest Period applicable to such
Adjusted LIBOR Rate Loan unless the Borrower shall pay all amounts due under
Section 3.1(c) in connection with any such conversion; or


(ii)
upon the expiration of any Interest Period applicable to any

Adjusted LIBOR Rate Loan, to continue all or any portion of such Loan as an
Adjusted LIBOR Rate Loan.


(b)    The Borrower shall deliver a Conversion/Continuation Notice to the
Administrative Agent no later than 1:00 p.m. at least three (3) Business Days in
advance of the proposed Conversion/Continuation Date. Except as otherwise
provided herein, a Conversion/Continuation Notice for conversion to, or
continuation of, any Adjusted LIBOR Rate Loans (or telephonic notice in lieu
thereof) shall be irrevocable on and after the related Interest Rate
Determination Date, and the Borrower shall be bound to effect a conversion or
continuation in accordance therewith.




Section 2.9


(a)

Default Rate of Interest.


If any amount of principal of any Loan is not paid when due, whether at



stated maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by Applicable Laws.


(b)
If any amount (other than principal of any Loan) payable by the Borrower

under any Credit Document is not paid when due (after the expiration of any
applicable



grace periods), whether at stated maturity, by acceleration or otherwise, then
at the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by Applicable Laws.


(c)
During the continuance of an Event of Default under Section 9.1(f) or

Section 9.1(g), the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
Applicable Laws.


(d)
During the continuance of an Event of Default other than an Event of

Default under Section 9.1(f) or Section 9.1(g), the Borrower shall, at the
request of the Required Lenders, pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
Applicable Laws.


(e)
Accrued and unpaid interest on past due amounts (including interest on

past due interest) shall be due and payable upon demand.


(f)
In the case of any Adjusted LIBOR Rate Loan, upon the expiration of the

Interest Period in effect at the time the Default Rate of interest is effective,
each such Adjusted LIBOR Rate Loan shall thereupon become a Base Rate Loan and
shall thereafter bear interest at the Default Rate then in effect for Base Rate
Loans. Payment or acceptance of the increased rates of interest provided for in
this Section 2.9 is not a permitted alternative to timely payment and shall not
constitute a waiver of any Event of Default or otherwise prejudice or limit any
rights or remedies of the Administrative Agent or any Lender.




Section 2.10


(a)

Fees.


Commitment Fee. The Borrower shall pay to the Administrative Agent



for the account of each Lender in accordance with its Revolving Commitment
Percentage, a commitment fee (the “Commitment Fee”) equal to the Applicable
Margin of the actual daily amount by which the Aggregate Revolving Commitments
exceeds the Total Revolving Outstandings, subject to adjustments as provided in
Section 2.16. The Commitment Fee shall accrue at all times during the Revolving
Commitment Period, including at any time during which one or more of the
conditions in Section 5 is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
Revolving Commitment Termination Date; provided that (1) no Commitment Fee shall
accrue on any of the Revolving Commitment of a Defaulting Lender so long as such
Lender shall be a Defaulting Lender and (2) any Commitment Fee accrued with
respect to the Revolving Commitment of a Defaulting Lender during the period
prior to the time such Lender became a Defaulting Lender and unpaid at such time
shall not be payable by the Borrower so long as such Lender shall be a
Defaulting Lender. The Commitment Fee shall be calculated quarterly in arrears,
and if there is any change in the Applicable Margin during any quarter, the
actual daily amount shall be computed and multiplied by the Applicable Margin
separately for each period during



such quarter that such Applicable Margin was in effect. For purposes hereof,
Swingline Loans shall not be counted toward or be considered as usage of the
Aggregate Revolving Commitments.


(b)
Letter of Credit Fees.



(i)
Commercial and Standby Letter of Credit Fees.    The Borrower

shall pay to the Administrative Agent for the account of each Lender in
accordance with its Revolving Commitment Percentage (A) a Letter of Credit fee
for each commercial Letter of Credit equal to one-quarter of one percent (0.25%)
per annum multiplied by the daily maximum amount available to be drawn under
such Letter of Credit, and (B) a Letter of Credit fee for each standby Letter of
Credit equal to the Applicable Margin multiplied by the daily maximum amount
available to be drawn under such Letter of Credit (collectively, the “Letter of
Credit Fees”). For purposes of computing the daily amount available to be drawn
under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.3(i). The Letter of Credit Fees shall be
computed on a quarterly basis in arrears, and shall be due and payable on the
last Business Day of each March, June, September and December, commencing with
the first such date to occur after the issuance of such Letter of Credit, on the
expiration date thereof and thereafter on demand; provided that (1) no Letter of
Credit Fees shall accrue in favor of a Defaulting Lender so long as such Lender
shall be a Defaulting Lender and (2) any Letter of Credit Fees accrued in favor
of a Defaulting Lender during the period prior to the time such Lender became a
Defaulting Lender and unpaid at such time shall not be payable by the Borrower
so long as such Lender shall be a Defaulting Lender. If there is any change in
the Applicable Margin during any quarter, the daily maximum amount available to
be drawn under each standby Letter of Credit shall be computed and multiplied by
the Applicable Margin separately for each period during such quarter that such
Applicable Margin was in effect. Notwithstanding anything to the contrary
contained herein, during the continuance of an Event of Default under Sections
9.1(f) and (g), all Letter of Credit Fees shall accrue at the Default Rate, and
during the continuance of an Event of Default other than an Event of Default
under Sections 9.1(f) or (g), then upon the request of the Required Lenders, all
Letter of Credit Fees shall accrue at the Default Rate.


(ii)
Fronting Fee and Documentary and Processing Charges Payable to

Issuing Bank. The Borrower shall pay directly to each Issuing Bank for its own
account a fronting fee (A) with respect to each commercial Letter of Credit or
any amendment of a commercial Letter of Credit increasing the amount of such
Letter of Credit, at a rate separately agreed between the Borrower and the
applicable Issuing Bank, computed on the amount of such commercial Letter of
Credit or the amount of such increase, as applicable, and payable upon the
issuance of such commercial Letter of Credit or effectiveness of such amendment,
as applicable, and (B) with respect to each standby Letter of Credit, at the
rate per annum specified in the Fee Letter, computed on the daily amount
available to be drawn under such Letter of Credit on a quarterly basis in
arrears. Such fronting fee shall



be due and payable on the last Business Day of each March, June, September and
December in respect of the most recently-ended quarterly period (or portion
thereof, in the case of the first payment), commencing with the first such date
to occur after the issuance of such Letter of Credit, on its expiration date and
thereafter on demand. For purposes of computing the daily amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.3(i). In addition, the Borrower shall
pay directly to the Issuing Bank for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of the Issuing Bank relating to letters of credit as from time to time
in effect. Such customary fees and standard costs and charges are due and
payable on demand and are nonrefundable.


(c)
Other Fees.    The Borrower shall pay to Regions Capital Markets, a

division of Regions Bank, and the Administrative Agent for their own respective
accounts fees in the amounts and at the times specified in the Fee Letter and
the Fourth Amendment Fee Letter. Such fees shall be fully earned when paid and
shall not be refundable for any reason whatsoever, except to the extent set
forth in the Fee Letter or the Fourth Amendment Fee Letter, as applicable.




Section 2.11


(a)

Prepayments/Commitment Reductions. Voluntary Prepayments.



(i)
Any time and from time to time, the Loans may be repaid in whole

or in part without premium or penalty (subject to Section 3.1):


(A)
with respect to Base Rate Loans (including Base Rate

Loans referencing the LIBOR Index Rate), the Borrower may prepay any such Loans
on any Business Day in whole or in part, in an aggregate minimum amount of
$500,000 and integral multiples of $100,000 in excess of that amount;


(B)
with respect to Adjusted LIBOR Rate Loans, the Borrower

may prepay any such Loans on any Business Day in whole or in part (together with
any amounts due pursuant to Section 3.1(c)) in an aggregate minimum amount of
$500,000 and integral multiples of $100,000 in excess of that amount; and


(C)
with respect to Swingline Loans, the Borrower may prepay

any such Loans on any Business Day in whole or in part in any amount;


(ii)
All such prepayments shall be made:



(A)
upon written or telephonic notice on the date of prepayment

in the case of Base Rate Loans or Swingline Loans; and



(B)
upon not less than three (3) Business Days’ prior written or

telephonic notice in the case of Adjusted LIBOR Rate Loans;


in each case given to the Administrative Agent, or the Swingline Lender, as the
case may be, by 11:00 a.m. on the date required and, if given by telephone,
promptly confirmed in writing to the Administrative Agent (and the
Administrative Agent will promptly transmit such telephonic or original notice
for a Credit Extension by telefacsimile or telephone to each Lender). Upon the
giving of any such notice, the principal amount of the Loans specified in such
notice shall become due and payable on the prepayment date specified therein.
Any such voluntary prepayment shall be applied as specified in Section 2.12(a).


(b)
Voluntary Commitment Reductions.



(i)
The Borrower may, from time to time upon not less than three (3)

Business Days’ prior written or telephonic notice confirmed in writing to the
Administrative Agent (which original written or telephonic notice the
Administrative Agent will promptly transmit by telefacsimile or telephone to
each applicable Lender), at any time and from time to time terminate in whole or
permanently reduce in part (i) the Revolving Commitments (ratably among the
Lenders in accordance with their respective commitment percentage thereof);
provided, (A) any such partial reduction of the Revolving Commitments shall be
in an aggregate minimum amount of $5,000,000 and integral multiples of
$1,000,000 in excess of that amount, (B) the Borrower shall not terminate or
reduce the Aggregate Revolving Commitments if, after giving effect thereto and
to any concurrent prepayments hereunder, the aggregate Total Revolving
Outstandings exceed the Aggregate Revolving Commitments and (C) if, after giving
effect to any reduction of the Aggregate Revolving Commitments, the Letter of
Credit Sublimit and/or the Swingline Sublimit exceed the amount of the Aggregate
Revolving Commitments, the Letter of Credit Sublimit and/or the Swingline
Sublimit, as applicable, shall be automatically reduced by the amount of such
excess.


(ii)
The Borrower’s notice to the Administrative Agent shall designate

the date (which shall be a Business Day) of such termination or reduction and
the amount of any partial reduction, and such termination or reduction of the
Revolving Commitments shall be effective on the date specified in the Borrower’s
notice and shall reduce the Revolving Commitments of each Lender proportionately
to its Revolving Commitment Percentage thereof.


(c)
Mandatory Prepayments.



(i)
Revolving Commitments. If at any time (A) the Total Revolving

Outstandings shall exceed the Aggregate Revolving Commitments, (B) the
Outstanding Amount of Letter of Credit Obligations shall exceed the Letter of
Credit Sublimit, or (C) the Outstanding Amount of Swingline Loans shall exceed
the Swingline Sublimit, immediate prepayment will be made on or in respect of
the Revolving Obligations in an amount equal to such excess; provided, however,
that, except with respect to clause (B), Letter of Credit Obligations will not
be



Cash Collateralized hereunder until the Revolving Loans and Swingline Loans have
been paid in full.


(ii)
Asset Sales and Involuntary Dispositions.    Prepayment will be

made on the Obligations on the Business Day following receipt of Net Cash
Proceeds required to be prepaid pursuant to the provisions hereof in an amount
equal to one hundred percent (100%) of the Net Cash Proceeds received from any
Asset Sale or Involuntary Disposition by the Borrower or any of its
Subsidiaries; provided, however, that, so long as no Default or Event of Default
has occurred and is continuing, such Net Cash Proceeds shall not be required to
be so applied until the aggregate amount of the Net Cash Proceeds derived from
(x) any single Asset Sale or Involuntary Disposition is equal to or greater than
$250,000 or (y) all Asset Sales or Involuntary Dispositions, inclusive of any
Asset Sales or Involuntary Dispositions consummated in reliance on the foregoing
clause (x), in any single fiscal year of the Borrower is equal to or greater
than $4,000,000.


(iii)
Debt Transactions. Prepayment will be made on the Obligations in

an amount equal to one hundred percent (100%) of the Net Cash Proceeds from any
Debt Transactions on the Business Day following receipt thereof.


(iv)
Equity Transactions. Prepayment will be made on the Obligations

in an amount equal to fifty percent (50%) of the Net Cash Proceeds from any
Equity Transactions on the Business Day following receipt thereof.


(v)
Excess Cash Flow.    Solely to the extent Consolidated Leverage

Ratio is greater than or equal to 2.50 to 1.00, prepayment will be made on the
Obligations, on the Business Day following delivery of each annual Compliance
Certificate delivered under Section 7.1(c), commencing with the Fiscal Year
ending December 31, 2018, in an amount equal to the difference of (x) fifty
percent (50%) of Consolidated Excess Cash Flow for the immediately preceding
Fiscal Year minus (y) optional prepayments of Term Loans minus (z) optional
prepayments of Revolving Loans for which there has been a permanent reduction of
Revolving Commitments pursuant to Section 2.11(b) in the amount of such optional
prepayment of Revolving Loans.


Section 2.12    Application of Prepayments.    Within each Loan, prepayments
will be
applied first to Base Rate Loans, then to LIBOR Loans in direct order of
Interest Period maturities. In addition:


(a)
Voluntary Prepayments.    Voluntary prepayments will be applied as

specified by the Borrower; provided that in the case of prepayments on the Term
Loans,
(i) the prepayment will be applied ratably to the Term Loans then outstanding
and (b) with respect to each Term Loan then outstanding, the prepayments will be
applied to remaining principal installments thereunder in inverse order of
maturity.




(b) follows:

Mandatory Prepayments.    Mandatory prepayments will be applied as



(i)
Mandatory prepayments in respect of the Revolving Commitments

under Section 2.11(c)(i) above shall be applied to the respective Revolving
Obligations as appropriate but without a permanent reduction thereof.


(ii)
Mandatory prepayments in respect of Asset Sales and Involuntary

Dispositions under Section 2.11(c)(ii) above, Debt Transactions under Section
2.11(c)(iii), Equity Transactions under Section 2.11(c)(iv), Securitization
Transactions under Section 2.11(c)(v), and Consolidated Excess Cash Flow under
Section 2.11(c)(vi) shall be applied as follows: first, ratably to the Term
Loans, until paid in full, and then to the Revolving Obligations without a
permanent reduction thereof. Mandatory prepayments with respect to each of the
Term Loans will be applied to remaining principal installments thereunder in
inverse order of maturity.


(c)    Prepayments on the Obligations will be paid by the Administrative Agent
to the Lenders ratably in accordance with their respective interests therein
(except for Defaulting Lenders where their share will be applied as provided in
Section 2.16(a)(ii) hereof).




Section 2.13


(a)

General Provisions Regarding Payments.


All payments by the Borrower of principal, interest, fees and other



Obligations hereunder or under any other Credit Document shall be made in
Dollars in immediately available funds, without defense, recoupment, setoff or
counterclaim, free of any restriction or condition. The Administrative Agent
shall, and the Borrower hereby authorizes the Administrative Agent to, debit a
deposit account of the Borrower or any of its Subsidiaries held with the
Administrative Agent or any of its Affiliates and designated for such purpose by
the Borrower or such Subsidiary in order to cause timely payment to be made to
the Administrative Agent of all principal, interest and fees due hereunder or
under any other Credit Document (subject to sufficient funds being available in
its accounts for that purpose).


(b)
In the event that the Administrative Agent is unable to debit a deposit

account of the Borrower or any of its Subsidiaries held with the Administrative
Agent or any of its Affiliates in order to cause timely payment to be made to
the Administrative Agent of all principal, interest and fees due hereunder or
any other Credit Document (including because insufficient funds are available in
its accounts for that purpose), payments hereunder and under any other Credit
Document shall be delivered to the Administrative Agent, for the account of the
Lenders, not later than 2:00 p.m. on the date due at the Principal Office of the
Administrative Agent or via wire transfer of immediately available funds to an
account designated by the Administrative Agent (or at such other location as may
be designated in writing by the Administrative Agent from time to time); for
purposes of computing interest and fees, funds received by the Administrative
Agent after that time on such due date shall be deemed to have been paid by the
Borrower on the next Business Day.


(c)
All payments in respect of the principal amount of any Loan (other than

voluntary repayments of Revolving Loans) shall be accompanied by payment of
accrued



interest on the principal amount being repaid or prepaid, and all such payments
(and, in any event, any payments in respect of any Loan on a date when interest
is due and payable with respect to such Loan) shall be applied to the payment of
interest then due and payable before application to principal.


(d)
The Administrative Agent shall promptly distribute to each Lender at such

address as such Lender shall indicate in writing, such Lender’s applicable pro
rata share of all payments and prepayments of principal and interest due to such
Lender hereunder, together with all other amounts due with respect thereto,
including all fees payable with respect thereto, to the extent received by the
Administrative Agent.


(e)
Notwithstanding    the    foregoing    provisions    hereof,    if    any

Conversion/Continuation Notice is withdrawn as to any Affected Lender or if any
Affected Lender makes Base Rate Loans in lieu of its pro rata share of any
Adjusted LIBOR Rate Loans, the Administrative Agent shall give effect thereto in
apportioning payments received thereafter.


(f)
Subject to the provisos set forth in the definition of “Interest Period,”

whenever any payment to be made hereunder shall be stated to be due on a day
that is not a Business Day, such payment shall be made on the next succeeding
Business Day and such extension of time shall be included in the computation of
the payment of interest hereunder or of the Commitment Fee hereunder, but such
payment shall be deemed to have been made on the date therefor for all other
purposes hereunder.


(g)
The Administrative Agent may, but shall not be obligated to, deem any

payment by or on behalf of the Borrower hereunder that is not made in same day
funds prior to 2:00 p.m. to be a non-conforming payment. Any such payment shall
not be deemed to have been received by the Administrative Agent until the later
of (i) the time such funds become available funds, and (ii) the applicable next
Business Day. The Administrative Agent shall give prompt telephonic notice to
the Borrower and each applicable Lender (confirmed in writing) if any payment is
non-conforming. Any non-conforming payment may constitute or become a Default or
Event of Default in accordance with the terms of Section 9.1(a). Interest shall
continue to accrue on any principal as to which a non-conforming payment is made
until such funds become available funds (but in no event less than the period
from the date of such payment to the next succeeding applicable Business Day) at
the Default Rate (unless otherwise provided by the Required Lenders) from the
date such amount was due and payable until the date such amount is paid in full.


Section 2.14    Sharing of Payments by Lenders. If any Lender shall, by
exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or other obligations hereunder
resulting in such Lender receiving payment of a proportion of the aggregate
amount of such Loans and accrued interest thereon or other such obligations
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations in the Loans
and such other obligations of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount



of principal of and accrued interest on their respective Loans and other amounts
owing them; provided that:


(i)
if any such participations are purchased and all or any portion of

the payment giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and


(ii)
the provisions of this Section shall not be construed to apply to (A)

any payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), (B) any amounts applied by the Swingline
Lender to outstanding Swingline Loans, (C) any amounts applied to Letter of
Credit Obligations by any Issuing Bank or Swingline Loans by the Swingline
Lender, as appropriate, from Cash Collateral provided under Section 2.15 or
Section 2.16, or (D) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in Letter of Credit Obligations, Swingline Loans or other obligations hereunder
to any assignee or participant, other than to the Borrower or any Subsidiary
thereof (as to which the provisions of this Section shall apply).


Each of the Credit Parties consents to the foregoing and agrees, to the extent
it may effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Credit
Party in the amount of such participation.


Section 2.15    Cash Collateral. At any time that there shall exist a Defaulting
Lender,
within one (1) Business Day following the written request of the Administrative
Agent or any Issuing Bank (with a copy to the Administrative Agent) the Borrower
shall Cash Collateralize each applicable Issuing Banks’ Fronting Exposure with
respect to such Defaulting Lender in an amount sufficient to cover the
applicable Fronting Exposure (after giving effect to Section 2.16(a)(iv) and any
Cash Collateral provided by the Defaulting Lender).


(a)
Grant of Security Interest. The Borrower, and to the extent provided by

any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of the Issuing Banks, and agrees to
maintain, a perfected first priority security interest in all such Cash
Collateral as security for the Defaulting Lenders’ obligation to fund
participations in respect of Letter of Credit Obligations, to be applied
pursuant to clause (b) below. If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent and the Issuing Banks as herein provided, or that the
total amount of such Cash Collateral is less than the applicable Fronting
Exposure, the Borrower will, promptly upon demand by the Administrative Agent,
pay or provide to the Administrative Agent additional Cash Collateral in an
amount sufficient to eliminate such deficiency (after giving effect to any Cash
Collateral provided by the Defaulting Lender).



(b)
Application. Notwithstanding anything to the contrary contained in this

Agreement, Cash Collateral provided under this Section 2.15 or Section 2.16 in
respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of Letter of
Credit Obligations (including, as to Cash Collateral provided by a Defaulting
Lender, any interest accrued on such obligation) for which the Cash Collateral
was so provided, prior to any other application of such property as may
otherwise be provided for herein.


(c)
Termination of Requirement. Cash Collateral (or the appropriate portion

thereof) provided to reduce any Issuing Bank’s Fronting Exposure shall no longer
be required to be held as Cash Collateral pursuant to this Section 2.15
following (i) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Lender), or (ii)
the determination by the Administrative Agent and each Issuing Bank that there
exists excess Cash Collateral; provided, however, (x) that Cash Collateral
furnished by or on behalf of a Credit Party shall not be released during the
continuance of a Default or Event of Default (and following application as
provided in this Section 2.15 may be otherwise applied in accordance with
Section 9.3) but shall be released upon the cure, termination or waiver of such
Default or Event of Default in accordance with the terms of this Agreement, and
(y) the Person providing Cash Collateral and any Issuing Bank or Swingline
Lender, as applicable, may agree that Cash Collateral shall not be released but
instead held to support future anticipated Fronting Exposure or other
obligations.




Section 2.16


(a)

Defaulting Lenders.


Defaulting Lender Adjustments. Notwithstanding anything to the contrary



contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by Applicable Law:


(i)
Waivers and Amendments.    Such Defaulting Lender’s right to

approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in Section 11.4(a)(iii).


(ii)
Defaulting Lender Waterfall. Any payment of principal, interest,

fees or other amount (other than fees which any Defaulting Lender is not
entitled to receive pursuant to Section 2.16(a)(iii)) received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Section 9 or otherwise, and
including any amounts made available to the Administrative Agent by that
Defaulting Lender pursuant to Section 11.3), shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by that Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by that Defaulting Lender to any Issuing Bank or the Swingline Lender hereunder;
third, to Cash Collateralize the Issuing Bank’s Fronting Exposure with respect
to such Defaulting Lender in accordance with Section 2.15; fourth, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which



that Defaulting Lender has failed to fund its portion thereof as required by
this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and the Borrower, to be held in a
non-interest bearing deposit account and released in order to (x) satisfy such
Defaulting Lender’s potential future funding obligations with respect to Loans
under this Agreement and (y) Cash Collateralize the Issuing Bank’s future
Fronting Exposure with respect to such Defaulting Lender with respect to future
Letters of Credit issued under this Agreement, in accordance with Section 2.15;
sixth, to the payment of any amounts owing to the Lenders, the Issuing Banks or
the Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, any Issuing Bank or the Swingline Lender
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to that Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided, that, if
(x) such payment is a payment of the principal amount of any Loans or Letter of
Credit Borrowings in respect of which that Defaulting Lender has not fully
funded its appropriate share and (y) such Loans or Letter of Credit Borrowings
were made at a time when the conditions set forth in Section 5.2 were satisfied
or waived, such payment shall be applied solely to the pay the Loans of, and
Letter of Credit Borrowings owed to, all Non-Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Loans of, or Letter of Credit
Borrowings owed to, such Defaulting Lender until such time as all Loans and
funded and unfunded participations in Letter of Credit Obligations and Swingline
Loans are held by the Lenders pro rata in accordance with their Revolving
Commitments without giving effect to Section 2.16(a)(iv). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.16(a)(ii) shall be deemed paid to (and the
underlying obligations satisfied to the extent of such payment) and redirected
by that Defaulting Lender, and each Lender irrevocably consents hereto.


(iii)
Certain Fees.



(A)
Such Defaulting Lender shall not be entitled to receive any

Commitment Fee, any fees with respect to Letters of Credit (except as provided
in clause (b) below) or any other fees hereunder for any period during which
that Lender is a Defaulting Lender (and the Borrower shall not be required to
pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender).


(B)
Each Defaulting Lender shall be entitled to receive Letter

of Credit Fees for any period during which that Lender is a Defaulting Lender
only to the extent allocable to its Revolving Commitment



Percentage of the stated amount of Letters of Credit for which it has provided
Cash Collateral pursuant to Section 2.15.


(C)
With respect to any fee not required to be paid to any

Defaulting Lender pursuant to clause (A) or (B) above, the Borrower shall
(x) pay to each Non-Defaulting Lender that portion of any such fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s
participation in Letter of Credit Obligations or Swingline Loans that has been
reallocated to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay
to each Issuing Bank and Swingline Lender, as applicable, the amount of any such
fee otherwise payable to such Defaulting Lender to the extent allocable to such
Issuing Bank’s or Swingline Lender’s Fronting Exposure to such Defaulting
Lender, and (z) not be required to pay the remaining amount of any such fee.


(iv)
Reallocation of Participations to Reduce Fronting Exposure. All

or any part of such Defaulting Lender’s participation in Letter of Credit
Obligations and Swingline Loans shall be reallocated among the Non-Defaulting
Lenders in accordance with their respective Revolving Commitment Percentages
(calculated without regard to such Defaulting Lender’s Revolving Commitment) but
only to the extent that (x) the conditions set forth in Section 5.2 are
satisfied at the time of such reallocation (and, unless the Borrower shall have
otherwise notified the Administrative Agent at such time, the Borrower shall be
deemed to have represented and warranted that such conditions are satisfied at
such time), and (y) such reallocation does not cause the aggregate Revolving
Credit Exposure at such time to exceed such Non-Defaulting Lender’s Revolving
Commitment. Subject to Section 11.21, no reallocation hereunder shall constitute
a waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation.


(v)
Cash    Collateral,    Repayment    of    Swingline    Loans.    If    the

reallocation described in clause (iv) above cannot, or can only partially, be
effected, the Borrower shall, without prejudice to any right or remedy available
to it hereunder or under law, (x) first, prepay Swingline Loans in an amount
equal to the Swingline Lenders’ Fronting Exposure and (y) second, Cash
Collateralize each Issuing Banks’ Fronting Exposure in accordance with the
procedures set forth in Section 2.15.


(b)
Defaulting Lender Cure. If the Borrower, the Administrative Agent and

the Swingline Lender and each Issuing Bank agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine



to be necessary to cause the Loans and funded and unfunded participations in
Letters of Credit and Swingline Loans to be held pro rata by the Lenders in
accordance with the Revolving Commitments (without giving effect to Section
2.16(a)(iv), whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.


(c)
New Swingline Loans/Letters of Credit.    So long as any Lender is a

Defaulting Lender, (i) the Swingline Lender shall not be required to fund
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan, and (ii) no Issuing Bank shall be
required to issue, extend, renew or increase any Letter of Credit unless it is
satisfied that it will have no Fronting Exposure after giving effect thereto.


Section 2.17    Removal or Replacement of    Lenders.    If (a) any Lender
requests
compensation under Section 3.2, (b) any Credit Party is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.3, (c) any Lender gives notice of an inability
to fund LIBOR Loans under Section 3.1(b), (d) any Lender is a Defaulting Lender,
or (e) any Lender (a “Non-Consenting Lender”) does not consent (including by way
of a failure to respond in writing to a proposed amendment, consent or waiver by
the date and time specified by the Administrative Agent) to a proposed
amendment, consent, change, waiver, discharge or termination hereunder or with
respect to any Credit Document that has been approved by the Required Lenders,
then the Borrower may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 11.5, all of its interests, rights (other
than its rights under Section 3.2, Section 3.3 and Section 11.2) and obligations
under this Agreement and the related Credit Documents to an Eligible Assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:


(i)
the Borrower shall have paid to the Administrative Agent the

assignment fee specified in Section 11.5(b)(iv);


(ii)
such Lender shall have received payment of an amount equal to the

outstanding principal of its Loans and participations in Letter of Credit
Borrowings, as applicable, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder and under the other Credit Documents (including
any amounts under Section 3.1(c)) from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts);


(iii)
in the case of any such assignment resulting from a claim for

compensation under Section 3.2 or payments required to be made pursuant to



Section 3.3, such assignment is reasonably expected to result in a reduction in
such compensation or payments thereafter;


(iv)
such assignment does not conflict with Applicable Law; and



(v)
in    the    case    of    any    such    assignment    resulting    from    a

Non-Consenting Lender’s failure to consent to a proposed amendment, consent,
change, waiver, discharge or termination, the successor replacement Lender shall
have consented to the proposed amendment, consent, change, waiver, discharge or
termination.


Each Lender agrees that in the event it, or its interests in the Loans and
obligations hereunder, shall become subject to the replacement and removal
provisions of this Section, it will cooperate with the Borrower and the
Administrative Agent to give effect to the provisions hereof, including
execution and delivery of an Assignment Agreement in connection therewith, but
the replacement and removal provisions of this Section shall be effective
regardless of whether an Assignment Agreement shall have been given.


A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.


SECTION 3. YIELD PROTECTION




Section 3.1


(a)

Making or Maintaining LIBOR Loans.


Inability to Determine Applicable Interest Rate.    In the event that the



Administrative Agent shall have determined (which determination shall be final
and conclusive and binding upon all parties hereto), on any Interest Rate
Determination Date or any Index Rate Determination Date with respect to any
LIBOR Loans, that by reason of circumstances affecting the London interbank
market adequate and fair means do not exist for ascertaining the interest rate
applicable to such LIBOR Loans on the basis provided for in the definition of
Adjusted LIBOR Rate or LIBOR Index Rate, as applicable, the Administrative Agent
shall on such date give notice (by telefacsimile or by telephone confirmed in
writing) to the Borrower and each Lender of such determination, whereupon (i) no
Loans may be made as, or converted to, LIBOR Loans until such time as the
Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, and (ii) any Funding
Notice or Conversion/Continuation Notice given by the Borrower with respect to
the Loans in respect of which such determination was made shall be deemed to be
rescinded by the Borrower and such Loans shall be automatically made or
continued as, or converted to, as applicable, Base Rate Loans without reference
to the LIBOR Index Rate component of the Base Rate.


(b)
Illegality or Impracticability of LIBOR Loans. In the event that on any

date any Lender shall have determined (which determination shall be final and
conclusive and binding upon all parties hereto but shall be made only after
consultation with the Borrower and the Administrative Agent) that the making,
maintaining or continuation of



its LIBOR Loans (i) has become unlawful as a result of compliance by such Lender
in good faith with any law, treaty, governmental rule, regulation, guideline or
order (or would conflict with any such treaty, governmental rule, regulation,
guideline or order not having the force of law even though the failure to comply
therewith would not be unlawful), or (ii) has become impracticable, as a result
of contingencies occurring after the date hereof which materially and adversely
affect the London interbank market or the position of such Lender in that
market, then, and in any such event, such Lender shall be an “Affected Lender”
and it shall on that day give notice (by telefacsimile or by telephone confirmed
in writing) to the Borrower and the Administrative Agent of such determination
(which notice the Administrative Agent shall promptly transmit to each other
Lender). Thereafter (1) the obligation of the Affected Lender to make Loans as,
or to convert Loans to, LIBOR Loans shall be suspended until such notice shall
be withdrawn by the Affected Lender, (2) to the extent such determination by the
Affected Lender relates to a LIBOR Loan then being requested by the Borrower
pursuant to a Funding Notice or a Conversion/Continuation Notice, the Affected
Lender shall make such Loan as (or continue such Loan as or convert such Loan
to, as the case may be) a Base Rate Loan without reference to the LIBOR Index
Rate component of the Base Rate,
(3) the Affected Lender’s obligation to maintain its outstanding LIBOR Loans
(the “Affected Loans”) shall be terminated at the earlier to occur of the
expiration of the Interest Period then in effect with respect to the Affected
Loans or when required by law, and (4) the Affected Loans shall automatically
convert into Base Rate Loans without reference to the LIBOR Index Rate component
of the Base Rate on the date of such termination. Notwithstanding the foregoing,
to the extent a determination by an Affected Lender as described above relates
to a LIBOR Loan then being requested by the Borrower pursuant to a Funding
Notice or a Conversion/Continuation Notice, the Borrower shall have the option,
subject to the provisions of Section 3.1(a), to rescind such Funding Notice or
Conversion/Continuation Notice as to all Lenders by giving notice (by
telefacsimile or by telephone confirmed in writing) to the Administrative Agent
of such rescission on the date on which the Affected Lender gives notice of its
determination as described above (which notice of rescission the Administrative
Agent shall promptly transmit to each other Lender). Except as provided in the
immediately preceding sentence, nothing in this Section 3.1(b) shall affect the
obligation of any Lender other than an Affected Lender to make or maintain Loans
as, or to convert Loans to, LIBOR Loans in accordance with the terms hereof.


(c)
Compensation for Breakage or Non-Commencement of Interest Periods.

The Borrower shall compensate each Lender, upon written request by such Lender
(which request shall set forth the basis for requesting such amounts), for all
reasonable out-of-pocket losses, expenses and liabilities (including any
interest paid or calculated to be due and payable by such Lender to lenders of
funds borrowed by it to make or carry its Adjusted LIBOR Rate Loans and any
loss, expense or liability sustained by such Lender in connection with the
liquidation or re-employment of such funds but excluding loss of anticipated
profits) which such Lender sustains: (i) if for any reason (other than a default
by such Lender) a borrowing of any Adjusted LIBOR Rate Loans does not occur on a
date specified therefor in a Funding Notice or a telephonic request for
borrowing, or a conversion to or continuation of any Adjusted LIBOR Rate Loans
does not occur on a date specified therefor in a Conversion/Continuation Notice
or a telephonic request for



conversion or continuation; (ii) if any prepayment or other principal payment
of, or any conversion of, any of its Adjusted LIBOR Rate Loans occurs on any day
other than the last day of an Interest Period applicable to that Loan (whether
voluntary, mandatory, automatic, by reason of acceleration, or otherwise),
including as a result of an assignment in connection with the replacement of a
Lender pursuant to Section 2.17; or (iii) if any prepayment of any of its
Adjusted LIBOR Rate Loans is not made on any date specified in a notice of
prepayment given by the Borrower.


(d)
Booking of LIBOR Loans.    Any Lender may make, carry or transfer

LIBOR Loans at, to, or for the account of any of its branch offices or the
office of an Affiliate of such Lender.


(e)
Assumptions Concerning Funding of Adjusted LIBOR Rate Loans.

Calculation of all amounts payable to a Lender under this Section 3.1 and under
Section
3.2 shall be made as though such Lender had actually funded each of its relevant
Adjusted LIBOR Rate Loans through the purchase of a LIBOR deposit bearing
interest at the rate obtained pursuant to clause (i) of the definition of
Adjusted LIBOR Rate in an amount equal to the amount of such Adjusted LIBOR Rate
Loans and having a maturity comparable to the relevant Interest Period and
through the transfer of such LIBOR deposit from an offshore office of such
Lender to a domestic office of such Lender in the United States; provided,
however, each Lender may fund each of its Adjusted LIBOR Rate Loans in any
manner it sees fit and the foregoing assumptions shall be utilized only for the
purposes of calculating amounts payable under this Section 3.1 and under Section
3.2.


(f)
Certificates for Reimbursement. A certificate of a Lender setting forth in

reasonable detail the amount or amounts necessary to compensate such Lender, as
specified in paragraph (c) of this Section and the circumstances giving rise
thereto shall be delivered to the Borrower and shall be conclusive absent
manifest error. In the absence of any such manifest error, the Borrower shall
pay such Lender or such Issuing Bank, as the case may be, the amount shown as
due on any such certificate within ten
(10) Business Days after receipt thereof.


(g)
Delay in Requests. The Borrower shall not be required to compensate a

Lender pursuant to this Section for any such amounts incurred more than six (6)
months prior to the date that such Lender delivers to the Borrower the
certificate referenced in Section 3.1(f).




Section 3.2


(a)

Increased Costs.


Increased Costs Generally. If any Change in Law shall:





(i)
impose, modify or deem applicable any reserve, special deposit,

compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Adjusted LIBOR Rate
or the LIBOR Index Rate) or any Issuing Bank;



(ii)
subject any Recipient to any Taxes (other than (A) Indemnified

Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or


(iii)
impose on any Lender or any Issuing Bank or the London

interbank market any other condition, cost or expense (other than Taxes)
affecting this Agreement or Loans made by such Lender or any Letter of Credit or
participation therein;


and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, such Issuing Bank or such other Recipient
of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender,
Issuing Bank or other Recipient hereunder (whether of principal, interest or any
other amount) then, upon request of such Lender, Issuing Bank or other
Recipient, the Borrower will pay to such Lender, Issuing Bank or other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, Issuing Bank or other Recipient, as the case may be, for
such additional costs incurred or reduction suffered.


(b)
Capital and Liquidity Requirements. If any Lender, any Issuing Bank or

the Swingline Lender (for purposes hereof, may be referred to collectively as
“the Lenders” or a “Lender”) determines that any Change in Law affecting such
Lender or any lending office of such Lender or such Lender’s holding company, if
any, regarding capital or liquidity ratios or requirements has or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital
of such Lender’s holding company, if any, as a consequence of this Agreement,
the commitments of such Lender hereunder or the Loans made by, or participations
in Letters of Credit and Swingline Loans held by, such Lender, or the Letters of
Credit issued by such Issuing Bank, to a level below that which such Lender or
such Lender’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s policies and the policies of such
Lender’s holding company with respect to capital adequacy), then from time to
time the Borrower will pay to such Lender, as the case may be, such additional
amount or amounts as will compensate such Lender or such Lender’s holding
company for any such reduction suffered.


(c)
Certificates for Reimbursement. A certificate of a Lender or an Issuing

Bank setting forth in reasonable detail the amount or amounts necessary to
compensate such Lender or such Issuing Bank or its holding company, as the case
may be, as specified in paragraph (a) or (b) of this Section and the
circumstances giving rise thereto shall be delivered to the Borrower and shall
be conclusive absent manifest error. In the absence of any such manifest error,
the Borrower shall pay such Lender or such Issuing Bank, as the case may be, the
amount shown as due on any such certificate within ten
(10) Business Days after receipt thereof.



(d)
Delay in Requests.    Failure or delay on the part of any Lender or any

Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or such Issuing Bank’s right to demand such
compensation, provided that the Borrower shall not be required to compensate a
Lender or an Issuing Bank pursuant to this Section for any increased costs
incurred or reductions suffered more than six (6) months prior to the date that
such Lender or such Issuing Bank, as the case may be, delivers to the Borrower
the certificate referenced in Section 3.2(c) and notifies the Borrower of such
Lender’s or such Issuing Bank’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the six-month period referred to above shall be extended to
include the period of retroactive effect thereof).




Section 3.3


(a)

Taxes.


Issuing Banks. For purposes of this Section 3.3, the term “Lender” shall



include any Issuing Bank and the term “Applicable Law” shall include FATCA.


(b)
Payments Free of Taxes; Obligation to Withhold; Payments on Account of

Taxes. Any and all payments by or on account of any obligation of any Credit
Party hereunder or under any other Credit Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable Law. If
any Applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with Applicable Law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Credit Party shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.


(c)
Payment of Other Taxes by the Credit Parties. The Credit Parties shall

timely pay to the relevant Governmental Authority in accordance with Applicable
Law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes.


(d)
Tax Indemnification.    (i) The Credit Parties shall jointly and severally

indemnify each Recipient and shall make payment in respect thereof within ten
(10) Business Days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of any such
payment or liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.



(ii)    Each Lender shall severally indemnify the Administrative Agent
within ten (10) Business Days after demand therefor, for (i) any Indemnified
Taxes attributable to such Lender (but only to the extent that any Credit Party
has not already indemnified the Administrative Agent for such Indemnified Taxes
and without limiting the obligation of the Credit Parties to do so), (ii) any
Taxes attributable to such Lender’s failure to comply with the provisions of
Section 11.5(d) relating to the maintenance of a Participant Register and (iii)
any Excluded Taxes attributable to such Lender, in each case, that are payable
or paid by the Administrative Agent in connection with any Credit Document, and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Credit Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this clause (ii).


(e)
Evidence of Payments. As soon as practicable after any payment of Taxes

by any Credit Party to a Governmental Authority pursuant to this Section, such
Credit Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of a return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.


(f)
Status of Lenders; Tax Documentation. (i) Any Lender that is entitled to

an exemption from or reduction of withholding Tax with respect to payments made
under any Credit Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
Applicable Law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in clauses (ii)(A),
(ii)(B) and (ii)(D) below) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.


(ii)
Without limiting the generality of the foregoing, in the event that

the Borrower is a U.S. Person,



(A)
any Lender that is a U.S. Person shall deliver to the

Borrower and the Administrative Agent on or prior to the date on which such
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Administrative Agent),
executed originals of IRS Form W-9 certifying that such Lender is exempt from
U.S. federal backup withholding tax;


(B)
any Foreign Lender shall, to the extent it is legally entitled

to do so, deliver to the Borrower and the Administrative Agent (in such number
of copies as shall be requested by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:


(iii)
in the case of a Foreign Lender claiming the benefits of an income

tax treaty to which the United States is a party (x) with respect to payments of
interest under any Credit Document, executed originals of IRS Form W-8BEN or
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Credit Document, IRS
Form W-8BEN or W-8BEN-E establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;


(iv)
executed originals of IRS Form W-8ECI;



(v)
in the case of a Foreign Lender claiming the benefits of the

exemption for portfolio interest under Section 881(c) of the Internal Revenue
Code, (x) a certificate substantially in the form of Exhibit 3.3-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of Section
881(c)(3)(A) of the Internal Revenue Code, a “10 percent shareholder” of the
Borrower within the meaning of Section 881(c)(3)(B) of the Internal Revenue
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Internal Revenue Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN or W-8BEN-E; or


(vi)
to the extent a Foreign Lender is not the beneficial owner,

executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN or W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form
of Exhibit 3.3-2 or Exhibit 3.3-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit 3.3-4 on behalf of each such direct and indirect partner;



(A)
any Foreign Lender shall, to the extent it is legally entitled

to do so, deliver to the Borrower and the Administrative Agent (in such number
of copies as shall be requested by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of any other form prescribed by
Applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by Applicable Law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and


(B)
if a payment made to a Lender under any Credit Document

would be subject to U.S. federal withholding Tax imposed by FATCA if such Lender
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Internal Revenue
Code, as applicable), such Lender shall deliver to the Borrower and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by Applicable Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.


Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.


(g)
Treatment of Certain Refunds. Unless required by Applicable Law, at no

time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender. If any indemnified party determines, in its sole discretion exercised in
good faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section (including by the payment of additional
amounts pursuant to this Section), it shall pay to the indemnifying party an
amount equal to such refund (but only to the extent of indemnity payments made
under this Section with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority



with respect to such refund). Such indemnifying party, upon the request of the
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (g) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (g), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.


(h)
Survival. Each party’s obligations under this Section 3.3 shall survive the

resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Credit
Document.


Section 3.4    Mitigation Obligations; Designation of a Different Lending
Office. If any
Lender requests compensation under Section 3.2, or requires the Borrower to pay
any Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.3, then such
Lender shall (at the request of the Borrower) use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section 3.2
or Section 3.3, as the case may be, in the future, and (ii) would not subject
such Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.








Section 4.1

SECTION 4.


The Guaranty.

GUARANTY





Each of the Guarantors hereby jointly and severally guarantees to the
Administrative Agent, the Lenders, the Qualifying Swap Providers, the Qualifying
Treasury Management Banks and the other holders of the Obligations as
hereinafter provided, as primary obligor and not as surety, the prompt payment
of the Obligations (the “Guaranteed Obligations”) in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, as a mandatory Cash
Collateralization or otherwise) strictly in accordance with the terms thereof.
The Guarantors hereby further agree that if any of the Obligations are not paid
in full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration, as a mandatory Cash Collateralization or otherwise), the
Guarantors will, jointly and severally, promptly pay the same, without any
demand or notice whatsoever, and that in the case of any extension of time of
payment or renewal of any of the Obligations, the same will be promptly paid in
full when due



(whether at extended maturity, as a mandatory prepayment, by acceleration, as a
mandatory Cash Collateralization or otherwise) in accordance with the terms of
such extension or renewal.


Notwithstanding any provision to the contrary contained herein, in any other of
the Credit Documents, Swap Agreements, Treasury Management Agreements or other
documents relating to the Obligations, (a) the obligations of each Guarantor
under this Agreement and the other Credit Documents shall be limited to an
aggregate amount equal to the largest amount that would not render such
obligations subject to avoidance under the Debtor Relief Laws or any comparable
provisions of any applicable state law and (b) the Guaranteed Obligations of a
Guarantor shall exclude any Excluded Swap Obligations with respect to such
Guarantor.


Section 4.2    Obligations Unconditional.


The obligations of the Guarantors under Section 4.1 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Credit Documents, Swap Agreements or
Treasury Management Agreements, or any other agreement or instrument referred to
therein, or any substitution, release, impairment or exchange of any other
guarantee of or security for any of the Obligations, and, to the fullest extent
permitted by Applicable Law, irrespective of any law or regulation or other
circumstance whatsoever which might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor, it being the intent of this
Section 4.2 that the obligations of the Guarantors hereunder shall be absolute
and unconditional under any and all circumstances. Each Guarantor agrees that
such Guarantor shall have no right of subrogation, indemnity, reimbursement or
contribution against the Borrower or any other Guarantor for amounts paid under
this Section 4 until such time as the Obligations have been paid in full and the
Commitments have expired or terminated. Without limiting the generality of the
foregoing, it is agreed that, to the fullest extent permitted by law, the
occurrence of any one or more of the following shall not alter or impair the
liability of any Guarantor hereunder, which shall remain absolute and
unconditional as described above:


(a)
at any time or from time to time, without notice to any Guarantor, the time

for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;


(b)
any of the acts mentioned in any of the provisions of any of the Credit

Documents, any Swap Agreement between any Credit Party and any Swap Provider, or
any Treasury Management Agreement between any Credit Party and any Treasury
Management Bank, or any other agreement or instrument referred to in the Credit
Documents, such Swap Agreements or such Treasury Management Agreements shall be
done or omitted;


(c)
the maturity of any of the Obligations shall be accelerated, or any of the

Obligations shall be modified, supplemented or amended in any respect, or any
right under any of the Credit Documents, any Swap Agreement between any Credit
Party and any Swap Provider or any Treasury Management Agreement between any
Credit Party and any Treasury Management Bank, or any other agreement or
instrument referred to in the Credit Documents, such Swap Agreements or such
Treasury Management Agreements shall be waived or any other guarantee of any of
the Obligations or any



security therefor shall be released, impaired or exchanged in whole or in part
or otherwise dealt with;


(d)
any Lien granted to, or in favor of, the Administrative Agent or any

Lender or Lenders as security for any of the Obligations shall fail to attach or
be perfected; or


(e)
any of the Obligations shall be determined to be void or voidable

(including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).


With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any Lender
exhaust any right, power or remedy or proceed against any Person under any of
the Credit Documents, any Swap Agreement between any Credit Party and any Swap
Provider or any Treasury Management Agreement between any Credit Party and any
Treasury Management Bank, or any other agreement or instrument referred to in
the Credit Documents, such Swap Agreements or such Treasury Management
Agreements, or against any other Person under any other guarantee of, or
security for, any of the Obligations.


Section 4.3    Reinstatement.


The obligations of the Guarantors under this Section 4 shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise, and each Guarantor
agrees that it will indemnify the Administrative Agent and each Lender on demand
for all reasonable costs and expenses (including, without limitation, the fees,
charges and disbursements of counsel) incurred by the Administrative Agent or
such Lender in connection with such rescission or restoration, including any
such costs and expenses incurred in defending against any claim alleging that
such payment constituted a preference, fraudulent transfer or similar payment
under any bankruptcy, insolvency or similar law.


Section 4.4    Certain Additional Waivers.


Each Guarantor agrees that such Guarantor shall have no right of recourse to
security for the Obligations, except through the exercise of rights of
subrogation pursuant to Section 4.2 and through the exercise of rights of
contribution pursuant to Section 4.6.


Section 4.5    Remedies.


The Guarantors agree that, to the fullest extent permitted by law, as between
the Guarantors, on the one hand, and the Administrative Agent and the Lenders,
on the other hand, the Obligations may be declared to be forthwith due and
payable as provided in Section 9.2 (and shall be deemed to have become
automatically due and payable in the circumstances provided in said Section 9.2)
for purposes of Section 4.1 notwithstanding any stay, injunction or other
prohibition preventing such declaration (or preventing the Obligations from
becoming



automatically due and payable) as against any other Person and that, in the
event of such declaration (or the Obligations being deemed to have become
automatically due and payable), the Obligations (whether or not due and payable
by any other Person) shall forthwith become due and payable by the Guarantors
for purposes of Section 4.1. The Guarantors acknowledge and agree that their
obligations hereunder are secured in accordance with the terms of the Collateral
Documents and that the Lenders may exercise their remedies thereunder in
accordance with the terms thereof.


Section 4.6    Rights of Contribution.


The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under Applicable Law. Such contribution rights shall be
subordinate and subject in right of payment to the obligations of such
Guarantors under the Credit Documents and no Guarantor shall exercise such
rights of contribution until all Obligations have been paid in full and the
Commitments have terminated.


Section 4.7    Guarantee of Payment; Continuing Guarantee.


The guarantee in this Section 4 is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to all Obligations whenever arising.


Section 4.8    Keepwell.


Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each Specified Credit Party to
honor all of such Specified Credit Party’s obligations under the Guaranty and
the Collateral Documents in respect of Swap Obligations (provided, however, that
each Qualified ECP Guarantor shall only be liable under this Section 4.8 for the
maximum amount of such liability that can be hereby incurred without rendering
such Qualified ECP Guarantor’s obligations and undertakings under this Section
4, voidable under applicable Debtor Relief Laws, and not for any greater
amount). The obligations and undertakings of each Qualified ECP Guarantor under
this Section 4.8 shall remain in full force and effect until the Guaranteed
Obligations have been indefeasibly paid and performed in full and the
commitments relating thereto have expired or terminated, or, with respect to any
Guarantor, if earlier, such Guarantor is released from its Guaranteed
Obligations in accordance with Section 10.10(a). Each Qualified ECP Guarantor
intends that this Section 4.8 constitute, and this Section 4.8 shall be deemed
to constitute, a “keepwell, support, or other agreement” for the benefit of each
Specified Credit Party for all purposes of section 1a(18)(A)(v)(II) of the
Commodity Exchange Act.


SECTION 5. CONDITIONS PRECEDENT


Section 5.1    Conditions Precedent to Initial Credit Extensions. The obligation
of each
Lender to make a Credit Extension on the Closing Date is subject to the
satisfaction of the following conditions on or before the Closing Date:



(a)
Executed Credit Documents.    Receipt by the Administrative Agent of

executed counterparts of this Agreement and the other Credit Documents, in each
case, in form and substance reasonably satisfactory to the Administrative Agent
and the Lenders and duly executed by the appropriate parties thereto.




(b) following:

Organizational Documents. Receipt by the Administrative Agent of the





(i)
Charter Documents. Copies of articles of incorporation, certificate

of organization or formation, or other like document for each of the Credit
Parties certified as of a recent date by the appropriate Governmental Authority.


(ii)
Organizational Documents Certificate.    (A) Copies of bylaws,

operating agreement, partnership agreement or like document, (B) copies of
resolutions approving the transactions contemplated in connection with the
financing and authorizing execution and delivery of the Credit Documents, and
(C)    incumbency certificates, for each of the Credit Parties, in each case
certified by an Authorized Officer in form and substance reasonably satisfactory
to the Administrative Agent.


(iii)
Good Standing Certificate. Copies of certificates of good standing,

existence or the like of a recent date for each of the Credit Parties from the
appropriate Governmental Authority of its jurisdiction of formation or
organization.


(iv)
Closing Certificate. A certificate from an Authorized Officer of

the Borrower, in form and substance reasonably satisfactory to the
Administrative Agent and the Required Lenders, confirming, among other things,
(A) all consents, approvals, authorizations, registrations, or filings required
to be made or obtained by the Borrower and the other Credit Parties, if any, in
connection with this Agreement and the other Credit Documents and the
transactions contemplated herein and therein have been obtained and are in full
force and effect, (B) no investigation or inquiry by any Governmental Authority
regarding this Agreement and the other Credit Documents and the transactions
contemplated herein and therein is ongoing, (C) the financings and the
transactions contemplated by this Agreement and the other Credit Documents shall
be in compliance with all applicable laws and regulations (including all
applicable securities and banking laws, rules and regulations), (D) since the
date of the most-recent annual audited financial statements for the Borrower,
there has been no event or circumstance which could be reasonably expected to
have a Material Adverse Effect, (E) (x) the most-recent annual audited financial
statements, (y) the internally prepared quarterly financial statements of the
Credit Parties and their Subsidiaries (other than the Target) on a combined
basis for the fiscal quarter ending on June 30, 2015 and (z) the internally
prepared quarterly financial statements of the Target and its Subsidiaries (on a
combined basis for the fiscal quarter ending on June 30, 2015, in each case,
were prepared in accordance with GAAP consistently applied, except as noted
therein and fairly present in all material respects the financial condition and
results from operations



of the Borrower and its Subsidiaries, and (F) the Borrower, individually, and
the Borrower and its Subsidiaries, taken as a whole, are Solvent after giving
effect to the transactions contemplated hereby and the incurrence of
Indebtedness related thereto.


(c)
Opinions of Counsel. Receipt by the Administrative Agent of customary

opinions of counsel for each of the Credit Parties, including, among other
things, opinions regarding the due authorization, execution and delivery of the
Credit Documents and the enforceability thereof.




(d) following:

Personal Property Collateral.    Receipt by the Collateral Agent of the





(i)
UCC Searches. (A) Searches of UCC filings in the jurisdiction of

incorporation or formation, as applicable, of each Credit Party and each
jurisdiction where any Collateral is located or where a filing would need to be
made in order to perfect the Collateral Agent’s security interest in the
Collateral, copies of the financing statements on file in such jurisdictions and
evidence that no Liens exist other than Permitted Liens and (B) tax lien and
judgment searches;


(ii)
Intellectual    Property    Searches.    Searches    of ownership of

Intellectual Property in the appropriate governmental offices and such
patent/trademark/copyright filings as requested by the Collateral Agent in order
to perfect the Collateral Agent’s security interest in the Intellectual
Property;


(iii)
UCC Financing Statements.    Such UCC financing statements

necessary or appropriate to perfect the security interests in the personal
property collateral, as determined by the Collateral Agent.


(iv)
Intellectual Property Filings.    Such patent, trademark and

copyright notices, filings and recordations necessary or appropriate to perfect
the security interests in intellectual property and intellectual property
rights, as determined by the Collateral Agent.


(v)
Pledged Equity Interests.    Original certificates evidencing any

certificated Equity Interests pledged as collateral, together with undated stock
transfer powers executed in blank.


(vi)
Evidence of Insurance.    Certificates of insurance for casualty,

liability and any other insurance required by the Credit Documents satisfactory
to the Collateral Agent. Subject to Section 7.18(f), the Collateral Agent shall
be named (i) as lenders’ loss payee, as its interest may appear, with respect to
any such insurance providing coverage in respect of any Collateral and (ii) as
additional insured, as its interest may appear, with respect to any such
insurance providing liability coverage, and the Credit Parties will use their
commercially reasonable efforts to have each provider of any such insurance
agree, by endorsement upon the policy or policies issued by it or by independent
instruments to be furnished to the Collateral Agent, that it will give the
Collateral



Agent thirty (30) days prior written notice before any such policy or policies
shall be altered or cancelled.


(vii)
Consents.    Duly executed consents as are necessary, in the

Collateral Agent’s sole discretion, to perfect the Lenders’ security interest in
the Collateral.


(viii)
[Reserved].



(ix)
Allonges and Assignments. To the extent required to be delivered

pursuant to the terms of the Collateral Documents, all instruments, documents
and chattel paper in the possession of any of the Credit Parties, together with
allonges or assignments as may be necessary or appropriate to perfect the
Collateral Agent’s and the Lenders’ security interest in the Collateral.


(e)
[Reserved].



(f)
Vessel Collateral.



(i)
Fleet Mortgage. A duly executed first preferred fleet mortgage

covering all Vessels owned by the Credit Parties in form and substance
satisfactory to the Collateral Agent (as amended, restated, supplemented or
otherwise modified from time to time, a “Fleet Mortgage”). Each such Vessel
shall have been duly documented in the name of the applicable Credit Party under
the laws of the United States, such Fleet Mortgage shall have been duly recorded
by the United States Coast Guard (or, in the discretion of the Collateral Agent,
filed for recording in such office), and the Fleet Mortgage shall constitute a
preferred mortgage on the Vessels to which it relates subject only to other
preferred mortgage liens in favor of the Collateral Agent and those Fleet
Preferred Mortgages described in Section 7.19(e) for the time period set forth
in such Section.


(ii)
Insurance Summaries. Summaries of the insurance coverages and

copies of certificates of insurance for the Hull and Machinery, Protection and
Indemnity, Vessel Pollution and Excess Liabilities coverages of the Credit
Parties.


(iii)
Certificates. In each case, to the extent applicable, (A) a true and

complete copy of the Certificate of Documentation of each Vessel and (B) a
certificate of ownership and encumbrance or a certified copy of the Abstract of
Title of such Vessel issued by the United States Coast Guard showing the Credit
Party described on Schedule 6.10(d) as the owner of such Vessel to be the sole
owner of each Vessel free and clear of all Liens of record except (x) the Fleet
Mortgage covering each such Vessel in favor of the Collateral Agent and (y) the
Liens in favor of Wells Fargo Bank, National Association that are being
terminated on the Closing Date in connection with the payoff of all existing
indebtedness of the Borrower and its Subsidiaries.



(iv)
Certificate of Inspection. To the extent applicable, with respect to

each Vessel, a copy of the current certificate of inspection issued by the
United States Coast Guard covering such Vessel reflecting no outstanding
recommendations.


(v)
(A) Certificate of Insurance from McGriff, Seibels & Williams of

Texas, Inc., who are insurance brokers acting for the Borrower, of the placement
of the insurances covering each Vessel; (B) written confirmation from such
brokers, that they have received no notice of the assignment of the insurances
or any claim covering each Vessel in favor of any party other than the
Collateral Agent, subject to verification of termination of the Liens in favor
of Wells Fargo Bank, National Association and (C) an opinion of such brokers to
the effect that such insurance complies with the applicable provisions of the
Fleet Mortgage;


(g)
Funding Notice; Funds Disbursement Instructions.    The Administrative

Agent shall have received (a) a duly executed Funding Notice with respect to the
Credit Extension to occur on the Closing Date and (b) duly executed disbursement
instructions (with wiring instructions and account information) for all
disbursements to be made on the Closing Date.


(h)
Termination    of    Existing    Credit    Agreement    and    other    Existing

Indebtedness of the Credit Parties. Receipt by the Administrative Agent of
evidence that the Existing Credit Agreement concurrently with the Closing Date
is being terminated and all Liens securing obligations under the Existing Credit
Agreement concurrently with the Closing Date are being released. Receipt by the
Administrative Agent of evidence that all other existing Indebtedness for
borrowed money of the Credit Parties and their Subsidiaries (including the
Target and its Subsidiaries other than Indebtedness permitted to exist
hereunder) shall be repaid in full and all security interests related thereto
shall be terminated on or prior to the Closing Date.


(i)
Closing Date Acquisition Documents.    Receipt by the Administrative

Agent of (i) copies of the Closing Date Acquisition Agreement and all other
material Closing Date Acquisition Documents, certified by an Authorized Officer
of the Borrower as being true, complete and correct and (ii) evidence
satisfactory to the Administrative Agent in its sole discretion that (x) the
Closing Date Acquisition shall have been, or substantially simultaneously with
the funding of the initial Loans hereunder will be, consummated in accordance
with the terms of the Closing Date Acquisition Agreement, without any material
amendment, material consent or material waiver (including any waiver of a
material condition precedent to the Borrower’s or its applicable Affiliate’s
obligation to close under the Closing Date Acquisition Agreement or otherwise
consummate the Closing Date Acquisition) thereof except as consented to by the
Administrative Agent and (y) no Material Adverse Effect (as defined in the
Closing Date Acquisition Agreement) has occurred or is continuing as of the
Closing Date.


(j)
Quality of Earnings Report.    Receipt by the Administrative Agent of a

quality of earnings report of the Target in form and substance reasonably
satisfactory to the Administrative Agent.



(k)
Fees and Expenses. The Administrative Agent shall have confirmation

that all reasonable out-of-pocket fees and expenses required to be paid on or
before the Closing Date have been paid, including the reasonable out-of-pocket
fees and expenses of counsel for the Administrative Agent.


For purposes of determining compliance with the conditions specified in this
Section 5.1, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.


The funding of the initial Loans hereunder shall evidence the satisfaction of
the foregoing conditions except to the extent the Borrower and the other Credit
Parties have agreed to fulfill conditions following the Closing Date pursuant to
Section 7.19.


Section 5.2    Conditions to Each Credit Extension. The obligation of each
Lender to
fund its Term Loan Commitment Percentage or Revolving Commitment Percentage of
any Credit Extension on any Credit Date, including the Closing Date, are subject
to the satisfaction, or waiver in accordance with Section 11.4, of the following
conditions precedent:


(a)
the Administrative Agent shall have received a fully executed and

delivered Funding Notice, together with the documentation and certifications
required therein with respect to each Credit Extension;


(b)
after making the Credit Extension requested on such Credit Date, (i) the

aggregate outstanding principal amount of the Revolving Loans shall not exceed
the aggregate Revolving Commitments then in effect and (ii) the aggregate
outstanding principal amount of the Term Loans shall not exceed the respective
Term Loan Commitments then in effect;


(c)
as of such Credit Date, the representations and warranties contained herein

and in the other Credit Documents shall be true and correct in all material
respects on and as of that Credit Date to the same extent as though made on and
as of that date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects on and as
of such earlier date; and

--------------------------------------------------------------------------------



(d)
as of such Credit Date, no event shall have occurred and be continuing or

would result from the consummation of the applicable Credit Extension that would
constitute an Event of Default or a Default; and.


(e)solely with respect to the funding of Revolving Loans and notwithstanding
anything herein to the contrary, from and after the Fifth Amendment Effective
Date until the Borrower has delivered to the Administrative Agent and the
Lenders a Compliance Certificate in form and substance reasonably acceptable to
the Administrative Agent evidencing that the Consolidated Leverage Ratio
(calculated without giving effect to the Fifth Amendment EBITDA Addbacks) for
the two (2) most recently ended consecutive



Fiscal Quarters of the Borrower does not exceed 3.00 to 1.00, (i) the obligation
of each Lender to fund its Revolving Commitment Percentage of any Credit
Extension on any Credit Date shall be limited to such Lender’s Revolving
Commitment Percentage of the Limited Revolver Availability Amount and (ii) after
making the Credit Extension requested on such Credit Date, (A) the Total
Revolving Outstandings shall not exceed
$65,000,000 (the “Limited Revolver Availability Amount”) and (B) the Revolving
Credit Exposure of each Lender shall not exceed the product of such Lender’s
Revolving Commitment Percentage multiplied by the Limited Revolver Availability
Amount.


Any Agent or the Required Lenders shall be entitled, but not obligated to,
request and receive, prior to the making of any Credit Extension, additional
information reasonably satisfactory to the requesting party confirming the
satisfaction of any of the foregoing if, in the reasonable good faith judgment
of such Agent or Required Lenders, such request is warranted under the
circumstances.


SECTION 6. REPRESENTATIONS AND WARRANTIES


In order to induce Agents and Lenders to enter into this Agreement and to make
each Credit Extension to be made thereby, the Borrower and each other Credit
Party represents and warrants to each Agent and Lender, on the Closing Date that
the following statements are true and correct:


Section 6.1    Organization; Requisite Power and Authority; Qualification. Each
of the
Borrower and each of its Subsidiaries (a) is duly organized, validly existing
and in good standing under the laws of its jurisdiction of organization as
identified in Schedule 6.1, (b) has all requisite power and authority to own and
operate its properties, to carry on its business as now conducted and as
proposed to be conducted, to enter into the Credit Documents to which it is a
party and to carry out the transactions contemplated thereby, and (c) is
qualified to do business and in good standing in every jurisdiction where
necessary to carry out its business and operations, except in jurisdictions
where the failure to be so qualified or in good standing has not had, and could
not be reasonably expected to have, a Material Adverse Effect. The Credit
Parties have full power and authority to own, operate and charter to others,
vessels documented under the laws of the United States of America. The Borrower
and each other Credit Party is and will remain a “United States citizen” within
the meaning of Section 2 of the Shipping Act and is eligible to own and operate
vessels in the coastwise trade. Each Vessel was or will be built in the United
States, has never been rebuilt outside the United States and has never been
owned by any Person other than a “United States citizen” within the meaning of
the Shipping Act.


Section 6.2    Equity Interests and Ownership.    Schedule 6.2 correctly sets
forth the
ownership interest of the Borrower in its Subsidiaries as of the Closing Date.
The Equity Interests of each Credit Party and its Subsidiaries have been duly
authorized and validly issued and is fully paid and non-assessable. Except as
set forth on Schedule 6.2, as of the Closing Date, there is no existing option,
warrant, call, right, commitment, buy-sell, voting trust or other shareholder
agreement or other agreement to which any Subsidiary is a party requiring, and
there is no membership interest or other Equity Interests of any Subsidiary
outstanding which upon conversion or exchange would require, the issuance by any
Subsidiary of any additional membership interests or other Equity Interests of
any Subsidiary or other Securities convertible



into, exchangeable for or evidencing the right to subscribe for or purchase, a
membership interest or other Equity Interests of any Subsidiary.


Section 6.3    Due Authorization.    The execution, delivery and performance of
the
Credit Documents have been duly authorized by all necessary action on the part
of each Credit Party that is a party thereto.


Section 6.4    No Conflict. The execution, delivery and performance by Credit
Parties
of the Credit Documents to which they are parties and the consummation of the
transactions contemplated by the Credit Documents do not and will not (a)
violate in any material respect any provision of any Applicable Laws relating to
any Credit Party, any of the Organizational Documents of any Credit Party, or
any order, judgment or decree of any court or other agency of government binding
on any Credit Party; (b) except as could not reasonably be expected to have a
Material Adverse Effect, conflict with, result in a breach of or constitute
(with due notice or lapse of time or both) a default under any other Contractual
Obligations of any Credit Party; (c) result in or require the creation or
imposition of any Lien upon any of the properties or assets of any Credit Party
(other than any Liens created under any of the Credit Documents in favor of the
Collateral Agent for the benefit of the holders of the Obligations) whether now
owned or hereafter acquired; or (d) require any approval of stockholders,
members or partners or any approval or consent of any Person under any
Contractual Obligation of any Credit Party.


Section 6.5    Governmental Consents. The execution, delivery and performance by
the
Credit Parties of the Credit Documents to which they are parties and the
consummation of the transactions contemplated by the Credit Documents do not and
will not require, as a condition to the effectiveness thereof, any registration
with, consent or approval of, or notice to, or other action to, with or by, any
Governmental Authority except for filings and recordings with respect to the
Collateral to be made, or otherwise delivered to the Collateral Agent for filing
and/or recordation, as of the Closing Date and other filings, recordings or
consents which have been obtained or made, as applicable.


Section 6.6    Binding Obligation. Each Credit Document has been duly executed
and
delivered by each Credit Party that is a party thereto and is the legally valid
and binding obligation of such Credit Party, enforceable against such Credit
Party in accordance with its respective terms, except as may be limited by
Debtor Relief Laws or by equitable principles relating to enforceability.




Section 6.7


(a)

Financial Statements.


The audited consolidated balance sheet of the Borrower and its



Subsidiaries for the most recent Fiscal Year ended, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
Fiscal Year, including the notes thereto (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of the Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of the Borrower and its



Subsidiaries as of the date thereof, including liabilities for taxes, material
commitments and Indebtedness.


(b)
The unaudited consolidated balance sheet of the Borrower and its

Subsidiaries for the most recent Fiscal Quarter ended, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such Fiscal Quarter (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, (ii) fairly present the financial condition of the
Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby, subject, in the case of clauses (i)
and (ii), to the absence of footnotes and to normal year-end audit adjustments,
and (iii) show all material indebtedness and other liabilities, direct or
contingent, of the Borrower and its Subsidiaries as of the date of such
financial statements, including liabilities for taxes, material commitments and
Indebtedness.


(c)
The consolidated forecasted balance sheet and statements of income and

cash flows of the Borrower and its Subsidiaries delivered pursuant to Section
7.1(d) were prepared in good faith on the basis of the assumptions stated
therein, which assumptions were fair in light of the conditions existing at the
time of delivery of such forecasts, and represented, at the time of delivery,
the Borrower’s best estimate of its future financial condition and performance.




Section 6.8


(a)

No Material Adverse Effect; No Default.


No Material Adverse Effect.    Since December 31, 2014, no event,



circumstance or change has occurred that has caused or evidences, either in any
case or in the aggregate, a Material Adverse Effect.




(b)


Section 6.9

No Default. No Default has occurred and is continuing.


Tax Matters. Each Credit Party and its subsidiaries have filed all federal,



state and other material tax returns and reports required to be filed, and have
paid all federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their respective properties,
assets, income, businesses and franchises otherwise due and payable, except
those being actively contested in good faith and by appropriate proceedings and
for which adequate reserves have been provided in accordance with GAAP. There is
no proposed tax assessment against any Credit Party or any of its Subsidiaries
that would, if made, have a Material Adverse Effect.




Section 6.10


(a)

Properties.


Title.    Each of the Credit Parties and its Subsidiaries has (i) good,



sufficient and legal title to (in the case of fee interests in real property),
(ii) valid leasehold interests in (in the case of leasehold interests in real or
personal property), and
(iii) good title to (in the case of all other personal property), all of their
respective properties and assets reflected in their financial statements and
other information referred to in Section 6.7 and in the most recent financial
statements delivered pursuant to Section 7.1, in each case except for assets
disposed of since the date of such financial statements



as permitted under Section 8.9. All such properties and assets are free and
clear of Liens other than Permitted Liens.


(b)
Real Estate. As of the Closing Date, Schedule 6.10(b) contains a true,

accurate and complete list of all Real Estate Assets of the Credit Parties.


(c)
Intellectual Property. Each Credit Party and its Subsidiaries owns or is

validly licensed to use all Intellectual Property that is necessary for the
present conduct of its business, free and clear of Liens (other than Permitted
Liens), without conflict with the rights of any other Person unless the failure
to own or benefit from such valid license could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. To the
knowledge of each Credit Party, no Credit Party nor any of its Subsidiaries is
infringing, misappropriating, diluting, or otherwise violating the Intellectual
Property rights of any other Person unless such infringement, misappropriation,
dilution or violation could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.


(d)
Vessels. (i) The Borrower and each Credit Party is the sole owner of the

whole of the Vessel set forth opposite its name on Schedule 6.10(d). All of the
Vessels are owned by each of them, respectively, free and clear of any Lien of
any nature whatsoever, except as provided for in the Collateral Documents, and
as permitted by Section 8.2. The Fleet Mortgage, when duly executed and
delivered by the relevant Credit Parties, will be effective to create in favor
of the Collateral Agent a legal, valid and enforceable Lien on all of the Credit
Party’s right, title and interest in and to the Vessel under such Fleet Mortgage
and the proceeds thereof, and when the Fleet Mortgage is filed in the offices
specified on Schedule 6.10(d), the Fleet Mortgage shall constitute a Lien on,
and security interest in, all right, title and interest of the Credit Parties in
such Vessels that are subject of the Fleet Mortgage and the proceeds thereof, in
each case prior and superior in right to any other Person, other than Permitted
Liens.


(ii)    To the extent required by Applicable Law, each Vessel is : (A)
classified in the highest classification for vessels of the same age and type in
the American Bureau of Shipping (or other classification society acceptable to
the Administrative Agent) and is in class without recommendation; (B) documented
in the name of the respective Credit Party, (C) duly qualified to operate in the
coastwise trade of the United States, (D) eligible to transport cargo between
ports in the United States under the Merchant Marine Act of 1920, (E) built in
the United States and has been continuously owned and operated by a citizen of
the United States, within the meaning of Section 2 of the Shipping Act, (F)
covered by hull and protection and indemnity and mortgagee’s interest insurance
in accordance with the requirements of this Agreement and the Fleet Mortgage
covering such Vessel, and otherwise satisfactory to the Collateral Agent; (G)
endorsed and documented in accordance with applicable legal requirements,
including, in the case of new Vessels, filings for all Vessels with the United
States Coast Guard, National Vessel Documentation Center, an Application for
Documentation, on form CG-1258, satisfactory to the Collateral Agent and its
counsel, seeking documentation of the Vessel in the name of the applicable
Credit



Party as a vessel of the United States eligible to engage in the coastwise
trade, (H) subject to a valid certificate of inspection issued by the United
States Coast Guard, and each such certificate of inspection is in full force and
effect without recommendation and (I) has been issued a Builder’s Certification
by Builder, on form CG-1261, or if such new Vessel has been previously
documented in the name of Builder, is subject to a Bill of Sale, on form
CG-1340, satisfactory to the Collateral Agent, sufficient (when filed with the
United States Coast Guard, National Vessel Documentation Center), to vest good
title to the New Vessel in the applicable Credit Party, free and clear of all
Liens (other than Permitted Liens).


Section 6.11    Environmental Matters. No Credit Party nor any of its
Subsidiaries nor
any of their respective current Facilities (solely during and with respect to
such Person’s ownership thereof) or operations, and to their knowledge, no
former Facilities (solely during and with respect to any Credit Party’s or its
Subsidiary’s ownership thereof), are subject to any outstanding order, consent
decree or settlement agreement with any Person relating to any Environmental
Law, any Environmental Claim, or any Hazardous Materials Activity that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect;
(b)no Credit Party nor any of its Subsidiaries has received any letter or
request for information under Section 104 of the Comprehensive Environmental
Response, Compensation, and Liability Act (42 U.S.C. § 9604) or any comparable
state law; (c) there are and, to each Credit Party’s and its Subsidiaries’
knowledge, have been, no Hazardous Materials Activities which could reasonably
be expected to form the basis of an Environmental Claim against such Credit
Party or any of its Subsidiaries that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect; (d) no Credit Party
nor any of its Subsidiaries has filed any notice under any Environmental Law
indicating past or present treatment of Hazardous Materials at any Facility
(solely during and with respect to such Credit Party’s or its Subsidiary’s
ownership thereof), and neither the Borrower’s nor any of its Subsidiaries’
operations involves the generation, transportation, treatment, storage or
disposal of hazardous waste, as defined under 40 C.F.R. Parts 260-270 or any
equivalent state rule defining hazardous waste. Compliance with all current
requirements pursuant to or under Environmental Laws could not be reasonably
expected to have, individually or in the aggregate, a Material Adverse Effect.


Section 6.12    No Defaults. No Credit Party nor any of its Subsidiaries is in
default in
the performance, observance or fulfillment of any of the obligations, covenants
or conditions contained in any of its Contractual Obligations (other than
Contractual Obligations relating to Indebtedness), except in each case where the
consequences, direct or indirect, of such default or defaults, if any, could not
reasonably be expected to have a Material Adverse Effect.


Section 6.13    No Litigation or other Adverse Proceedings.    There are no
Adverse
Proceedings that (a) purport to affect or pertain to this Agreement or any other
Credit Document, or any of the transactions contemplated hereby or (b) could
reasonably be expected to have a Material Adverse Effect. Neither the Borrower
nor any of its Subsidiaries is subject to or in default with respect to any
final judgments, writs, injunctions, decrees, rules or regulations of any
Governmental Authority, that, individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect.



Section 6.14    Information Regarding the Borrower and its Subsidiaries.    Set
forth on
Schedule 6.14, is the jurisdiction of organization, the exact legal name (and
for the prior five (5) years or since the date of its formation has been) and
the true and correct U.S. taxpayer identification number (or foreign equivalent,
if any) of the Borrower and each of its Subsidiaries as of the Closing Date.




Section 6.15


(a)

Governmental Regulation.


No Credit Party nor any of its Subsidiaries is subject to regulation under



the Investment Company Act of 1940. No Credit Party nor any of its Subsidiaries
is an “investment company” or a company “controlled” by a “registered investment
company” or a “principal underwriter” of a “registered investment company” as
such terms are defined in the Investment Company Act of 1940.


(b)
No Credit Party nor any of its Subsidiaries is an “enemy” or an “ally of the

enemy” within the meaning of Section 2 of the Trading with the Enemy Act of the
United States of America (50 U.S.C. App. §§ 1 et seq.), as amended. To its
knowledge, no Credit Party nor any of its Subsidiaries is in violation of (a)
the Trading with the Enemy Act, as amended, (b) any of the foreign assets
control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V, as amended) or any enabling legislation or executive order
relating thereto or (c) the Patriot Act. No Credit Party nor any of its
Subsidiaries (i) is a blocked person described in Section 1 of the
Anti-Terrorism Order or (ii) to the best of its knowledge, engages in any
dealings or transactions, or is otherwise associated, with any such blocked
person.


(c)
None of the Credit Parties or their Subsidiaries or their respective

Affiliates is in violation of and shall not violate any of the country or list
based economic and trade sanctions administered and enforced by OFAC that are
described or referenced at http://www.ustreas.gov/offices/enforcement/ofac/ or
as otherwise published from time to time.


(d)
None of the Credit Parties or their Subsidiaries or their respective

Affiliates (i) is a Sanctioned Person or a Sanctioned Entity, (ii) has more than
ten percent (10%) of its assets located in Sanctioned Entities, or (iii) derives
more than ten percent (10%) of its operating income from investments in, or
transactions with Sanctioned Persons or Sanctioned Entities. The proceeds of any
Loan will not be used and have not been used to fund any operations in, finance
any investments or activities in or make any payments to, a Sanctioned Person or
a Sanctioned Entity.


(e)
Each Credit Party and its Subsidiaries is in compliance with the Foreign

Corrupt Practices Act, 15 U.S.C. §§ 78dd-1, et seq., and any foreign counterpart
thereto. None of the Credit Parties or their respective Subsidiaries has made a
payment, offering, or promise to pay, or authorized the payment of, money or
anything of value (a) in order to assist in obtaining or retaining business for
or with, or directing business to, any foreign official, foreign political
party, party official or candidate for foreign political office, (b) to a
foreign official, foreign political party or party official or any candidate for
foreign political office, and (c) with the intent to induce the recipient to
misuse his or her official position to direct business wrongfully to such Credit
Party or any of its



Subsidiaries or to any other Person, in violation of the Foreign Corrupt
Practices Act, 15
U.S.C. §§ 78dd-1, et seq.


(f)
To the extent applicable, each Credit Party and its Subsidiaries are in

compliance with Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism (USA Patriot Act of 2001) (as
amended from time to time, the “Patriot Act”).


(g)
No Credit Party or any of its Subsidiaries is engaged principally, or as one

of its important activities, in the business of extending credit for the purpose
of purchasing or carrying any Margin Stock. No part of the proceeds of any
Credit Extension made to such Credit Party will be used (i) to purchase or carry
any such Margin Stock or to extend credit to others for the purpose of
purchasing or carrying any such Margin Stock or for any purpose that violates,
or is inconsistent with, the provisions of Regulation T, U or X of the Board of
Governors of the Federal Reserve System as in effect from time to time or (ii)
to finance or refinance any (A) commercial paper issued by such Credit Party or
(B) any other Indebtedness, except for Indebtedness that such Credit Party
incurred for general corporate or working capital purposes.


Section 6.16    Employee Matters. No Credit Party nor any of its Subsidiaries is
engaged
in any unfair labor practice that could reasonably be expected to have a
Material Adverse Effect. There is (a) no unfair labor practice complaint pending
against any Credit Party or any of its Subsidiaries, or to the best knowledge of
each Credit Party, threatened against any of them before the National Labor
Relations Board and no grievance or arbitration proceeding arising out of or
under any collective bargaining agreement that is so pending against any Credit
Party or any of its Subsidiaries or to the best knowledge of each Credit Party,
threatened against any of them, (b) no strike or work stoppage in existence or
to the knowledge of each Credit Party, threatened that involves any Credit Party
or any of its Subsidiaries, and (c) to the best knowledge of each Credit Party,
no union representation question existing with respect to the employees of any
Credit Party or any of its Subsidiaries and, to the best knowledge of each
Credit Party, no union organization activity that is taking place, except (with
respect to any matter specified in clause (a), (b) or (c) above, either
individually or in the aggregate) such as could not reasonably be expected to
have a Material Adverse Effect.


Section 6.17    Pension Plans. (a) Except as could not reasonably be expected to
have a
Material Adverse Effect, each of the Credit Parties and their Subsidiaries are
in compliance with all applicable provisions and requirements of ERISA and the
Internal Revenue Code and the regulations and published interpretations
thereunder with respect to its Pension Plan, and have performed all their
obligations under each Pension Plan in all material respects, (b) each Pension
Plan which is intended to qualify under Section 401(a) of the Internal Revenue
Code has received a favorable determination letter or is the subject of a
favorable opinion letter from the Internal Revenue Service indicating that such
Pension Plan is so qualified and, to the best knowledge of the Credit Parties,
nothing has occurred subsequent to the issuance of such determination letter
which would cause such Pension Plan to lose its qualified status except where
such event could not reasonably be expected to result in a Material Adverse
Effect, (c) except as could not reasonably be expected to have a Material
Adverse Effect, no liability to the PBGC (other than required premium payments),
the Internal Revenue Service, any Pension Plan



(other than for routine claims and required funding obligations in the ordinary
course) or any trust established under Title IV of ERISA has been incurred by
any Credit Party, any of its Subsidiaries or any of their ERISA Affiliates, (d)
except as would not reasonably be expected to result in liability to the
Borrower or any of its Subsidiaries in excess of $2,000,000, no ERISA Event has
occurred, and (e) except to the extent required under Section 4980B of the
Internal Revenue Code and Section 601 et seq. of ERISA or similar state laws and
except as could not reasonably be expected to have a Material Adverse Effect, no
Pension Plan provides health or welfare benefits (through the purchase of
insurance or otherwise) for any retired or former employee of the Borrower or
any of its Subsidiaries.


Section 6.18    Solvency.    The Borrower, individually, and the Borrower and
its
Subsidiaries taken as a whole on a consolidated basis are and, upon the
incurrence of any Credit Extension on any date on which this representation and
warranty is made, will be, Solvent.


Section 6.19    Compliance with Laws.    Each Credit Party and its Subsidiaries
is in
compliance with (a) the Patriot Act and OFAC rules and regulations as provided
in Section 6.15 and (b) except such non-compliance with such other Applicable
Laws that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect, all other Applicable Laws. Each Credit
Party and its Subsidiaries possesses all certificates, authorities or permits
issued by appropriate Governmental Authorities necessary to conduct the business
now operated by them and the failure of which to have could reasonably be
expected to have a Material Adverse Effect and have not received any notice of
proceedings relating to the revocation or modification of any such certificate,
authority or permit the failure of which to have or retain could reasonably be
expected to have a Material Adverse Effect.


Section 6.20    Disclosure. No representation or warranty of any Credit Party
contained
in any Credit Document or in any other documents, certificates or written
statements furnished to the Lenders by or on behalf of the Borrower or any of
its Subsidiaries for use in connection with the transactions contemplated hereby
(other than projections and pro forma financial information contained in such
materials) contains any untrue statement of a material fact or omits to state a
material fact (known to any Credit Party, in the case of any document not
furnished by any of them) necessary in order to make the statements contained
herein or therein not misleading in any material manner in light of the
circumstances in which the same were made. Any projections and pro forma
financial information contained in such materials are based upon good faith
estimates and assumptions believed by the Credit Parties to be reasonable at the
time made, it being recognized by the Administrative Agent and the Lenders that
such projections as to future events are not to be viewed as facts and that
actual results during the period or periods covered by any such projections may
differ from the projected results and that such differences may be material.
There are no facts known to any Credit Party (other than matters of a general
economic nature) that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect and that have not been disclosed
herein or in such other documents, certificates and statements furnished to the
Lenders.




Section 6.21


(a)

Insurance.


The properties of the Credit Parties and their Subsidiaries are insured with



financially sound and reputable insurance companies not Affiliates of such
Persons, in such amounts, with such deductibles and covering such risks as are
customarily carried



by companies engaged in similar businesses and owning similar properties in
localities where the applicable Credit Party or the applicable Subsidiary
operates. The insurance coverage of the Borrower and its Subsidiaries as in
effect on the Closing Date is outlined as to carrier, policy number, expiration
date, type, amount and deductibles on Schedule 6.21.


(b)
The Borrower and the Credit Parties shall ensure that insurance policies

pertaining to Vessels provide that (i) there shall be no recourse against the
Collateral Agent for the payment of premiums, commissions or deductibles, (ii)
if such policies provide for the payment of club calls, assessments or advances,
there shall be no recourse against the Collateral Agent for the payment thereof
and (iii) to the extent obtainable from underwriters or brokers, the Collateral
Agent will receive at least fourteen (14) days written notice from the insurance
company or broker prior to cancellation or any material alteration in the
insurance policy or reduction in coverage which could materially affect the
interest of the Collateral Agent.


(c)
Should any Vessel be navigated outside her customary navigation limits,

the Borrower shall, prior to any such navigation, procure an endorsement to the
policies obtained hereunder authorizing such navigation, and procure increased
value, war risk and related coverages as may be reasonably required by the
Collateral Agent.


(d)
Should the Borrower or any Subsidiary fail to obtain any insurance

referred to herein, the Borrower shall give the Collateral Agent written notice
of such fact, endeavor to obtain such insurance and detain such Vessel in port
until such insurance has been obtained.


Section 6.22    Pledge Agreement and Security Agreement. The Pledge Agreement
and
the Security Agreement are effective to create in favor of the Collateral Agent,
for the ratable benefit of the holders of the Obligations, a legal, valid and
enforceable security interest in the Collateral identified therein, except to
the extent the enforceability thereof may be limited by applicable Debtor Relief
Laws affecting creditors’ rights generally and by equitable principles of law
(regardless of whether enforcement is sought in equity or at law), and the
Pledge Agreement and the Security Agreement shall create a fully perfected Lien
on, and security interest in, all right, title and interest of the obligors
thereunder in such Collateral, in each case prior and superior in right to any
other Lien (i) with respect to any such Collateral that is a “security” (as such
term is defined in the UCC) and is evidenced by a certificate, when such
Collateral is delivered to the Collateral Agent with duly executed stock powers
with respect thereto, (ii) with respect to any such Collateral that is a
“security” (as such term is defined in the UCC) but is not evidenced by a
certificate, when UCC financing statements in appropriate form are filed in the
appropriate filing offices in the jurisdiction of organization of the pledgor or
when “control” (as such term is defined in the UCC) is established by the
Collateral Agent over such interests in accordance with the provision of Section
8-106 of the UCC, or any successor provision, and (iii) with respect to any such
Collateral that is not a “security” (as such term is defined in the UCC), when
UCC financing statements in appropriate form are filed in the appropriate filing
offices in the jurisdiction of organization of the pledgor (to the extent such
security interest can be perfected by filing under the UCC).


Section 6.23    [Reserved].



Section 6.24    Vessel Qualification.    To the extent required by Applicable
Law, the
Borrower maintains in its possession, or causes each Credit Party to maintain in
its possession, a current SMC for each Vessel, a DOC for the operator of each
Vessel and a United States Coast Guard Certificate of Financial Responsibility
(Water Pollution) with respect to each Vessel. Upon reasonable request of the
Administrative Agent at any time and from time to time, the Borrower shall
deliver confirmation to the Administrative Agent that each of the foregoing
certificates is in force and effect. Neither the Borrower nor any Credit Party
requires an ISSC to operate any Vessel for the intended domestic coastal trade
of the Vessels.


SECTION 7. AFFIRMATIVE COVENANTS


Each Credit Party covenants and agrees that until the Obligations shall have
been paid in full or otherwise satisfied, and the Commitments hereunder shall
have expired or been terminated, such Credit Party shall perform, and shall
cause each of its Subsidiaries to perform, all covenants in this Section 7.


Section 7.1    Financial Statements and Other Reports. The Borrower will
deliver, or
will cause to be delivered, to the Administrative Agent and each of the Lenders:


(a)
Quarterly Financial Statements for the Borrower and its Subsidiaries.

Within forty-five (45) days after the end of each Fiscal Quarter of each Fiscal
Year (excluding the fourth Fiscal Quarter) or the date such information is filed
with the SEC, the consolidated balance sheets of the Borrower and its
Subsidiaries as at the end of such Fiscal Quarter and the related consolidated
statements of income, stockholders’ equity and cash flows of the Borrower and
its Subsidiaries for such Fiscal Quarter and for the period from the beginning
of the then current Fiscal Year to the end of such Fiscal Quarter, setting forth
in each case in comparative form the corresponding figures for the corresponding
periods of the previous Fiscal Year, all in reasonable detail and consistent in
all material respects with the manner of presentation as of the Closing Date,
together with a Financial Officer Certification with respect thereto;


(b)
Audited    Annual    Financial    Statements    for    the    Borrower    and    its

Subsidiaries. Upon the earlier of the date that is ninety (90) days after the
end of each Fiscal Year of the Borrower or the date such information is filed
with the SEC, (i) the consolidated balance sheets of the Borrower and its
Subsidiaries as at the end of such Fiscal Year and the related consolidated
statements of income, stockholders’ equity and cash flows of the Borrower and
its Subsidiaries for such Fiscal Year, setting forth in each case in comparative
form the corresponding figures for the previous Fiscal Year, in reasonable
detail and consistent in all material respects with the manner of presentation
as of the Closing Date, together with a Financial Officer Certification with
respect thereto; and (ii) with respect to such consolidated financial statements
a report thereon of Grant Thornton LLP or other independent certified public
accountants of recognized national standing selected by the Borrower, which
report shall be unqualified as to going concern and scope of audit, and shall
state that such consolidated financial statements fairly present, in all
material respects, the consolidated financial position of the Borrower and its
Subsidiaries as at the dates indicated and the results of their operations and
their cash flows for the periods indicated in conformity with GAAP applied on a
basis consistent with prior years (except as otherwise disclosed in such
financial statements)



and that the examination by such accountants in connection with such
consolidated financial statements has been made in accordance with generally
accepted auditing standards);


(c)
Compliance Certificate.    Together with each delivery of the financial

statements pursuant to clauses (a) and (b) of Section 7.1 a duly completed
Compliance Certificate;


(d)
Annual Budget. Within thirty (30) days following the end of each Fiscal

Year of the Borrower, forecasts prepared by management of the Borrower, in form
reasonably satisfactory to the Administrative Agent and the Required Lenders, of
consolidated balance sheets and statements of income or operations and cash
flows of the Borrower and its Subsidiaries on a quarterly basis for the
immediately following Fiscal Year (including the Fiscal Year(s) in which the
Term Loan Maturity Date, the maturity date of any Term Loan established after
the Closing Date and the Revolving Commitment Termination Date occur);


(e)
Information Regarding Collateral. (a) Each Credit Party will furnish to

the Collateral Agent prior written notice of any change (iA) in such Borrower’s
legal name, (iiB) in such Borrower’s corporate structure, or (iiiC) in such
Borrower’s Federal Taxpayer Identification Number; and


(f)
Securities and Exchange Commission Filings. Promptly after the same are

filed, copies of all annual, regular, periodic and special reports and
registration statements that the Borrower may file or be required to file with
the SEC under Section 13 or 15(d) of the Exchange Act, provided that any
documents required to be delivered pursuant to this Section 7.1(f) shall be
deemed to have been delivered on the date (i) on which the Borrower posts such
documents, or provides a link thereto on the Borrower’s website; or (ii) on
which such documents are posted on the Borrower’s behalf on Syndtrak or another
relevant website, if any to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided further that: (x) upon written request by the
Administrative Agent, the Borrower shall deliver paper copies of such documents
to the Administrative Agent for further distribution to each Lender until a
written request to cease delivering paper copies is given by the Administrative
Agent and (y) the Borrower shall notify (which may be by facsimile or electronic
mail) the Administrative Agent of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. Notwithstanding anything to the contrary, as to any
information contained in materials furnished pursuant to this Section 7.1(f),
the Borrower shall not be separately required to furnish such information under
Sections 7.1(a) or (b) above or pursuant to any other requirement of this
Agreement or any other Credit Document.


(g)
Notice of Default and Material Adverse Effect.    Promptly upon any

Authorized Officer of any Credit Party obtaining knowledge (i) of any condition
or event that constitutes a Default or an Event of Default or that notice has
been given to any Credit Party with respect thereto; (ii) that any Person has
given any notice to any Credit Party or any of its Subsidiaries or taken any
other action with respect to any event or



condition set forth in Section 9.1(b), or (iii) the occurrence of any Material
Adverse Effect, a certificate of its Authorized Officers specifying the nature
and period of existence of such condition, event or change, or specifying the
notice given and action taken by any such Person and the nature of such claimed
Event of Default, Default, event or condition or change, and what action the
Credit Parties have taken, are taking and propose to take with respect thereto;


(h)
ERISA.    (i) Promptly upon becoming aware of the occurrence of or

forthcoming occurrence of any ERISA Event, a written notice specifying the
nature thereof, what action the any Credit Party, any of its Subsidiaries or any
of their respective ERISA Affiliates has taken, is taking or proposes to take
with respect thereto and, when known, any action taken or threatened by the
Internal Revenue Service, the Department of Labor or the PBGC with respect
thereto; and (ii) (1) promptly upon reasonable request of the Administrative
Agent, copies of each Schedule B (Actuarial Information) to the annual report
(Form 5500 Series) filed by any Credit Party, any of its Subsidiaries or any of
their respective ERISA Affiliates with respect to each Pension Plan; and (2)
promptly after their receipt, copies of all notices received by any Credit
Party, any of its Subsidiaries or any of their respective ERISA Affiliates from
a Multiemployer Plan sponsor concerning an ERISA Event;


(i)
Securities and Exchange Commission Filings. Promptly after the same are

available, copies of each annual report, proxy or financial statement or other
report or communication sent to the stockholders of the Borrower, and copies of
all annual, regular, periodic and special reports and registration statements
that the Borrower may file or be required to file with the Securities and
Exchange Commission under Section 13 or 15(d) of the Exchange Act, and not
otherwise required to be delivered to the Administrative Agent pursuant hereto;


(j)
Securities and Exchange Commission Investigations.    Promptly, and in

any event within five (5) Business Days after receipt thereof by any Credit
Party or any Subsidiary thereof, copies of each notice or other correspondence
received from the Securities and Exchange Commission (or comparable agency in
any applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Credit Party or any Subsidiary thereof; and


(k)
13-Week Cash Flow Forecast.    Commencing with the week beginning

Monday, May 20, 2019, and on a weekly basis thereafter (by 5:00 p.m. New York
City time no later than the fourth (4th) Business Day of each week), an
internally prepared 13-week rolling cash flow forecast, which shall (A) show
receipts and disbursements of the Credit Parties projected through such period,
(B) commencing with the second such forecast and for each such forecast
thereafter, contain a comparison of the Credit Parties’ actual receipts and
disbursements for the prior week to the projected receipts and disbursements for
such week as set forth in the cash flow forecast for such week (on a line-item
and aggregate basis), and (C) otherwise be in form and substance, and with such
detail, as is reasonably acceptable to the Required Lenders (each such report, a
“13-Week Cash Flow Forecast”). Not later than the second (2nd) Business Day
after



delivery of any 13-Week Cash Flow Forecast, the Credit Parties shall cause their
senior management to make themselves available during normal business hours for
a telephonic meeting with the Lenders and their advisors to discuss information
contained in such 13-Week Cash Flow Forecast, as well as any other information
regarding the Credit Parties’ business results and operations reasonably
requested by the Lenders.


(l)
(k) Other Information. (i) Promptly upon their becoming available, copies

of all financial statements, reports, notices and proxy statements sent or made
available generally by the Borrower to its security holders acting in such
capacity or by any Subsidiary of the Borrower to its security holders, if any,
other than the Borrower or another Subsidiary of the Borrower, provided that no
Credit Party shall be required to deliver to the Administrative Agent or any
Lender the minutes of any meeting of its Board of Directors, and (ii) such other
information and data with respect to the Borrower or any of its Subsidiaries as
from time to time may be reasonably requested by the Administrative Agent or the
Required Lenders.


Each notice pursuant to clauses (h) and (i) of this Section 7.1 shall be
accompanied by a statement of an Authorized Officer of the Borrower setting
forth details of the occurrence referred to therein and stating what action the
Borrower and/or the other applicable Credit Party has taken and proposes to take
with respect thereto. Each notice pursuant to Section 7.1(g) shall describe with
particularity any and all provisions of this Agreement and any other Credit
Document that have been breached.


Section 7.2    Existence Each Credit Party will, and will cause each of its
Subsidiaries
to, at all times preserve and keep in full force and effect its existence and
all rights and franchises, licenses and permits material to its business, except
to the extent permitted by Section
8.9 or not constituting an Asset Sale hereunder.


Section 7.3    Payment of Taxes and Claims. Each Credit Party will, and will
cause each
of its Subsidiaries to, pay (a) all federal, state and other material taxes
imposed upon it or any of its properties or assets or in respect of any of its
income, businesses or franchises before any penalty or fine accrues thereon and
(b) all claims (including claims for labor, services, materials and supplies)
for sums that have become due and payable and that by law have or may become a
Lien upon any of its properties or assets, prior to the time when any penalty or
fine shall be incurred with respect thereto; provided, no such tax or claim need
be paid if it is being contested in good faith by appropriate proceedings
promptly instituted and diligently conducted, so long as
(i)adequate reserve or other appropriate provision, as shall be required in
conformity with GAAP shall have been made therefor, and (ii) in the case of a
tax or claim which has or may become a Lien against any of the Collateral, such
contest proceedings conclusively operate to stay the sale of any portion of the
Collateral to satisfy such tax or claim. The Borrower will not, nor will it
permit any of its Subsidiaries to, file or consent to the filing of any
consolidated income tax return with any Person (other than any the Borrower or
any Subsidiary).


Section 7.4    Maintenance of Properties. Each Credit Party will, and will cause
each of
its Subsidiaries to, maintain or cause to be maintained in good repair, working
order and condition, ordinary wear and tear excepted, all material properties
used or useful in the business of any Credit Party and its Subsidiaries and from
time to time will make or cause to be made all appropriate repairs, renewals and
replacements thereof.



Section 7.5    Insurance. The Credit Parties will maintain or cause to be
maintained,
with financially sound and reputable insurers, property insurance, such public
liability insurance, third party property damage insurance with respect to
liabilities, losses or damage in respect of the assets, properties and
businesses of the each Credit Party and its Subsidiaries as may customarily be
carried or maintained under similar circumstances by Persons of established
reputation engaged in similar businesses, in each case in such amounts, with
such deductibles, covering such risks and otherwise on such terms and conditions
as shall be customary for such Persons; provided that the Borrower and each of
its Subsidiaries shall maintain at all times pollution legal liability insurance
with coverage amounts equal to or greater than, deductibles no greater than, and
otherwise with terms and conditions no less favorable to the Lenders than, the
pollution legal liability insurance in effect as of the Closing Date. Without
limiting the generality of the foregoing, each of the Borrower and its
Subsidiaries will maintain or cause to be maintained (a) flood insurance with
respect to each Flood Hazard Property, if any, that is located in a community
that participates in the National Flood Insurance Program, in each case in
compliance with any applicable regulations of the Board of Governors of the
Federal Reserve System, and (b) replacement value casualty insurance on the
Collateral under such policies of insurance, with such insurance companies, in
such amounts, with such deductibles, and covering such risks as are at all times
carried or maintained under similar circumstances by Persons of established
reputation engaged in similar businesses. Each such policy of insurance shall
(i) name the Collateral Agent, on behalf of the holders of the Obligations, as
an additional insured thereunder as its interests may appear, and (ii) in the
case of each property insurance policy, contain a loss payable clause or
endorsement, reasonably satisfactory in form and substance to the Collateral
Agent, that names the Collateral Agent, on behalf of the holders of the
Obligations, as the loss payee thereunder and provides for at least thirty (30)
days’ prior written notice (or such shorter prior written notice as may be
agreed by the Collateral Agent in its reasonable discretion) to the Collateral
Agent of any modification or cancellation of such policy.




Section 7.6

--------------------------------------------------------------------------------



(a)

Inspections, Reports, Etc.


Each Credit Party will, and will cause each of its Subsidiaries to, permit



representatives and independent contractors of the Administrative Agent, the
Collateral Agent and each Lender to visit and inspect any of its properties, to
conduct field audits, to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom, and to discuss its affairs,
finances and accounts with its directors, officers, and independent public
accountants, all at the expense of the Borrower and at such reasonable times
during normal business hours and as often as may be reasonably desired, upon
reasonable advance notice to the Borrower; provided, however, that so long as no
Event of Default exists, the Borrower shall not be obligated to pay for more
than one (1) such inspection per yearFiscal Quarter of the Borrower and that
when an Event of Default exists the Administrative Agent or any Lender (or any
of their respective representatives or independent contractors) may do any of
the foregoing at the expense of the Borrower at any time during normal business
hours and without advance notice.

--------------------------------------------------------------------------------



(b)
Each Credit Party will, and will cause each of its Subsidiaries to, permit

representatives and independent contractors of the Administrative Agent, the
Collateral Agent and each Lender to visit and inspect any of its properties, to
conduct field audits, to examine its corporate, financial and operating records,
and make copies thereof or



abstracts therefrom, and to discuss its affairs, finances and accounts with its
directors, officers, and independent public accountants for the purpose of
preparing and producing (i) appraisals of the equipment owned by such Credit
Party and (ii) reports with respect to the enterprise value of the Credit
Parties taken as a whole, in each case, at the expense of the Borrower and at
such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Borrower; provided,
however, that so long as no Event of Default exists, the Borrower shall not be
obligated to pay for more than (x) one (1) such equipment appraisal with respect
to each such Credit Party and (y) one (1) such enterprise valuation report with
respect to the Credit Parties, in each case, per Fiscal Year of the Borrower and
that when an Event of Default exists, the Administrative Agent or any Lender (or
any of their respective representatives or independent contractors) may do any
of the foregoing at the expense of the Borrower at any time during normal
business hours and without advance notice.


(c)
Any such representative or independent contractor described in the

foregoing clauses (a) and (b) of this Section 7.6, shall, in connection with
conducting such inspections, appraisals and/or enterprise valuations, wear
reasonably appropriate attire for such undertaking and comply with Applicable
Laws and the Borrower’s then-current invitee safety policies provided to such
Person.


Section 7.7    Lenders Meetings.    The Borrower will, upon the request of the
Administrative Agent or the Required Lenders, participate in a meeting of the
Administrative Agent and the Lenders once during each Fiscal Year to be held at
the Borrower’s corporate offices (or at such other location as may be agreed to
by the Borrower and the Administrative Agent) at such time as may be agreed to
by the Borrower and the Administrative Agent.


Section 7.8    Compliance with Laws and Material Contracts. Each Credit Party
will
comply, and shall cause each of its Subsidiaries and all other Persons, if any,
on or occupying any Facilities to comply, with (a) the Patriot Act and OFAC
rules and regulations, (b) all other Applicable Laws and (c) all Material
Contracts, noncompliance with, with respect to clauses (b) and (c), could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.


Section 7.9    Use of Proceeds. The Credit Parties will use the proceeds of the
Credit
Extensions (a) on the Closing Date (i) to finance the Closing Date Acquisition
on the Closing Date, (ii) for general corporate and working capital purposes or
for capital expenditures, (iii) to refinance simultaneously with the closing of
this Agreement certain existing Indebtedness that such Credit Party incurred for
working capital or general corporate purposes, (iv) to finance Permitted
Acquisitions and to pay fees, costs and expenses in connection therewith,
whether or not consummated and/or (v) to pay transaction fees, costs and
expenses related to credit facilities established pursuant to this Agreement and
the other Credit Documents, in each case not in contravention of Applicable Laws
or of any Credit Document, (b) on the Fourth Amendment Effective Date (i) for
general corporate and working capital purposes, (ii) to finance Permitted
Acquisitions and to pay fees, costs and expenses in connection therewith,
whether or not consummated and/or (iii) to pay transaction fees, costs and
expenses related to credit facilities established pursuant to the Fourth
Amendment not in contravention of Applicable Laws or of any Credit Document and,
(c) from and after the Fifth Amendment Effective Date (i) for general

--------------------------------------------------------------------------------




corporate and working capital purposes, (ii) to finance Permitted Acquisitions
(to the extent permitted hereunder) and to pay fees, costs and expenses in
connection therewith, whether or not consummated and/or (iii) to pay transaction
fees, costs and expenses related to the consummation of the Fifth Amendment not
in contravention of Applicable Laws or of any Credit Document. and (d) from and
after the Sixth Amendment Effective Date (i) for general corporate and working
capital purposes, (ii) to finance Permitted Acquisitions (to the extent
permitted hereunder) and to pay fees, costs and expenses in connection
therewith, whether or not consummated and/or (iii) to pay transaction fees,
costs and expenses related to the consummation of the Sixth Amendment not in
contravention of Applicable Laws or of any Credit Document. No portion of the
proceeds of any Credit Extension shall be used (i) to refinance any commercial
paper, or (ii) in any manner that causes or might cause such Credit Extension or
the application of such proceeds to violate Regulation T, Regulation U or
Regulation X of the Board of Governors of the Federal Reserve System as in
effect from time to time or any other regulation thereof or to violate the
Exchange Act.




Section 7.10


(a)

Environmental Matters.


Environmental Disclosure.    Each Credit Party will deliver to the



Administrative Agent and the Lenders with reasonable promptness, such documents
and information as from time to time may be reasonably requested by the
Administrative Agent or any Lender.


(b)    Hazardous Materials Activities, Etc. The Borrower shall promptly take,
and shall cause each of its Subsidiaries promptly to take, any and all actions
necessary to
(i)    cure any violation of applicable Environmental Laws by such Credit Party
or its Subsidiaries that would reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect, and (ii) respond to any
Environmental Claim against such Credit Party or any of its Subsidiaries and
discharge any obligations it may have to any Person thereunder where failure to
do so would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.




Section 7.11


(a)

Real Estate Assets.


In the event the Credit Parties breach any of the financial covenants set



forth in Section 8.8, then, withinWithin forty-five (45) days after the Sixth
Amendment Effective Date (or such longer period as may be agreed in writing by
the Collateral Agent) after the Administrative Agent’s request, the Credit
Parties shall take all such actions and execute and deliver, or cause to be
executed and delivered, all such Mortgages, documents, instruments, agreements,
opinions and certificates similar to those described in clause (b) immediately
below that the Collateral Agent shall reasonably request to create in favor of
the Collateral Agent, for the benefit of the holders of the Obligations, a valid
and, subject to any filing and/or recording referred to herein, enforceable Lien
on, and security interest in each fee-owned Real Estate Asset having a fair
market value greater than or equal to $1,500,000.1,000,000. The Administrative
Agent may, in its reasonable judgment, grant extensions of time for compliance
or exceptions with the provisions of this Section 7.11 by any Credit Party. In
addition to the foregoing, the applicable Credit Party shall, at the request of
the Required Lenders, deliver, from time to time, to the Administrative Agent
such appraisals as are required by



law or regulation of Real Estate Assets with respect to which the Collateral
Agent has been granted a Lien.


(b)
In order to create in favor of the Collateral Agent, for the benefit of the

holders of the Obligations, a valid and, subject to any filing and/or recording
referred to herein, enforceable Lien on, and security interest in, any
applicable Real Estate Asset that is prior and superior in right to any other
Lien (other than Permitted Liens), the Administrative Agent and the Collateral
Agent (with copies sufficient for each Lender) shall have received from the
Borrower, prior to such filing and/or recording and at the sole cost and expense
of the Credit Parties, the following with respect to such Real Estate Asset, to
the extent requested by the Administrative Agent, with respect to such Real
Estate Asset:


(i)
fully executed and notarized Mortgages, in proper form for

recording in all appropriate places in all applicable jurisdictions, encumbering
such Real Estate Asset;


(ii)
an opinion of counsel (which counsel shall be reasonably

satisfactory to the Collateral Agent) in each state in which such Real Estate
Asset is located with respect to the enforceability of the form(s) of Mortgages
to be recorded in such state and such other matters as the Collateral Agent may
reasonably request, in each case in form and substance reasonably satisfactory
to the Collateral Agent;


(iii)
(a) ALTA mortgagee title insurance policies or unconditional

commitments therefor issued by one or more title companies reasonably
satisfactory to the Collateral Agent (each, a “Title Policy”) with respect to
such Real Estate Asset, in amounts not less than the fair market value of such
Real Estate Asset, together with a title report issued by a title company with
respect thereto and copies of all recorded documents listed as exceptions to
title or otherwise referred to therein, each in form and substance reasonably
satisfactory to the Collateral Agent and (b) evidence reasonably satisfactory to
the Collateral Agent that such Borrower has paid to the title company or to the
appropriate Governmental Authorities all expenses and premiums of the title
company and all other sums required in connection with the issuance of each
Title Policy and all recording and stamp taxes (including mortgage recording and
intangible taxes) payable in connection with recording the Mortgage for such
Real Estate Asset in the appropriate real estate records;


(iv)
a recently issued flood zone determination certificate;



(v)
evidence of flood insurance with respect to each Flood Hazard

Property that is located in a community that participates in the National Flood
Insurance Program, in each case in compliance with clause (d) of this Section
7.11;



(vi)
if an exception to the Title Policy with respect to any Real Estate

Asset subject to a Mortgage would arise without such ALTA surveys, ALTA surveys
of such Real Estate Asset;


(vii)
(A) reports and other reasonable information, in form, scope and

--------------------------------------------------------------------------------

substance reasonably satisfactory to the Administrative Agent, regarding
environmental matters relating to such Real Estate Asset; and (B) appraisals in
form, scope and substance, and from an appraiser, reasonably satisfactory to the
Administrative Agent with respect to each such Real Estate Assets; provided,
that, in each case with respect to the foregoing subclauses (A) and (B), the
Credit Parties shall cooperate with the Administrative Agent and its
representatives and independent contractors in connection with the preparation
and production of all such reports and appraisals, including, without
limitation, by permitting such Persons to enter upon the properties of the
Credit Parties at reasonable times during normal business hours and as often as
may be reasonably necessary upon reasonable prior notice, except that no prior
notice shall be required during the continuance of an Event of Default; and


(viii)
such    other    documents,    agreements    certificates    and    other

information as the Administrative Agent or the Collateral Agent may require to
carry out the purposes of this Section 7.11, in each case, in form, scope and
substance reasonably satisfactory to the Administrative Agent.


(c)
Each of the parties hereto acknowledges and agrees that, if there are any

Real Estate Assets subject to Mortgages, any increase, extension or renewal of
any of the Commitments or Loans (including, without limitation, any increase in
Commitments or additional Loans incurred pursuant to Section 2.1(d) or any other
incremental credit facilities hereunder, but excluding (i) any continuation or
conversion of Borrowings, (ii) the making of any Revolving Loans or (iii) the
issuance, renewal or extension of Letters of Credit) shall be subject to (and
conditioned upon): (1) the prior delivery of all flood hazard determination
certifications, acknowledgements and evidence of flood insurance with respect to
each Flood Hazard Property, in each case in compliance with any applicable
regulations of the Board of Governors of the Federal Reserve System, in form and
substance reasonably satisfactory to the Collateral Agent, and such other
flood-related documentation as otherwise reasonably required by the Lenders and
(2) the Administrative Agent shall have received written confirmation from the
Lenders, confirming that flood insurance due diligence and flood insurance
compliance has been completed by the Lenders (such written confirmation not to
be unreasonably withheld, conditioned or delayed).


(d)
With respect to each Flood Hazard Property, the applicable Credit Party

(i)shall have obtained and will maintain, with financially sound and reputable
insurance companies (except to the extent that any insurance company insuring
the applicable Real Estate Asset of the Credit Party ceases to be financially
sound and reputable after the FifthSixth Amendment Effective Date, in which
case, the Borrower shall promptly replace such insurance company with a
financially sound and reputable insurance company), such flood insurance in such
reasonable total amount as the Administrative

--------------------------------------------------------------------------------




Agent and the Lenders may from time to time reasonably require, and otherwise
sufficient to comply with all applicable rules and regulations promulgated
pursuant to Applicable Laws, including, without limitation, any applicable
regulations of the Board of Governors of the Federal Reserve System, and (ii)
promptly upon request of the Administrative Agent or any Lender, will deliver to
the Collateral Agent or such Lender, as applicable, evidence of such compliance
in form and substance reasonably acceptable to the Collateral Agent or such
Lender, including, without limitation, evidence of annual renewals of such
insurance.


(e)
Notwithstanding the foregoing, neither the Administrative Agent nor the

Collateral Agent shall enter into or permit any Mortgage to be recorded in
respect of any Real Estate Asset acquired after the FifthSixth Amendment
Effective Date until (i) the date that occurs forty-five (45) days after the
Administrative Agent has delivered to the Lenders (which may be delivered
electronically) the following documents in respect of such Real Estate Asset:
(A) a completed flood hazard determination from a third party vendor; (B) if
such Real Estate Asset is a Flood Hazard Property, (1) a notification to the
Borrower (or applicable Credit Party) of that fact and (if applicable)
notification to the Borrower (or applicable Credit Party) that flood insurance
coverage is not available and

--------------------------------------------------------------------------------

(2)evidence of the receipt by the Borrower (or applicable Credit Party) of such
notice; and (C) if such notice is required to be provided to the Borrower (or
applicable Credit Party) and flood insurance is available in the community in
which such Real Estate Asset is located, evidence of required flood insurance
and (ii) the Administrative Agent shall have received written confirmation from
each of the Lenders that flood insurance due diligence and flood insurance
compliance has been completed by the Lenders (such written confirmation not to
be unreasonably conditioned, withheld or delayed).


(f)
By no later than May 31, 2019, the Credit Parties shall have delivered to

the Administrative Agent a plan for the disposition of certain fee-owned Real
Estate Assets in form and substance acceptable to the Administrative Agent in
its sole but reasonable discretion.




Section 7.12


(a)

Pledge of Personal Property Assets.


Equity Interests. The Borrower and each other Credit Party shall cause (i)



one hundred percent (100%) of the issued and outstanding Equity Interests of
each Domestic Subsidiary and (ii) sixty-five percent (65%) (or such greater
percentage that
(A)    could not reasonably be expected to cause the undistributed earnings of
such Foreign Subsidiary as determined for United States federal income tax
purposes to be treated as a deemed dividend to such Foreign Subsidiary’s United
States parent and (B) could not reasonably be expected to cause any material
adverse tax consequences) of the issued and outstanding Equity Interests
entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) and
one hundred percent (100%) of the issued and outstanding Equity Interests not
entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) in
the case of each Foreign Subsidiary that is directly owned by any Credit Party
or any Domestic Subsidiary to be subject at all times to a first priority lien
(subject to any Permitted Lien) in favor of the Collateral Agent, for the
holders of the Obligations, pursuant to the terms and conditions of the
Collateral Documents, together with opinions



of counsel and any filings and deliveries or other items reasonably requested by
the Collateral Agent necessary in connection therewith (to the extent not
delivered on the Closing Date) to perfect the security interests therein, all in
form and substance reasonably satisfactory to the Collateral Agent.


(b)    Personal Property.    The Borrower and each other Credit Party shall (i)
cause all of its owned and leased personal property (other than Excluded
Property) to be subject at all times to first priority (subject to any Permitted
Lien), perfected Liens in favor of the Collateral Agent, for the benefit of the
holders of the Obligations, to secure the Obligations pursuant to the terms and
conditions of the Collateral Documents or, with respect to any such property
acquired subsequent to the Closing Date, such other additional security
documents as the Collateral Agent shall reasonably request, subject in any case
to Permitted Liens and (ii) deliver such other documentation as the Collateral
Agent may reasonably request in connection with the foregoing, including,
without limitation, appropriate UCC-1 financing statements, certified
resolutions and other organizational and authorizing documents of such Person,
opinions of counsel to such Person (which shall cover, among other things, the
legality, validity, binding effect and enforceability of the documentation
referred to above and the perfection of the Collateral Agent’s Liens thereunder)
and other items reasonably requested by the Collateral Agent necessary in
connection therewith to perfect the security interests therein, all in form,
content and scope reasonably satisfactory to the Collateral Agent.
Notwithstanding anything in this clause (b), the Borrower shall not be required
to enter into any Deposit Account Control Agreement or Securities Account
Control Agreement or take any other action with respect to deposit accounts or
securities accounts except to the extent provided in Section 7.17.


Section 7.13    Books and Records. Each Credit Party will keep proper books of
record
and account in which full, true and correct entries shall be made of all
dealings and transactions in relation to its business and activities to the
extent necessary to prepare the consolidated financial statements of the
Borrower in conformity with GAAP.


Section 7.14    Additional Subsidiaries.


Within thirty (30) days after the acquisition or formation of any Subsidiary:


(a)
notify the Administrative Agent thereof in writing, together with the (i)

jurisdiction of formation, (ii) number of shares of each class of Equity
Interests outstanding, (iii) number and percentage of outstanding shares of each
class owned (directly or indirectly) by the Borrower or any Subsidiary and (iv)
number and effect, if exercised, of all outstanding options, warrants, rights of
conversion or purchase and all other similar rights with respect thereto; and


(b)
if such Subsidiary is a Domestic Subsidiary (or if such Subsidiary is a

Foreign Subsidiary and no adverse tax consequences would result for the Borrower
as a result of such Foreign Subsidiary becoming a Guarantor), cause such Person
to (i) become a Guarantor by executing and delivering to the Administrative
Agent a Guarantor Joinder Agreement or such other documents as the
Administrative Agent shall deem appropriate for such purpose, and (ii) deliver
to the Administrative Agent documents of



the types referred to in Sections 5.1(b) and (d) and favorable opinions of
counsel to such Person (which shall cover, among other things, the legality,
validity, binding effect and enforceability of the documentation referred to in
the immediately foregoing clause (i)), all in form, content and scope
satisfactory to the Administrative Agent.


Section 7.15    Interest Rate Protection. Enter into, within ninety (90) days
following the
Fourth Amendment Effective Date, and maintain one or more Swap Agreements on
such terms as shall be reasonably satisfactory to the Administrative Agent, the
effect of which shall be to fix or limit the interest cost for a period of three
(3) years from the Fourth Amendment Effective Date with respect to a notional
amount equal to at least fifty percent (50%) of the aggregate principal amount
of the Term Loans outstanding.




Section 7.16


(a)

Covenants Relating to the Vessels.


Promptly after the date of this Agreement, cause a certified copy of the



Fleet Mortgage, together with a notice thereof, to be kept with the certificate
of documentation of the Vessel to which it relates, and with respect to each
Vessel, shall furnish the Administrative Agent and the Collateral Agent with
copies of the masters’ signed receipts therefor.


(b)
To the extent applicable, cause the Vessels to be maintained in the highest

classification for vessels of like age and type by the American Bureau of
Shipping or any other classification society satisfactory to the Administrative
Agent without any overdue recommendations.


(c)
If the Collateral Agent so requests, provide the Collateral Agent with

copies of all internally generated inspection or survey reports on the Vessels.


(d)
Maintain with financially sound and reputable insurance companies,

insurances on the Vessels in accordance with Section 6.21.




Section 7.17


(a)

Cash Management.


Maintain all cash management and treasury business with Regions Bank



or a Permitted Third Party Bank, including, without limitation, all deposit
accounts, disbursement accounts, investment accounts and lockbox accounts (other
than accounts constituting Excluded Property and other fiduciary accounts, all
of which the Credit Parties may maintain without restriction) (each such deposit
account, disbursement account, investment account and lockbox account, a
“Controlled Account”); each Controlled Account shall be a cash collateral
account, with all cash, checks and other similar items of payment in such
account securing payment of the Obligations, and in which the Borrower and each
of its Subsidiaries shall have granted a first priority Lien to the Collateral
Agent, on behalf of the holders of the Obligations, perfected either
automatically under the UCC (with respect to Controlled Accounts at Regions
Bank) or subject to Deposit Account Control Agreement or Securities Account
Control Agreement, as applicable.



(b)    At any time after the occurrence and during the continuance of an Event
of
Default, at the request of the Required Lenders, the Borrower will, and will
cause each other Credit Party to, cause all payments constituting proceeds of
accounts or other Collateral to be directed into lockbox accounts under
agreements in form and substance satisfactory to the Collateral Agent.


Section 7.18    Landlord Waivers.    In     Within forty-five (45) days after
the Sixth
Amendment Effective Date, in the case of (a) each headquarter location of the
Credit Parties, each other location where any significant administrative or
governmental functions are performed and each other location where the Credit
Parties maintain any books or records (electronic or otherwise) and (b) any
personal property Collateral located at any other premises leased by a Credit
Party containing personal property Collateral with a value in excess of

--------------------------------------------------------------------------------

$500,000, the Credit Parties willshall provide the Collateral Agent with such
estoppel letters, consents and waivers from the landlords on such real property
to the extent (i) requested by the Administrative Agent or the Collateral Agent
and, (ii) the Credit Parties are able to secure such letters, consents and
waivers after using commercially reasonable efforts (such letters, consents and
waivers shall be in form and substance satisfactory to the Collateral Agent) and
(iii) not previously provided to the Collateral Agent.

--------------------------------------------------------------------------------



SECTION 8. NEGATIVE COVENANTS


Each Credit Party covenants and agrees that until the Obligations shall have
been paid in full or otherwise satisfied, and the Commitments hereunder shall
have expired or been terminated, such Credit Party shall perform, and shall
cause each of its Subsidiaries to perform, all covenants in this Section 8.


Section 8.1    Indebtedness.    No Credit Party shall, nor shall it permit any
of its
Subsidiaries to, directly or indirectly, create, incur, assume or guaranty, or
otherwise become or remain directly or indirectly liable with respect to any
Indebtedness, other than:


(a)
the Obligations;



(b)
Indebtedness of the Borrower to any other Credit Party;



(c)
Guarantees with respect to Indebtedness permitted under this Section 8.1;



(d)
Indebtedness existing on the Closing Date and described in Schedule 8.1,

together with any Permitted Refinancing thereof;


(e)
Indebtedness with respect to (x) Capital Leases and (y) purchase money

Indebtedness; provided, in the case of clause (x), that any such Indebtedness
shall be secured only by the asset subject to such Capital Lease, and, in the
case of clause (y), that any such Indebtedness shall be secured only by the
asset acquired in connection with the incurrence of such Indebtedness; provided
further that the sum of the aggregate principal amount of any Indebtedness under
this clause (e) plus assumed Indebtedness under clause
(k)
below shall not exceed at any time $10,000,000;




(f)
Indebtedness in respect of any Swap Agreement that is entered into in the

ordinary course of business to hedge or mitigate risks to which any Credit Party
or any of its Subsidiaries is exposed in the conduct of its business or the
management of its liabilities (it being acknowledged by the Borrower that a Swap
Agreement entered into for speculative purposes or of a speculative nature is
not a Swap Agreement entered into in the ordinary course of business to hedge or
mitigate risks);


(g)
Indebtedness arising in connection with the financing of insurance

premiums in the ordinary course of business;


(h)
to the extent constituting Indebtedness, all obligations in connection with

each Permitted Acquisition, including, without limitation, Earn Out Obligations;


(i)
Indebtedness representing deferred compensation to officers, directors,

employees of the Borrower and its Subsidiaries;


(j)
unsecured Indebtedness of the Credit Parties in an aggregate amount not

to exceed at any time $15,000,000; and


(k)
Indebtedness of a Person existing at the time such Person becomes a

Subsidiary of a Credit Party in a transaction permitted hereunder; provided that
any such Indebtedness was not created in anticipation of or in connection with
the transaction or series of transactions pursuant to which such Person became a
Subsidiary of a Credit Party; provided further that the sum of the aggregate
principal amount of any Indebtedness under this clause (k) plus Indebtedness
under clause (e) above shall not exceed at any time $10,000,000.


Section 8.2    Liens. No Credit Party shall, nor shall it permit any of its
Subsidiaries to,
directly or indirectly, create, incur, assume or permit to exist any Lien on or
with respect to any property or asset of any kind (including any document or
instrument in respect of goods or accounts receivable) of any Credit Party or
any of its Subsidiaries, whether now owned or hereafter acquired, created or
licensed or any income, profits or royalties therefrom, or file or permit the
filing of, or permit to remain in effect, any financing statement or other
similar notice of any Lien with respect to any such property, asset, income,
profits or royalties under the UCC of any State or under any similar recording
or notice statute or under any Applicable Laws related to intellectual property,
except:


(a)
Liens in favor of the Collateral Agent for the benefit of the holders of the

Obligations granted pursuant to any Credit Document;


(b)
Liens for Taxes not yet due or for Taxes if obligations with respect to such

Taxes are being contested in good faith by appropriate proceedings promptly
instituted and diligently conducted;


(c)
statutory Liens of landlords, banks, carriers, warehousemen, mechanics,

repairmen, workmen and materialmen, and other Liens imposed by law (other than
any such Lien imposed pursuant to Section 430(k) of the Internal Revenue Code or
Section 303(k) or 4068 of ERISA that would constitute an Event of Default under
Section 9.1(j)),



in each case incurred in the ordinary course of business (i) for amounts not yet
overdue, or (ii) for amounts that are overdue and that are being contested in
good faith by appropriate proceedings, so long as such reserves or other
appropriate provisions, if any, as shall be required by GAAP shall have been
made for any such contested amounts;


(d)
Liens incurred in the ordinary course of business in connection with (i)

workers’ compensation, unemployment insurance and other types of social
security, or
(ii)to secure the performance of tenders, statutory obligations, surety and
appeal bonds, bids, leases, government contracts, trade contracts, performance
and return-of-money bonds and other similar obligations (exclusive of
obligations for the payment of borrowed money or other Indebtedness), in each
case, so long as no foreclosure, sale or similar proceedings have been commenced
with respect to any portion of the Collateral on account thereof;


(e)
easements, rights-of-way, restrictions, encroachments, and other minor

defects or irregularities in title, in each case which do not and will not
interfere in any material respect with the ordinary conduct of the business of
any Credit Party or any of its Subsidiaries, including, without limitation, all
encumbrances shown on any policy of title insurance in favor of the Collateral
Agent with respect to any Real Estate Asset;


(f)
any interest or title of a lessor or sublessor under any lease of real estate

permitted hereunder;


(g)
Liens solely on any cash earnest money deposits made by any Credit Party

or any of its Subsidiaries in connection with any letter of intent, or purchase
agreement permitted hereunder;


(h)
purported Liens evidenced by the filing of precautionary UCC financing

statements relating solely to operating leases of personal property entered into
in the ordinary course of business;


(i)
Liens in favor of customs and revenue authorities arising as a matter of

law to secure payment of customs duties in connection with the importation of
goods;


(j)
any zoning or similar law or right reserved to or vested in any

governmental office or agency to control or regulate the use of any real
property;


(k)
licenses of patents, trademarks and other intellectual property rights

granted by any Credit Party or any of its Subsidiaries in the ordinary course of
business and not interfering in any respect with the ordinary conduct of the
business of such Credit Party or such Subsidiary;


(l)
Liens existing as of the Closing Date and described in Schedule 8.2;



(m)
Liens securing purchase money Indebtedness and Capital Leases to the

extent permitted pursuant to Section 8.1(e); provided, any such Lien shall
encumber only the asset acquired with the proceeds of such Indebtedness or the
assets subject to such Capital Lease, respectively;



(n)
Liens in favor of the Issuing Bank or the Swingline Lender on cash

collateral securing the obligations of a Defaulting Lender to fund risk
participations hereunder;


(o)
Liens consisting of judgment or judicial attachment liens relating to

judgments which do not constitute an Event of Default hereunder;


(p)
licenses (including licenses of Intellectual Property), sublicenses, leases or

subleases granted to third parties in the ordinary course of business;


(q)
Liens in favor of collecting banks under Section 4-210 of the UCC;



(r)
Liens (including the right of set-off) in favor of a bank or other depository

institution arising as a matter of law encumbering deposits;


(s)
Liens arising out of conditional sale, title retention, consignment or similar

arrangements for the sale of goods in the ordinary course of business;


(t)
Liens not otherwise permitted hereunder securing Indebtedness or other

obligations not in excess of $5,000,000 in the aggregate at any one time
outstanding; and


(u)
the interest of the shipyard in vessels being built for or retrofitted for the

Borrower or its Subsidiaries during the period prior to delivery of the
vessel(s) under the applicable contract.


Section 8.3    No Further Negative Pledges. No Credit Party shall, nor shall it
permit
any of its Subsidiaries to, enter into any Contractual Obligation (other than
this Agreement and the other Credit Documents) that limits the ability of any
Credit Party or any such Subsidiary to create, incur, assume or suffer to exist
Liens on property of such Person; provided, however, that this Section 8.3 shall
not prohibit (i) any negative pledge incurred or provided in favor of any holder
of Indebtedness permitted under Section 8.1(e), solely to the extent any such
negative pledge relates to the property financed by or subject to Permitted
Liens securing such Indebtedness, (ii) any Permitted Lien or any document or
instrument governing any Permitted Lien; provided that any such restriction
contained therein relates only to the asset or assets subject to such Permitted
Lien, (iii) customary restrictions and conditions contained in any agreement
relating to the disposition of any property or assets permitted under Section
8.9 pending the consummation of such disposition, and (iv) customary provisions
restricting assignments, subletting or other transfers contained in leases,
licenses, joint venture agreements and similar agreements entered into in the
ordinary course of business.


Notwithstanding the foregoing or anything in this Agreement to the contrary, at
no time shall the Credit Parties be permitted to create, incur, assume or suffer
to exist Liens on any interest (fee, leasehold or otherwise) owned by the
Borrower or any of its Subsidiaries as of the FifthSixth Amendment Effective
Date in any Real Estate Asset, except for Liens created pursuant to Section
7.11.

--------------------------------------------------------------------------------




Section 8.4    Restricted Payments. No Credit Party shall, nor shall it permit
any of its
Subsidiaries to, declare or make, directly or indirectly, any Restricted
Payment, or incur any obligation (contingent or otherwise) to do so, except
that:




(a)
Borrower; and


(b)

each Subsidiary of the Borrower may make Restricted Payments to the


the Borrower may declare and make dividend payments or other



distributions payable solely in the Equity Interests of such Person; and


(c)    the Credit Parties may repurchase any class of Equity Interest of any
other
Credit Party so long as (i) no Default or Event of Default has occurred and is
continuing or would result therefrom and (ii) the Consolidated Leverage Ratio
(calculated without giving effect to the Fifth Amendment EBITDA Addbacks) is
less than or equal to 2.00 to
1.00    (x) for the two (2) consecutive Fiscal Quarters of the Borrower most
recently ended and (y) after giving effect to such repurchases.


Section 8.5    Burdensome Agreements. No Credit Party shall, nor shall it permit
any of
its Subsidiaries to, enter into, or permit to exist, any Contractual Obligation
that encumbers or restricts the ability of any such Person to (i) pay dividends
or make any other distributions to the Borrower or other Credit Party on its
Equity Interests or with respect to any other interest or participation in, or
measured by, its profits, (ii) pay any Indebtedness or other obligation owed to
the Borrower or any other Credit Party, (iii) make loans or advances to the
Borrower or any other Credit Party, (iv) sell, lease or transfer any of its
property to the Borrower or any other Credit Party, (v) pledge its property
pursuant to the Credit Documents or any renewals, refinancings, exchanges,
refundings or extension thereof or (vi) act as a Borrower or Credit Party
pursuant to the Credit Documents or any renewals, refinancings, exchanges,
refundings or extension thereof, except (in respect of any of the matters
referred to in clauses (i)-(iv) above) for (1) this Agreement and the other
Credit Documents, (2) any document or instrument governing Indebtedness incurred
pursuant to Section 8.1(e); provided that any such restriction contained therein
relates only to the asset or assets constructed or acquired in connection
therewith, (3) any Permitted Lien or any document or instrument governing any
Permitted Lien, provided that any such restriction contained therein relates
only to the asset or assets subject to such Permitted Lien or (4) customary
restrictions and conditions contained in any agreement relating to the sale of
any property permitted under Section 8.9 pending the consummation of such sale.


Section 8.6    Investments.    No Credit Party shall, nor shall it permit any of
its
Subsidiaries to, directly or indirectly, make or own any Investment in any
Person, including any joint venture and any Foreign Subsidiary, except:


(a)
Investments in cash and Cash Equivalents and deposit accounts or

securities accounts in connection therewith;


(b)
equity Investments owned as of the Closing Date in any Subsidiary;



(c)
intercompany loans to the extent permitted under Section 8.1(b) and

guarantees to the extent permitted under Section 8.1(c);



(d)
Investments existing on the Closing Date and described on Schedule 8.6;



(e)
Investments constituting Swap Agreements permitted by Section 8.1(f);



(f)
Permitted Acquisitions;



(g)
Investments constituting accounts receivable, trade debt and deposits for

the purchase of goods, in each case made in the ordinary course of business;


(h)
other Investments not listed above and not otherwise prohibited by this

Agreement in an aggregate amount outstanding at any time (on a cost basis) not
to exceed
$10,000,000.


Notwithstanding the foregoing, in no event shall any Credit Party make any
Investment which results in or facilitates in any manner any Restricted Payment
not otherwise permitted under the terms of Section 8.4.


Section 8.7    Use of Proceeds. No Credit Party shall use the proceeds of any
Credit
Extension of the Loans except pursuant to Section 7.9.




Section 8.8


(a)

Financial Covenants. The Credit Parties shall not:


Consolidated Leverage Ratio. Commencing with the Fiscal Quarter ended



December 31, 2018,ending June 30, 2019, permit the Consolidated Leverage Ratio
as of the end of any Fiscal Quarter of the Borrower to exceed the correlative
ratio for the applicable Fiscal Quarter of the Borrower set forth in the
following table:


Fiscal Quarter Ending
Maximum Consolidated Leverage Ratio



4.75 to 1.00
March 31, 2019
3.00 to 1.00
December 31, 2018
June 30, 2019    4.759.50 to 1.00




4.00 to 1.00
December 31, 2019
6.25 to 1.00
September 30, 2019


September 30, 2019March 31,
2020 and each Fiscal Quarter of the Borrower ending thereafter

3.00 to 1.00





(b)
Consolidated Fixed Charge Coverage Ratio.    Permit the Consolidated

Fixed Charge Coverage Ratio as of the end of any Fiscal Quarter of the Borrower
ending on or after December 31, 2019 to be less than 1.25 to 1.00.



(c)
Minimum Consolidated EBITDA.    Solely with respect to the Fiscal

Quarters of the Borrower ending March 31, 2019 and June 30, 2019,At all times
prior to the indefeasible payment in full of all of the Term Loans and the
expiration or termination of the Term Loan Commitments, permit Consolidated
EBITDA to be less than (i) $5,000,000 for1) $4,500,000 as of the end of the
Fiscal Quarter of the Borrower ending March 31, 2019 and (ii) $12,500,000 for
the Fiscal Quarters of the Borrower ending March 31, 2019 and June 30, 2019, for
such Fiscal Quarter and the Fiscal Quarter of the Borrower ended March 31, 2019,
on a collective basis, (2) $9,900,000 as of the end of the Fiscal Quarter of the
Borrower ending September 30, 2019, for such Fiscal Quarter and the Fiscal
Quarters of the Borrower ended June 30, 2019 and March 31, 2019, on a collective
basis, and (iii) $21,700,000 as of the end of the Fiscal Quarter of the Borrower
ending December 31, 2019, for such Fiscal Quarter and the Fiscal Quarters of the
Borrower ended September 30, 2019, June 30, 2019 and March 31, 2019 on a
collective basis.


Section 8.9    Fundamental Changes; Disposition of Assets; Acquisitions.    No
Credit
Party shall, nor shall it permit any of its Subsidiaries to, enter into any
Acquisition or transaction of merger or consolidation, or liquidate, wind-up or
dissolve itself (or suffer any liquidation or dissolution), or make any Asset
Sale, or acquire by purchase or otherwise (other than purchases or other
acquisitions of inventory and materials and the acquisition of equipment and
capital expenditures in the ordinary course of business, subject to Section
8.17) any vessel, the business, property or fixed assets of, or Equity Interests
or other evidence of beneficial ownership of, any Person or any division or line
of business or other business unit of any Person, except:


(a)
any Subsidiary of the Borrower may be merged with or into the Borrower

or any Subsidiary, or be liquidated, wound up or dissolved, or all or any part
of its business, property or assets may be conveyed, sold, leased, transferred
or otherwise disposed of, in one transaction or a series of transactions, to the
Borrower or any other Subsidiary; provided, in the case of such a merger, (i) if
the Borrower is party to the merger, the Borrower shall be the continuing or
surviving Person and (ii) if any Guarantor is a party to such merger, then a
Guarantor shall be the continuing or surviving Person;


(b)
Asset Sales, (i) the proceeds of which when aggregated with the proceeds

of all other Asset Sales made within the same Fiscal Year, do not exceed
$20,000,000; provided (1) the consideration received for such assets shall be in
an amount at least equal to the fair market value thereof (determined in good
faith by the board of directors of the applicable Credit Party (or similar
governing body)), and (2) no less than one hundred percent (100%) of such
proceeds shall be paid in cash; and




(c)





Section 8.10

Investments made in accordance with Section 8.6.


Disposal of Subsidiary Interests. Except for any sale of all of its interests



in the Equity Interests of any of its Subsidiaries in compliance with the
provisions of Section 8.9 and except for Liens securing the Obligations, no
Credit Party shall, nor shall it permit any of its Subsidiaries to, (a) directly
or indirectly sell, assign, pledge or otherwise encumber or dispose of any
Equity Interests of any of its Subsidiaries, except to qualify directors if
required by Applicable Laws; or (b) permit any of its Subsidiaries directly or
indirectly to sell, assign, pledge



or otherwise encumber or dispose of any Equity Interests of any of its
Subsidiaries, except to another Credit Party (subject to the restrictions on
such disposition otherwise imposed hereunder), or to qualify directors if
required by Applicable Laws.


Section 8.11    Sales and Lease-Backs. No Credit Party shall, nor shall it
permit any of
its Subsidiaries to, directly or indirectly, become or remain liable as lessee
or as a guarantor or other surety with respect to any lease of any property
(whether real, personal or mixed), whether now owned or hereafter acquired,
which the Credit Party or any Subsidiary (a) has sold or transferred or is to
sell or to transfer to any other Person (other than the Borrower or any other
Credit Party), or (b) intends to use for substantially the same purpose as any
other property which has been or is to be sold or transferred by the Borrower or
any other Credit Party to any Person (other than the Borrower or any other
Credit Party) in connection with such lease.


Section 8.12    Transactions with Affiliates and Insiders. No Credit Party
shall, nor shall
it permit any of its Subsidiaries to, directly or indirectly, enter into or
permit to exist any transaction (including the purchase, sale, lease or exchange
of any property or the rendering of any service) with any officer, director or
Affiliate of the Borrower or any its Subsidiaries on terms that are less
favorable to the Borrower or such Subsidiary, as the case may be, than those
that might be obtained at the time from a Person who is not an officer, director
or Affiliate of the Borrower or any of its Subsidiaries; provided, the foregoing
restriction shall not apply to (a) any transaction between or among the Credit
Parties and (b) normal and reasonable compensation and reimbursement of expenses
of officers and directors in the ordinary course of business.


Section 8.13    Prepayment of Other Funded Debt.    No Credit Party shall, nor
shall it
permit any of its Subsidiaries to:


(a)
after the issuance thereof, amend or modify (or permit the amendment or

modification of) the terms of any Funded Debt in a manner adverse to the
interests of the Lenders (including specifically shortening any maturity or
average life to maturity or requiring any payment sooner than previously
scheduled or increasing the interest rate or fees applicable thereto); or


(b)
except in connection with a refinancing or refunding permitted hereunder,

make any voluntary prepayment, redemption, defeasance or acquisition for value
of (including by way of depositing money or securities with the trustee with
respect thereto before due for the purpose of paying when due), or refund,
refinance or exchange of, any Funded Debt (other than the Indebtedness under the
Credit Documents, intercompany Indebtedness permitted hereunder and Indebtedness
permitted under Section 8.1(b)).


Section 8.14    Conduct of Business. From and after the Closing Date, no Credit
Party
shall, nor shall it permit any of its Subsidiaries to, engage in any business
other than the businesses engaged in by such Credit Party or such Subsidiary on
the Closing Date and businesses that are substantially similar, related or
incidental thereto.


Section 8.15    Fiscal Year; Accounting Changes.    No Credit Party shall, nor
shall it
permit any of its Subsidiaries to change its Fiscal Year-end from December 31.
No Credit Party shall, nor shall it permit any of its Subsidiaries to change its
accounting method (except in



accordance with GAAP) in any manner adverse to the interests of the Lenders
without the prior written consent of the Required Lenders.


Section 8.16    Amendments to Organizational Agreements/Material Agreements.
Unless
consented to in writing by the Administrative Agent in its sole discretion, no
Credit Party shall, nor shall it permit any of its Subsidiaries to, amend or
permit any amendments to its Organizational Documents if such amendment could
reasonably be expected to be materially adverse to the Lenders or any Agent. No
Credit Party shall, nor shall it permit any of its Subsidiaries to, amend or
permit any amendment to, or terminate or waive any provision of, any Material
Contract unless such amendment, termination, or waiver would not have a material
adverse effect on the Agents or the Lenders.


Section 8.17    Capital Expenditures. The Credit Parties shall not permit
Consolidated
Capital Expenditures in any Fiscal Year to exceed $35,000,000 in the aggregate
plus the unused amount available for Consolidated Capital Expenditures under
this Section 8.17 for the immediately preceding fiscal year (excluding any carry
forward available from any prior fiscal year); provided, that with respect to
any fiscal year, capital expenditures made during any such fiscal year shall be
deemed to be made first with respect to the applicable limitation for such year
and then with respect to any carry forward amount to the extent applicable.


Section 8.18    Negative Covenants Relating to the Vessels. The Credit Parties
shall not
do any act or voluntarily suffer or permit any act to be done whereby any
insurance required hereunder or under any of the Fleet Mortgage shall or may be
suspended, impaired or defeated, or suffer or permit any Vessel to engage in any
voyage or carry any cargo not permitted under the policies of insurance then in
effect covering such Vessel.




SECTION 9.


Section 9.1 events shall occur:


(a)

EVENTS OF DEFAULT; REMEDIES; APPLICATION OF FUNDS


Events of Default.    If any one or more of the following conditions or


Failure to Make Payments When Due. Failure by any Credit Party to pay



(i) the principal of any Loan when due, whether at stated maturity, by
acceleration or otherwise; (ii) within one (1) Business Day of when due any
amount payable to any Issuing Bank in reimbursement of any drawing under a
Letter of Credit; or (iii) within three (3) Business Days of when due any
interest on any Loan or any fee or any other amount due hereunder; or


(b)
Default in Other Agreements. (i) Failure of any Credit Party or any of its

Subsidiaries to pay when due any principal of or interest on or any other amount
payable in respect of one or more items of Indebtedness (other than Indebtedness
referred to in Section 8.1(a)) in an aggregate principal amount of $5,000,000 or
more, in each case beyond the grace or cure period, if any, provided therefor;
or (ii) breach or default by any Credit Party with respect to any other term of
(1) one or more items of Indebtedness in the aggregate principal amounts
referred to in clause (i) above, or (2) any loan agreement, mortgage, indenture
or other agreement relating to such item(s) of Indebtedness, in each case beyond
the grace or cure period, if any, provided therefor, if the effect of such
breach or default is to cause, or to permit the holder or holders of that
Indebtedness (or a



trustee on behalf of such holder or holders), to cause, that Indebtedness to
become or be declared due and payable (or subject to a compulsory repurchase or
redeemable) prior to its stated maturity or the stated maturity of any
underlying obligation, as the case may be; or


(c)
Breach of Certain Covenants. Failure of any Credit Party to perform or

comply with any term or condition contained in Section 7.1, Section 7.2, Section
7.5, Section 7.6, Section 7.8, Section 7.9, Section 7.10, Section 7.11, Section
7.12, Section 7.13, Section 7.14, Section 7.19 or Section 8; or


(d)
Breach    of    Representations,    etc.    Any    representation,    warranty,

certification or other statement made or deemed made by any Credit Party in any
Credit Document or in any statement or certificate at any time given by any
Credit Party or any of its Subsidiaries in writing pursuant hereto or thereto or
in connection herewith or therewith shall be false in any material respect as of
the date made or deemed made; or


(e)
Other Defaults Under Credit Documents. Any Credit Party shall default

in the performance of or compliance with any term contained herein or any of the
other Credit Documents, other than any such term referred to in any other
Section of this Section 9.1, and such default shall not have been remedied or
waived within thirty (30) days after the earlier of (i) an Authorized Officer of
such Borrower becoming aware of such default, or (ii) receipt by the Borrower of
notice from the Administrative Agent or any Lender of such default; or


(f)
Involuntary Bankruptcy; Appointment of Receiver, etc.    (i) A court of

competent jurisdiction shall enter a decree or order for relief in respect of
any Credit Party or any of its Subsidiaries in an involuntary case under the
Bankruptcy Code or Debtor Relief Laws now or hereafter in effect, which decree
or order is not stayed; or any other similar relief shall be granted under any
applicable federal or state law; or (ii) an involuntary case shall be commenced
against any Credit Party or any of its Subsidiaries under the Bankruptcy Code or
other Debtor Relief Laws now or hereafter in effect; or a decree or order of a
court having jurisdiction in the premises for the appointment of a receiver,
liquidator, sequestrator, trustee, custodian or other officer having similar
powers over any Credit Party or any of its Subsidiaries, or over all or a
substantial part of its property, shall have been entered; or there shall have
occurred the involuntary appointment of an interim receiver, trustee or other
custodian of any Credit Party or any of its Subsidiaries for all or a
substantial part of its property; or a warrant of attachment, execution or
similar process shall have been issued against any substantial part of the
property of any Credit Party or any of its Subsidiaries, and any such event
described in this clause (ii) shall continue for sixty (60) days without having
been dismissed, bonded or discharged; or


(g)
Voluntary Bankruptcy; Appointment of Receiver, etc.    (i) Any Credit

Party or any of its Subsidiaries shall have an order for relief entered with
respect to it or shall commence a voluntary case under the Bankruptcy Code or
other Debtor Relief Laws now or hereafter in effect, or shall consent to the
entry of an order for relief in an involuntary case, or to the conversion of an
involuntary case to a voluntary case, under any such law, or shall consent to
the appointment of or taking possession by a receiver,



trustee or other custodian for all or a substantial part of its property; or any
Credit Party or any of its Subsidiaries shall make any assignment for the
benefit of creditors; or (ii) any Credit Party or any of its Subsidiaries shall
be unable, or shall fail generally, or shall admit in writing its inability, to
pay its debts as such debts become due; or the board of directors (or similar
governing body) of any Credit Party or any of its Subsidiaries or any committee
thereof shall adopt any resolution or otherwise authorize any action to approve
any of the actions referred to herein or in Section 9.1(f); or


(h)
Judgments and Attachments. (i) Any one or more money judgments, writs

or warrants of attachment or similar process involving an aggregate amount at
any time in excess of $2,000,000 (to the extent not adequately covered by
insurance as to which a solvent and unaffiliated insurance company has
acknowledged coverage) shall be entered or filed against any Credit Party or any
of its Subsidiaries or any of their respective assets and shall remain
undischarged, unvacated, unbonded or unstayed for a period of sixty
(60)days; or (ii) any non-monetary judgment or order shall be rendered against
any Credit Party or any of its Subsidiaries that could reasonably be expected to
have a Material Adverse Effect, and shall remain undischarged, unvacated,
unbonded or unstayed for a period of sixty (60) days; or


(i)
Dissolution. Any order, judgment or decree shall be entered against any

Credit Party or any of its Subsidiaries decreeing the dissolution or split up of
such Credit Party or such Subsidiary and such order shall remain undischarged or
unstayed for a period in excess of thirty (30) days; or


(j)
Pension Plans.    There shall occur one or more ERISA Events which

individually or in the aggregate results in liability of any Credit Party, any
of its Subsidiaries or any of their respective ERISA Affiliates in excess of
$2,000,000 during the term hereof and which is not paid by the applicable due
date; or


(k)
Change of Control. A Change of Control shall occur; or



(l)
Invalidity of Credit Documents and Other Documents. At any time after

the execution and delivery thereof, (i) this Agreement or any other Credit
Document ceases to be in full force and effect (other than by reason of a
release of Collateral in accordance with the terms hereof or thereof or the
satisfaction in full of the Obligations (other than contingent and indemnified
obligations not then due and owing) in accordance with the terms hereof) or
shall be declared null and void, or the Collateral Agent shall not have or shall
cease to have a valid and perfected Lien in any Collateral purported to be
covered by the Collateral Documents with the priority required by the relevant
Collateral Document, or (ii) any Credit Party shall contest the validity or
enforceability of any Credit Document in writing or deny in writing that it has
any further liability, including with respect to future advances by the Lenders,
under any Credit Document to which it is a party; or


(m)
Vessels. (a) A proceeding shall have been commenced on behalf of the

United States of America to effect the forfeiture of any of the Vessels or any
notice shall have been issued on behalf of the United States of America of the
seizure of any of the Vessels or to the effect that the Certificate of
Documentation of any of the Vessels is



subject to cancellation or revocation, for any reason whatsoever and the
Borrower shall have failed within thirty (30) days of the occurrence thereof to
have assigned and pledged to the Collateral Agent, or cause to have assigned and
pledged to the Collateral Agent, additional collateral having an aggregate value
(as determined by the Collateral Agent in its sole discretion) at least equal to
the agreed value (as set forth on Schedule 6.10(d)) of such Vessel or (b) the
Borrower or any Credit Party shall lose its status as a citizen of the United
States of America for the purpose of operating vessels in the coastwise trade in
accordance with Section 2 of the Shipping Act.


Section 9.2    Remedies.    Upon the occurrence of any Event of Default
described in
Section 9.1(f) or Section 9.1(g), automatically, and upon the occurrence and
during the continuance of any other Event of Default, at the request of (or with
the consent of) the Required Lenders, upon notice to the Borrower by the
Administrative Agent, (A) the Revolving Commitments, if any, of each Lender
having such Revolving Commitments and the obligation of any Issuing Bank to
issue any Letter of Credit shall immediately terminate; (B) each of the
following shall immediately become due and payable, in each case without
presentment, demand, protest or other requirements of any kind, all of which are
hereby expressly waived by each of the Credit Parties: (I) the unpaid principal
amount of and accrued interest on the Loans,
(II) an amount equal to the maximum amount that may at any time be drawn under
all Letters of Credit then outstanding (regardless of whether any beneficiary
under any such Letter of Credit shall have presented, or shall be entitled at
such time to present, the drafts or other documents or certificates required to
draw under such Letters of Credit), and (III) all other Obligations; provided,
the foregoing shall not affect in any way the obligations of the Lenders under
Section 2.2(b)(iii) or Section 2.3(e); (C) the Administrative Agent may cause
the Collateral Agent to enforce any and all Liens and security interests created
pursuant to Collateral Documents and
(D)    the Administrative Agent shall direct the Borrower to pay (and the
Borrower hereby agrees upon receipt of such notice, or upon the occurrence of
any Event of Default specified in Section 9.1(f) and Section 9.1(g) to pay) to
the Administrative Agent such additional amounts of cash, to be held as security
for such Borrower’s reimbursement Obligations in respect of Letters of Credit
then outstanding under arrangements acceptable to the Administrative Agent,
equal to the Outstanding Amount of the Letter of Credit Obligations at such
time. Notwithstanding anything herein or otherwise to the contrary, any Event of
Default occurring hereunder shall continue to exist (and shall be deemed to be
continuing) until such time as such Event of Default has been cured to the
satisfaction of the Required Lenders or waived in writing in accordance with the
terms of Section 11.4.


Section 9.3    Application of Funds.    After the exercise of remedies provided
for in
Section 9.2 (or after the Loans have automatically become immediately due and
payable), any amounts received on account of the Obligations shall be applied by
the Administrative Agent in the following order:


First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal, interest and
Letter of Credit Fees but including without limitation all reasonable
out-of-pocket fees, expenses and disbursements of any law firm or other counsel
and amounts payable under Section 3.1, Section 3.2 and Section 3.3) payable to
the Administrative Agent and the Collateral Agent, in each case in its capacity
as such;



Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders including without limitation all reasonable
out-of-pocket fees, expenses and disbursements of any law firm or other counsel
and amounts payable under Section 3.1, Section 3.2 and Section 3.3), ratably
among the Lenders in proportion to the respective amounts described in this
clause Second payable to them;


Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, Letter of Credit
Borrowings and other Obligations ratably among such parties in proportion to the
respective amounts described in this clause Third payable to them; and


Fourth, to (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans and Letter of Credit Borrowings, (b) payment of breakage,
termination or other amounts owing in respect of any Swap Agreement between the
Borrower or any of its Subsidiaries and any Swap Provider, to the extent such
Swap Agreement is permitted hereunder, (c) payments of amounts due under any
Treasury Management Agreement between the Borrower or any of its Subsidiaries
and any Treasury Management Bank, and (d) the Administrative Agent for the
account of the Issuing Banks, to Cash Collateralize that portion of the Letter
of Credit Obligations comprised of the aggregate undrawn amount of Letters of
Credit, ratably among such parties in proportion to the respective amounts
described in this clause Fourth payable to them; and


Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Applicable Laws.


Subject to Section 2.3, amounts used to Cash Collateralize the aggregate undrawn
amount of Letters of Credit pursuant to clause Fourth above shall be applied to
satisfy drawings under such Letters of Credit as they occur. If any amount
remains on deposit as Cash Collateral after all Letters of Credit have either
been fully drawn or expired, such remaining amount shall be applied to the other
Obligations, if any, in the order set forth above.


Excluded Swap Obligations with respect to any Guarantor shall not be paid with
amounts received from such Guarantor or such Guarantor’s assets, but appropriate
adjustments shall be made with respect to payments from other Credit Parties to
preserve the allocation to Obligations otherwise set forth above in this
Section.


Notwithstanding the foregoing, Secured Swap Obligations and Secured Treasury
Management Obligations shall be excluded from the application described above if
the Administrative Agent has not received a Secured Party Designation Notice,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Qualifying Swap Provider or Qualifying Treasury
Management Bank, as the case may be. Each Qualifying Swap Provider or Qualifying
Treasury Management Bank not a party to this Agreement that has given the notice
contemplated by the preceding sentence shall, by such notice, be deemed to have
acknowledged and accepted the appointment of the Administrative Agent pursuant
to the terms of Section X for itself and its Affiliates as if a “Lender” party
hereto.






Section 10.1

SECTION 10.


Appointment and Authority.

AGENCY





(a)
Each of the Lenders and the Issuing Banks hereby irrevocably appoints

Regions Bank to act on its behalf as the Administrative Agent hereunder and
under the other Credit Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Section
are solely for the benefit of the Administrative Agent, the Lenders and the
Issuing Banks, and no Credit Party nor any of its Subsidiaries shall have rights
as a third party beneficiary of any of such provisions. It is understood and
agreed that the use of the term “agent” herein or in any other Credit Documents
(or any other similar term) with reference to the Administrative Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any Applicable Law. Instead such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties.


(b)
Each of the Lenders hereby irrevocably appoints, designates and

authorizes the Collateral Agent to take such action on its behalf under the
provisions of this Agreement and each Collateral Document and to exercise such
powers and perform such duties as are expressly delegated to it by the terms of
this Agreement or any Collateral Document, together with such powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere herein or in any Collateral Document, the Collateral Agent
shall not have any duties or responsibilities, except those expressly set forth
herein or therein, nor shall the Collateral Agent have or be deemed to have any
fiduciary relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any Collateral Document or otherwise exist against the
Collateral Agent. Without limiting the generality of the foregoing sentence, the
use of the term “agent” herein and in the Collateral Documents with reference to
the Collateral Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any Applicable Law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties. The Collateral Agent shall act on behalf of the Lenders
with respect to any Collateral and the Collateral Documents, and the Collateral
Agent shall have all of the benefits and immunities (i) provided to the
Administrative Agent under the Credit Documents with respect to any acts taken
or omissions suffered by the Collateral Agent in connection with any Collateral
or the Collateral Documents as fully as if the term “Administrative Agent” as
used in such Credit Documents included the Collateral Agent with respect to such
acts or omissions, and (ii) as additionally provided herein or in the Collateral
Documents with respect to the Collateral Agent.


Section 10.2    Rights as a Lender.    The Person serving as the Administrative
Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender



and may exercise the same as though it were not the Administrative Agent and the
term “Lender” or “Lenders” shall, unless otherwise expressly indicated or unless
the context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with the Borrower or any Subsidiary of the Borrower or other
Affiliate thereof as if such Person were not the Administrative Agent hereunder
and without any duty to account therefor to the Lenders.




Section 10.3


(a)

Exculpatory Provisions.


The Administrative Agent shall not have any duties or obligations except



those expressly set forth herein and in the other Credit Documents, and its
duties hereunder shall be administrative in nature. Without limiting the
generality of the foregoing, the Administrative Agent:


(i)
shall not be subject to any fiduciary or other implied duties,

regardless of whether a Default has occurred and is continuing;


(ii)
shall not have any duty to take any discretionary action or exercise

any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Administrative
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Credit Documents), provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Credit Document or Applicable Law, including for the
avoidance of doubt any action that may be in violation of the automatic stay
under any Debtor Relief Law or that may effect a forfeiture, modification or
termination of property of a Defaulting Lender in violation of any Debtor Relief
Law; and


(iii)
shall not, except as expressly set forth herein and in the other

Credit Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.


(b)
The Administrative Agent shall not be liable for any action taken or not

taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.4 and 9.2) or (ii) in the absence of
its own gross negligence or willful misconduct, as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent in writing
by the Borrower, a Lender or an Issuing Bank.



(c)
The Administrative Agent shall not be responsible for or have any duty to

ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Credit Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Credit
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Section 5 or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.


Section 10.4    Reliance by Administrative Agent.    The Administrative Agent
shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or increase of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or an Issuing Bank, the Administrative Agent may presume that such
condition is satisfactory to such Lender or such Issuing Bank unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such Issuing Bank prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower and its Subsidiaries), independent accountants
and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts.


Section 10.5    Delegation of Duties. The Administrative Agent may perform any
and all
of its duties and exercise its rights and powers hereunder or under any other
Credit Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Section shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.




Section 10.6


(a)

Resignation of Administrative Agent.


The Administrative Agent may at any time give notice of its resignation to



the Lenders, the Issuing Banks and the Borrower. Upon receipt of any such notice
of



resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty (30) days after
the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to) on behalf of the Lenders and the Issuing Banks, appoint a
successor Administrative Agent meeting the qualifications set forth above.
Whether or not a successor has been appointed such resignation shall become
effective in accordance with such notice on the Resignation Effective Date.


(b)
If the Person servicing as Administrative Agent is a Defaulting Lender

pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by Applicable Law by notice in writing to the Borrower and
such Person remove such Person as the Administrative Agent and, in consultation
with the Borrower, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days (or such earlier day as shall be agreed by the Required
Lenders (the “Removal Effective Date”), then such removal shall nonetheless
become effective in accordance with such notice on the Removal Effective Date.


(c)
With effect from the Resignation Effective Date or the Removal Effective

Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Credit
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the Issuing Banks under any of
the Credit Documents, the retiring or removed Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) except for any indemnity payments
owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and each Issuing
Bank directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring or removed Administrative Agent (other than any
rights to indemnity payments owed to the retiring or removed Administrative
Agent), and the retiring or removed Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Credit
Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other
Credit Documents, the provisions of this Section 10 and Section 11.2 shall
continue in effect for the benefit of such retiring or removed Administrative
Agent, its sub-agents and their respective Related Parties in



respect of any actions taken or omitted to be taken by any of them while the
retiring or removed Administrative Agent was acting as Administrative Agent.


Section 10.7    Non-Reliance on Administrative Agent and Other Lenders. Each of
the
Lenders and the Issuing Banks acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each of the Lenders and the Issuing Banks also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Credit Document or any related agreement or any document furnished
hereunder or thereunder.


Section 10.8    No Other Duties, etc.. Anything herein to the contrary
notwithstanding,
the Book Manager, Lead Arranger, Co-Documentation Agents or Co-Syndication
Agents listed on the cover page hereof shall not have any powers, duties or
responsibilities under this Agreement or any of the other Credit Documents,
except in its capacity, as applicable, as the Administrative Agent, a Lender or
an Issuing Bank hereunder.


Section 10.9    Administrative Agent May File Proofs of Claim. In case of the
pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Credit Party, the Administrative Agent (irrespective of whether
the principal of any Loan or Letter of Credit Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:


(a)
to file and prove a claim for the whole amount of the principal and interest

owing and unpaid in respect of the Loans, Letter of Credit Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
Issuing Banks and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the Issuing Banks and the Administrative Agent and their respective agents and
counsel and all other amounts due the Lenders, the Issuing Banks and the
Administrative Agent under Section 2.10 and Section 11.2) allowed in such
judicial proceeding; and


(b)
to collect and receive any monies or other property payable or deliverable

on any such claims and to distribute the same;


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Issuing Bank to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Banks, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Section
2.10 and Section 11.2).


Section 10.10


(a)

Collateral Matters.


The Lenders (including each Issuing Bank and the Swingline Lender)



irrevocably authorize the Administrative Agent and the Collateral Agent, at its
option and in its discretion,


(i)
to release any Lien on any property granted to or held under any

Credit Document securing the Obligations (x) upon termination of the commitments
under this Agreement and payment in full of all Obligations (other than
contingent indemnification obligations) and the expiration or termination of all
Letters of Credit (other than Letters of Credit as to which other arrangements
satisfactory to the Administrative Agent and the applicable Issuing Bank shall
have been made), (y) that is sold or otherwise disposed of or to be sold or
otherwise disposed of as part of or in connection with any sale or other
disposition permitted under the Credit Documents or consented to in accordance
with the terms of this Agreement, or (z) subject to Section 11.4, if approved,
authorized or ratified in writing by the Required Lenders;


(ii)
to subordinate any Lien on any property granted to or held under

any Credit Document securing the Obligations to the holder of any Lien on such
property that is permitted by Section 8.2(m); and


(iii)
to release any Guarantor from its obligations under this Agreement

and the other Credit Documents if such Person ceases to be a Credit Party as a
result of a transaction permitted under the Credit Documents.


Upon request by the Administrative Agent or the Collateral Agent at any time,
the Required Lenders will confirm in writing the Administrative Agent’s
authority to release or subordinate its interest in particular types or items of
property, or to release any Guarantor from its obligations under this Agreement
pursuant to this Section.


(b)
The Administrative Agent shall not be responsible for or have a duty to

ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Credit Party in connection therewith, nor shall the
Administrative Agent be responsible or liable to the Lenders for any failure to
monitor or maintain any portion of the Collateral.


(c)
Anything contained in any of the Credit Documents to the contrary

notwithstanding, each of the Credit Parties, the Administrative Agent, the
Collateral Agent and each holder of the Obligations hereby agree that (i) no
holder of the Obligations shall have any right individually to realize upon any
of the Collateral or to enforce this Agreement, the Notes or any other Credit
Agreement, it being understood and agreed that all powers, rights and remedies
hereunder may be exercised solely by the Administrative Agent, on behalf of the
holders of the Obligations in accordance with the terms hereof and all powers,
rights and remedies under the Collateral Documents may be exercised solely by
the Collateral Agent, and (ii) in the event of a foreclosure by the Collateral
Agent on any of the Collateral pursuant to a public or private sale or other



disposition, the Collateral Agent or any Lender may be the purchaser of any or
all of such Collateral at any such sale or other disposition and the Collateral
Agent, as agent for and representative of the holders of the Obligations (but
not any Lender or Lenders in its or their respective individual capacities
unless the Required Lenders shall otherwise agree in writing) shall be entitled,
for the purpose of bidding and making settlement or payment of the purchase
price for all or any portion of the Collateral sold at any such public sale, to
use and apply any of the Obligations as a credit on account of the purchase
price for any collateral payable by the Collateral Agent at such sale or other
disposition.


(d)
No    Secured    Swap    Agreement    or    Secured    Treasury    Management

Agreement will create (or be deemed to create) in favor of any Qualifying Swap
Provider or any Qualifying Treasury Management Bank, respectively that is a
party thereto any rights in connection with the management or release of any
Collateral or of the obligations of the Borrower or any other Credit Party under
the Credit Documents except as expressly provided herein or in the other Credit
Documents. By accepting the benefits of the Collateral, each such Qualifying
Swap Provider and Qualifying Treasury Management Bank shall be deemed to have
appointed the Collateral Agent as its agent and agreed to be bound by the Credit
Documents as a holder of the Obligations, subject to the limitations set forth
in this clause (d). Furthermore, it is understood and agreed that the Qualifying
Swap Providers and Qualifying Treasury Management Banks, in their capacity as
such, shall not have any right to notice of any action or to consent to, direct
or object to any action hereunder or under any of the other Credit Documents or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral, or to any notice of or consent to any amendment, waiver or
modification of the provisions hereof or of the other Credit Documents) other
than in its capacity as a Lender and, in any case, only as expressly provided
herein.


SECTION 11.    MISCELLANEOUS




Section 11.1


(a)

Notices; Effectiveness; Electronic Communications.


Notices    Generally.    Except    in    the    case    of    notices    and    other



communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier or
electronic mail as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:


(i)
if to the Administrative Agent, the Borrower or any other Credit

Party, to the address, telecopier number, electronic mail address or telephone
number specified in Appendix B:


(ii)
if to any Lender, any Issuing Bank or Swingline Lender, to the

address, telecopier number, electronic mail address or telephone number in its
Administrative Questionnaire on file with the Administrative Agent.



Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).


(b)
Electronic Communications.    Notices and other communications to the

Lenders and the Issuing Banks hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or any Issuing Bank pursuant
to Section 2 if such Lender or such Issuing Bank, as applicable, has notified
the Administrative Agent and the Borrower that it is incapable of receiving
notices under such Section by electronic communication. The Administrative Agent
or any Credit Party may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.


Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor, provided that, with respect to clauses
(i) and (ii) above, if such notice or other communication is not sent during the
normal business hours of the recipient, such notice or communication shall be
deemed to have been sent at the opening of business on the next business day for
the recipient


(c)
Change of Address, Etc.    Any party hereto may change its address or

telecopier number for notices and other communications hereunder by notice to
the other parties hereto.


(d)
Platform.



(i)
Each Credit Party agrees that the Administrative Agent may, but

shall not be obligated to, make the Communications (as defined below) available
to the Issuing Banks and the other Lenders by posting the Communications on
Intralinks, Syndtrak or a substantially similar electronic transmission system
(the “Platform”).


(ii)
The Platform is provided “as is” and “as available.” The Agent

Parties (as defined below) do not warrant the adequacy of the Platform and
expressly disclaim liability for errors or omissions in the Communications. No
warranty of any kind, express, implied or statutory, including, without
limitation,



any    warranty    of    merchantability,    fitness    for    a    particular    purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects, is made by any Agent Party in connection with the Communications or the
Platform. In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Borrower
or the other Credit Parties, any Lender or any other Person or entity for
damages of any kind, including, without limitation, direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of the Borrower’s, any other Credit Party’s
or the Administrative
Agent’s    transmission    of    communications        through        the    Platform.
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Credit
Party pursuant to any Credit Document or the transactions contemplated therein
which is distributed to the Administrative Agent, any Lender or any Issuing Bank
by means of electronic communications pursuant to this Section, including
through the Platform.




Section 11.2


(a)

Expenses; Indemnity; Damage Waiver.


Costs and Expenses.    The Credit Parties shall pay (i) all reasonable



out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable out-of-pocket fees, charges and disbursements of
counsel for the Administrative Agent) in connection with the syndication of the
credit facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Credit Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by any Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all reasonable
out-of-pocket expenses incurred by the Administrative Agent, any Lender or any
Issuing Bank (including the reasonable out-of-pocket fees, charges and
disbursements of any counsel for the Administrative Agent, any Lender or any
Issuing Bank) in connection with the enforcement or protection of its rights (A)
in connection with this Agreement and the other Credit Documents, including its
rights under this Section, or (B) in connection with the Loans made or Letters
of Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.


(b)
Indemnification by the Credit Parties. The Credit Parties shall indemnify

the Administrative Agent (and any sub-agent thereof), the Collateral Agent (and
any sub-agent thereof), each Lender and each Issuing Bank, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the
reasonable out-of-pocket fees, charges and disbursements of any counsel for any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any Person (including the Borrower or any other Credit Party) other than such
Indemnitee or its Related Parties arising out of, in connection with, or as a
result of



(i) the execution or delivery of this Agreement, any other Credit Document or
any agreement or instrument contemplated hereby or thereby, the performance by
the parties hereto of their respective obligations hereunder or thereunder or
the consummation of the transactions contemplated hereby or thereby, (ii) any
Loan or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by any Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by the Borrower or any other Credit Party, or any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower or any of its
Subsidiaries, and regardless of whether any Indemnitee is a party thereto,
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by the Borrower
or any Credit Party against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Credit Document, if the
Borrower or such Credit Party has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent jurisdiction. This
Section 11.2(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.


(c)
Reimbursement by Lenders. To the extent that the Credit Parties for any

reason fail to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the Collateral Agent (or any sub-agent thereof), any Issuing Bank or
any Related Party of any of the foregoing, each Lender severally agrees to pay
to the Administrative Agent (or any such sub-agent), the Collateral Agent (or
any such sub-agent), the applicable Issuing Bank or such Related Party, as the
case may be, such Lender’s pro rata share (in each case, determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent) or such
Issuing Bank in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) or such
Issuing Bank in connection with such capacity. The obligations of the Lenders
under this subsection (c) are subject to the provisions of this Agreement that
provide that their obligations are several in nature, and not joint and several.


(d)
Waiver of Consequential Damages, Etc. To the fullest extent permitted by

Applicable Law, none of the Credit Parties shall assert, and each hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Credit Document or



any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by such Indemnitee through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Credit Documents or the transactions contemplated hereby
or thereby.


(e)
Payments. All amounts due under this Section shall be payable promptly,

but in any event within ten (10) Business Days after written demand therefor
(including delivery of copies of applicable invoices).


(f)
Survival.    The provisions of this Section shall survive resignation or

replacement of the Administrative Agent, Collateral Agent, any Issuing Bank, the
Swingline Lender or any Lender, termination of the commitments hereunder and
repayment, satisfaction and discharge of the loans and obligations hereunder.


Section 11.3    Set-Off. If an Event of Default shall have occurred and be
continuing,
each Lender, each Issuing Bank, and each of their respective Affiliates is
hereby authorized at any time and from time to time, to the fullest extent
permitted by Applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, such Issuing Bank or any such Affiliate to or for the credit or the
account of the Borrower or any other Credit Party against any and all of the
obligations of the Borrower or such Credit Party now or hereafter existing under
this Agreement or any other Credit Document to such Lender, such Issuing Bank or
their respective Affiliates, irrespective of whether or not such Lender, such
Issuing Bank or such Affiliate shall have made any demand under this Agreement
or any other Credit Document and although such obligations of the Borrower or
such Credit Party may be contingent or unmatured or are owed to a branch, office
or Affiliate of such Lender or such Issuing Bank different from the branch or
office holding such deposit or obligated on such indebtedness; provided that in
the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.16
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the Issuing Banks, and the Lenders, and
(y)the Defaulting Lender shall provide promptly to the Administrative Agent a
statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff. The rights of
each Lender, each Issuing Bank and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender, such Issuing Bank or their respective Affiliates may
have. Each of the Lenders and the Issuing Banks agrees to notify the Borrower
and the Administrative Agent promptly after any such setoff and application,
provided that the failure to give such notice shall not affect the validity of
such setoff and application.




Section 11.4


(a)

Amendments and Waivers.


Required Lenders’ Consent.    Subject to Section 11.4(b) and Section



11.4(c), no amendment, modification, termination or waiver of any provision of
the



Credit Documents, or consent to any departure by any Credit Party therefrom,
shall in any event be effective without the written concurrence of the
Administrative Agent and the Required Lenders; provided that (i) the
Administrative Agent may, with the consent of the Borrower only, amend, modify
or supplement this Agreement to cure any ambiguity, omission, defect or
inconsistency, so long as such amendment, modification or supplement does not
adversely affect the rights of any Lender or any Issuing Bank, (ii) each of the
Fee Letter and any Auto Borrower Agreement may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto,
(iii) no Defaulting Lender shall have any right to approve or disapprove (x) any
amendment, waiver or consent hereunder, except that the Commitments, Loans
and/or Letter of Credit Obligations of such Lender may not be increased or
extended without the consent of such Lender and (y) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender except
to the extent such waiver, amendment or modification affects such Defaulting
Lender differently than other affected Lenders, (iv) each Lender is entitled to
vote as such Lender sees fit on any bankruptcy reorganization plan that affects
the Loans, and each Lender acknowledges that the provisions of Section 1126(c)
of the Bankruptcy Code of the United States supersedes the unanimous consent
provisions set forth herein and (v) the Required Lenders shall determine whether
or not to allow any Credit Party to use cash collateral in the context of a
bankruptcy or insolvency proceeding and such determination shall be binding on
all of the Lenders.


(b)
Affected Lenders’ Consent. Without the written consent of each Lender

(other than a Defaulting Lender except as provided in clause (a)(iii) above)
that would be affected thereby, no amendment, modification, termination, or
consent shall be effective if the effect thereof would:


(i)
extend the Revolving Commitment Termination Date;



(ii)
waive, reduce or postpone any scheduled repayment (but not

prepayment) or alter the required application of any payment pursuant to Section
2.13(d) or any prepayment pursuant to Section 2.12 or the application of funds
pursuant to Section 9.3, as applicable;


(iii)
extend the stated expiration date of any Letter of Credit, beyond

the Revolving Commitment Termination Date;


(iv)
reduce the principal of or the rate of interest on any Loan (other

than any waiver of the imposition of the Default Rate pursuant to Section 2.9)
or any fee or premium payable hereunder; provided, however, that only the
consent of the Required Lenders shall be necessary (A) to amend the definition
of “Default Rate” or to waive any obligation of the Borrower to pay interest at
the Default Rate or (B) to amend any financial covenant hereunder (or any
defined term used therein) even if the effect of such amendment would be to
reduce the rate of interest on any Loan or to reduce any fee payable hereunder;


(v)
extend the time for payment of any such interest or fees;




(vi)
reduce the principal amount of any Loan or any reimbursement

obligation in respect of any Letter of Credit;


(vii)
amend, modify, terminate or waive any provision of this Section

11.4(b) or Section 11.4(c) or any other provision of this Agreement that
expressly provides that the consent of all Lenders is required;


(viii)
change the percentage of the outstanding principal amount of

Loans that is required for the Lenders or any of them to take any action
hereunder or amend the definition of “Required Lenders” or “Term Loan Commitment
Percentage”, “Fourth Amendment Replacement Term Loan Commitment Percentage” or
“Revolving Commitment Percentage” or modify the amount of the Commitment of any
Lender;


(ix)
release all or substantially all of the Collateral or all or

substantially all of the Guarantors from their obligations hereunder, in each
case, except as expressly provided in the Credit Documents; or


(x)
consent to the assignment or transfer by the Borrower of any of its

rights and obligations under any Credit Document (except pursuant to a
transaction permitted hereunder).


(c)
Other Consents. No amendment, modification, termination or waiver of

any provision of the Credit Documents, or consent to any departure by the
Borrower or any other Credit Party therefrom, shall:


(i)
increase any Revolving Commitment of any Lender over the

amount thereof then in effect without the consent of such Lender; provided, no
amendment, modification or waiver of any condition precedent, covenant, Default
or Event of Default shall constitute an increase in any Revolving Commitment of
any Lender;


(ii)
amend, modify, terminate or waive any provision hereof relating to

the Swingline Sublimit or the Swingline Loans without the consent of the
Swingline Lender;


(iii)
amend, modify, terminate or waive any obligation of Lenders

relating to the purchase of participations in Letters of Credit as provided in
Section 2.3(e) without the written consent of the Administrative Agent and of
each Issuing Bank; or


(iv)
amend, modify, terminate or waive any provision of this Section

11 as the same applies to any Agent, or any other provision hereof as the same
applies to the rights or obligations of any Agent, in each case without the
consent of such Agent.


(d)
Execution of Amendments, etc. The Administrative Agent may, but shall

have no obligation to, with the concurrence of any Lender, execute amendments,



modifications, waivers or consents on behalf of such Lender. Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given. No notice to or demand on any Credit Party in
any case shall entitle any Credit Party to any other or further notice or demand
in similar or other circumstances. Any amendment, modification, termination,
waiver or consent effected in accordance with this Section 11.4 shall be binding
upon each Lender at the time outstanding, each future Lender and, if signed by a
Borrower, on such Borrower.




Section 11.5


(a)

Successors and Assigns.


Successors and Assigns Generally.    The provisions of this Agreement



shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Credit Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of subsection (b) of this
Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (e) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.


(b)
Assignments by Lenders. Any Lender may at any time assign to one or

more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitments, Loans and obligations
hereunder at the time owing to it); provided that any such assignment shall be
subject to the following conditions:


(i)
Minimum Amounts.



(A)
in the case of an assignment of the entire remaining amount

of the assigning Lender’s commitments and the loans at the time owing to it (in
each case with respect to any credit facility) or contemporaneous assignments to
Approved Funds that equal at least to the amounts specified in subsection
(b)(i)(B) of this Section in the aggregate) or in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and


(B)
in any case not described in subsection (b)(i)(A) of this

Section, the aggregate amount of the commitment (which for this purpose includes
loans and obligations in respect thereof outstanding thereunder) or, if the
commitment is not then in effect, the principal outstanding balance of the loans
of the assigning Lender subject to each such



assignment (determined as of the date the Assignment Agreement with respect to
such assignment is delivered to the Administrative Agent or, if “Trade Date” is
specified in the Assignment Agreement, as of the Trade Date) shall not be less
than $2,500,000, in the case of any assignment in respect of any Revolving
Commitments and/or Revolving Loans, or
$1,000,000, in the case of any assignment in respect of any Term Loan
Commitments and/or Term Loans, unless each of the Administrative Agent and, so
long as no Event of Default shall have occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed).


(ii)
Proportionate Amounts. Each partial assignment shall be made as

an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Commitments and Loans
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations on a non-pro rata basis
as between its Revolving Commitment and/or Revolving Loans, on the one hand, and
any Term Loan Commitment and/or Term Loans, on the other the hand.


(iii)
Required Consents.    No consent shall be required for any

assignment except to the extent required by subsection (b)(i)(B) of this Section
and, in addition:


(A)
the consent of the Borrower (such consent not to be

unreasonably withheld or delayed) shall be required unless (x) an Event of
Default shall have occurred and is continuing at the time of such assignment or
(y) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund; provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof;


(B)
the consent of the Administrative Agent (such consent not

to be unreasonably withheld or delayed) shall be required for assignments in
respect of (i) commitments under revolving credit facilities and unfunded
commitments under term loan facilities if such assignment is to a Person that is
not a Lender with a commitment in respect of such facility, an Affiliate of such
Lender or an Approved Fund with respect to such Lender or (ii) a funded Term
Loan to a Person who is not a Lender, an Affiliate of a Lender or an Approved
Fund;


(C)
the consent of the Issuing Bank (such consent not to be

unreasonably withheld or delayed) shall be required for any assignment in
respect of any Revolving Commitment; and


(D)
the consent of the Swingline Lender (such consent not to be

unreasonably withheld or delayed) shall be required for any assignment in
respect of any Revolving Commitment.



(iv)
Assignment Agreement.    The parties to each assignment shall

execute and deliver to the Administrative Agent an Assignment Agreement,
together with a processing and recordation fee in the amount of $3,500, unless
waived, in whole or in part by the Administrative Agent in its discretion. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.


(v)
No Assignment Certain Persons.    No such assignment shall be

made to (A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries or
(B) to any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).


(vi)
No Assignment to Natural Persons. No such assignment shall be

made to a natural person.


(vii)
Certain Additional Payments. In connection with any assignment

of rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, each Issuing Bank, each Swingline Lender and each
other Lender hereunder (and interest accrued thereon), and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swingline Loans in accordance with its Revolving
Commitment Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under Applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection
(c)of this Section, from and after the effective date specified in each
Assignment Agreement, the assignee thereunder shall be a party to this Agreement
and, to the extent of the interest assigned by such Assignment Agreement, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment Agreement, be released from its obligations under this Agreement
(and, in the case of an Assignment Agreement covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto) but shall continue to be entitled to the benefits of Sections
2.16, 2.17 and 11.2 with respect to facts and circumstances



occurring prior to the effective date of such assignment; provided, that except
to the extent expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender. The
Borrower will execute and deliver on request, at their own expense, Notes to the
assignee evidencing the interests taken by way of assignment hereunder. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this subsection shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with subsection (d) of this Section.


(c)
Register. The Administrative Agent, acting solely for this purpose as an

agent of the Borrower, shall maintain at one of its offices in the United
States, a copy of each Assignment Agreement delivered to it and a register for
the recordation of the names and addresses of the Lenders, and the Commitments
of, and principal amounts (and stated interest) of the Loans and Obligations
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.


(d)
Participations. Any Lender may at any time, without the consent of, or

notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, and (iii) the Borrower, the Administrative
Agent, the Issuing Banks and Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. For the avoidance of doubt, each Lender shall be responsible for
the indemnity under Section 11.2(c) with respect to any payments made by such
Lender to its Participant(s).


Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in clauses (b) or (c) of
Section 11.4 that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.2, 3.1 and
3.3(subject to the requirements and limitations therein, including the
requirements under Section 3.3(f) (it being understood that the documentation
required under Section 3.3(f) shall be delivered to the participating Lender))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section; provided that such
Participant (A) agrees to be subject to the



provisions of Sections 2.17 and 3.4 as if it were an assignee under paragraph
(b) of this Section; and (B) shall not be entitled to receive any greater
payment under Sections 3.2 or 3.3, with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 2.17 with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 11.3 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.14 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as an agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Credit Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Credit
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.


(e)
Certain Pledges. Any Lender may at any time pledge or assign a security

interest in all or any portion of its rights under this Agreement, or any
promissory notes evidencing its interests hereunder, to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank; provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.


Section 11.6    Independence of Covenants.    All covenants hereunder shall be
given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.


Section
11.7    Survival    of    Representations,    Warranties    and    Agreements.    All
representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Credit Extension.
Notwithstanding anything herein or implied by law to the contrary, the
agreements of each Credit Party set forth in Section 3.1(c), Section 3.2,
Section 3.3, Section 11.2, Section 11.3, and Section 11.10 and the agreements of
the Lenders and the Agents set forth in Section 2.14, Section 10.3 and Section
11.2(c) shall survive the payment of the Loans, the cancellation, expiration or
cash collateralization of the Letters of Credit, and the termination hereof.



Section 11.8    No Waiver; Remedies Cumulative. No failure or delay on the part
of any
Agent or any Lender in the exercise of any power, right or privilege hereunder
or under any other Credit Document shall impair such power, right or privilege
or be construed to be a waiver of any default or acquiescence therein, nor shall
any single or partial exercise of any such power, right or privilege preclude
other or further exercise thereof or of any other power, right or privilege. The
rights, powers and remedies given to each Agent and each Lender hereby are
cumulative and shall be in addition to and independent of all rights, powers and
remedies existing by virtue of any statute or rule of law or in any of the other
Credit Documents, any Swap Agreements or any Treasury Management Agreements. Any
forbearance or failure to exercise, and any delay in exercising, any right,
power or remedy hereunder shall not impair any such right, power or remedy or be
construed to be a waiver thereof, nor shall it preclude the further exercise of
any such right, power or remedy.


Section 11.9    Marshalling; Payments Set Aside.    Neither any Agent nor any
Lender
shall be under any obligation to marshal any assets in favor of any Credit Party
or any other Person or against or in payment of any or all of the Obligations.
To the extent that any Credit Party makes a payment or payments to the
Administrative Agent, the Issuing Banks, the Swingline Lender or the Lenders (or
to the Administrative Agent, on behalf of Lenders), or the Administrative Agent,
the Collateral Agent, the Issuing Banks or the Lenders enforce any security
interests or exercise their rights of setoff, and such payment or payments or
the proceeds of such enforcement or setoff or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any Debtor
Relief Law, any other state or federal law, common law or any equitable cause,
then, to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied, and all Liens, rights and remedies therefor or related
thereto, shall be revived and continued in full force and effect as if such
payment or payments had not been made or such enforcement or setoff had not
occurred.


Section 11.10 Severability. In case any provision in or obligation hereunder or
any Note
or other Credit Document shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.


Section 11.11 Obligations Several; Independent Nature of Lenders’ Rights.    The
obligations of the Lenders hereunder are several and no Lender shall be
responsible for the obligations or Revolving Commitment or Term Loan Commitment
of any other Lender hereunder. Nothing contained herein or in any other Credit
Document, and no action taken by the Lenders pursuant hereto or thereto, shall
be deemed to constitute the Lenders as a partnership, an association, a joint
venture or any other kind of entity. The amounts payable at any time hereunder
to each Lender shall be a separate and independent debt, and, subject to Section
10.9, each Lender shall be entitled to protect and enforce its rights arising
under this Agreement and the other Credit Documents and it shall not be
necessary for any other Lender to be joined as an additional party in any
proceeding for such purpose.



Section 11.12 Headings. Section headings herein are included herein for
convenience of
reference only and shall not constitute a part hereof for any other purpose or
be given any substantive effect.




Section 11.13


(a)

Applicable Laws.


Governing Law. This Agreement shall be governed by, and construed in



accordance with, the law of the State of New York.


(b)
Submission    to    Jurisdiction.    Each    party    hereto    irrevocably    and

unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
county and of the United States District Court of the Southern District of New
York, any appellate court from any thereof or any jurisdiction where a Vessel
may be found, in any action or proceeding arising out of or relating to this
Agreement or any other Credit Document, or for recognition or enforcement of any
judgment, and each of the parties hereto irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such New York State court or court in a jurisdiction where a
Vessel is located, to the fullest extent permitted by Applicable Law, in such
Federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or in any other Credit Document shall affect any right
that any party may otherwise have to bring any action or proceeding relating to
this Agreement or any other Credit Document against any Credit Party or its
properties in the courts of any jurisdiction.


(c)
Waiver of Venue.    Each party hereto irrevocably and unconditionally

waives, to the fullest extent permitted by Applicable Law, any objection that it
may now or hereafter have to the laying of venue of any action or proceeding
arising out of or relating to this Agreement or any other Credit Document in any
court referred to in subsection (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by Applicable Law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.


(d)
Service of Process. Each party hereto irrevocably consents to service of

process in the manner provided for notices in Section 11.1. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by Applicable Law.


Section 11.14 WAIVER OF JURY TRIAL.    EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF



LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER CREDIT DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.


Section 11.15 Confidentiality. Each of the Administrative Agent, the Collateral
Agent,
the Issuing Banks and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its Affiliates and to its Related Parties (it being understood that the Persons
to whom such disclosure is made will be informed of the confidential nature of
such Information and instructed to keep such Information confidential), (b) to
the extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by Applicable Laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Credit
Document or any action or proceeding relating to this Agreement or any other
Credit Document or the enforcement of rights hereunder or thereunder, (f)
subject to an agreement containing provisions substantially the same as those of
this Section, to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in (including, for purposes hereof, any new lenders
invited to join hereunder on an increase in the Loans and Commitments hereunder,
whether by exercise of an accordion, by way of amendment or otherwise), any of
its rights or obligations under this Agreement or (ii) any actual or prospective
party (or its Related Parties) to any swap, derivative or other transaction
under which payments are to be made by reference to the Borrower or its
obligations, this Agreement or payments hereunder, (g) on a confidential basis
to (i) any rating agency in connection with rating the Borrower or its
Subsidiaries or the credit facilities provided for herein, or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided for herein, (h) with the consent of the Borrower or
(i) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender, any Issuing Bank or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower.


For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or any
Issuing Bank on a nonconfidential basis prior to disclosure by the Borrower or
any of its Subsidiaries; provided that, in the case of information received from
the Borrower or any of its Subsidiaries after the date hereof, such information
is clearly identified at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.



Each of the Administrative Agent, the Collateral Agent, the Issuing Banks and
the Lenders acknowledges that (i) the Information may include material
non-public information concerning the Borrower or any Subsidiary, as the case
may be, (ii) it has developed compliance procedures regarding the use of
material non-public information and (iii) it will handle such material
non-public information in accordance with Applicable Law, including United
States federal and state securities laws.


Section 11.16 Usury Savings Clause. Notwithstanding any other provision herein,
the
aggregate interest rate charged or agreed to be paid with respect to any of the
Obligations, including all charges or fees in connection therewith deemed in the
nature of interest under Applicable Laws shall not exceed the Highest Lawful
Rate. If the rate of interest (determined without regard to the preceding
sentence) under this Agreement at any time exceeds the Highest Lawful Rate, the
aggregate outstanding amount of the Loans made hereunder shall bear interest at
the Highest Lawful Rate until the total amount of interest due hereunder equals
the amount of interest which would have been due hereunder if the stated rates
of interest set forth in this Agreement had at all times been in effect. In
addition, if when the Loans made hereunder are repaid in full the total interest
due hereunder (taking into account the increase provided for above) is less than
the total amount of interest which would have been due hereunder if the stated
rates of interest set forth in this Agreement had at all times been in effect,
then to the extent permitted by law, the Borrower shall pay to the
Administrative Agent an amount equal to the difference between the amount of
interest paid and the amount of interest which would have been paid if the
Highest Lawful Rate had at all times been in effect. Notwithstanding the
foregoing, it is the intention of the Lenders and each of the Credit Parties to
conform strictly to any applicable usury laws. Accordingly, if any Lender
contracts for, charges, or receives any consideration which constitutes interest
in excess of the Highest Lawful Rate, then any such excess shall be cancelled
automatically and, if previously paid, shall at such Lender’s option be applied
to the aggregate outstanding amount of the Loans made hereunder or be refunded
to each of the applicable Credit Parties. In determining whether the interest
contracted for, charged, or received by the Administrative Agent or a Lender
exceeds the Highest Lawful Rate, such Person may, to the extent permitted by
Applicable Laws, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest, throughout the contemplated
term of the Obligations hereunder.


Section 11.17 Counterparts; Integration; Effectiveness.    This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Credit Documents, and any separate letter agreements with respect to fees
payable to the Administrative Agent, constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 5, this Agreement shall become effective
when it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto. Delivery of
an executed counterpart of a signature page of this Agreement by telecopy or
other electronic imaging means (e.g. “pdf” or “tif” format) shall be effective
as delivery of a manually executed counterpart of this Agreement.



Section 11.18 No Advisory of Fiduciary Relationship. In connection with all
aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Credit Document),
each of the Credit Parties acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (a)(i) the arranging and other services
regarding this Agreement provided by the Administrative Agent, are arm’s-length
commercial transactions between the Credit Parties, on the one hand, and the
Administrative Agent, on the other hand, (ii) the Credit Parties have consulted
their own legal, accounting, regulatory and tax advisors to the extent it has
deemed appropriate, and (iii) each of the Credit Parties is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Credit Documents; (b)(i) the
Administrative Agent is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not and
will not be acting as an advisor, agent or fiduciary, for any Credit Party or
any of their Affiliates or any other Person and (ii) the Administrative Agent
does not have any obligation to any Credit Party or any of their Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Credit Documents; and (c) the
Administrative Agent and its respective Affiliates may be engaged in a broad
range of transactions that involve interests that differ from those of the
Credit Parties and their Affiliates, and the Administrative Agent does not have
any obligation to disclose any of such interests to any Credit Party or its
Affiliates. To the fullest extent permitted by law, each of the Credit Parties
hereby waives and releases, any claims that it may have against the
Administrative Agent with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.


Section 11.19 Electronic Execution of Assignments and Other Documents. The words
“execution,” “signed,” “signature,” and words of like import in any Assignment
Agreement or in any amendment, waiver, modification or consent relating hereto
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Laws, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.


Section 11.20 USA PATRIOT Act. Each Lender subject to the Act hereby notifies
each
of the Credit Parties that pursuant to the requirements of the Patriot Act, it
is required to obtain, verify and record information that identifies each of the
Credit Parties, which information includes the name and address of each of the
Credit Parties and other information that will allow such Lender to identify
each of the Credit Parties in accordance with the Patriot Act.


Section 11.21 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:



(a)
the application of any Write-Down and Conversion Powers by an EEA

Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and




(b) applicable:

the effects of any Bail-in Action on any such liability, including, if





(i)
a reduction in full or in part or cancellation of any such liability;



(ii)
a conversion of all, or a portion of, such liability into shares or

other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or


(iii)
the variation of the terms of such liability in connection with the

exercise of the write-down and conversion powers of any EEA Resolution
Authority.




[Signatures on Following Page(s)]



ANNEX B


Appendix A to Credit Agreement


LENDERS, COMMITMENTS AND COMMITMENT PERCENTAGES


Initial Term Loan






Lender
Initial Term Loan Commitment
Initial Term Loan Commitment Percentage
Regions Bank
$18,243,243.25
13.51351352%
Bank of America, N.A.
$15,324,324.32
11.351351350%
BOKF, NA dba Bank of Texas
$15,324,324.32
11.351351350%
Branch Banking and Trust Company
$15,324,324.32
11.351351350%
Frost Bank
$13,500,000.00
10.0%
NBH Bank
$12,770,270.27
9.459459459%
IBERIABANK
$12,770,270.27
9.459459459%
KeyBank National Association
$12,770,270.27
9.459459459%
Trustmark National Bank
$10,945,945.95
8.108108111%
First Tennessee Bank NA
$8,027,027.03
5.945945948%
Total
$135,000,000.00
100.0%



Fourth Amendment Replacement Term Loan






Lender
Fourth Amendment Replacement Term Loan Commitment
Fourth Amendment Replacement Term Loan Commitment Percentage
Regions Bank
$10,687,500.00
17.813%
Bank of America, N.A.
$7,875,000.00
13.125%
BOKF, NA dba Bank of Texas
$7,500,000.00
12.500%
KeyBank National Association
$6,375,000.00
10.625%
NBH Bank
$5,625,000.00
9.375%
IBERIABANK
$5,625,000.00
9.375%
Trustmark National Bank
$5,625,000.00
9.375%
First Tennessee Bank NA
$5,625,000.00
9.375%
Branch Banking and Trust Company
$5,062,500.00
8.438%
Total
$60,000,000.00
100.0%








Revolving Commitments


From and after the Sixth Amendment Effective Date, unless the Revolving
Commitment Reduction Trigger occurs:




Lender


Revolving Commitment
Revolving Commitment Percentage
Regions Bank
$8,906,250.00
17.8125%
Bank of America, N.A.
$6,562,500.00
13.125%
BOKF, NA dba Bank of Texas
$6,250,000.00
12.500%
KeyBank National Association
$5,312,500.00
10.625%
NBH Bank
$4,687,500.00
9.375%
IBERIABANK
$4,687,500.00
9.375%
Trustmark National Bank
$4,687,500.00
9.375%
First Tennessee Bank NA
$4,687,500.00
9.375%
Branch Banking and Trust Company
$4,218,750.00
8.4375%
Total
$50,000,000.00
100.0%




From and after the Revolving Commitment Reduction Trigger Date, if the Revolving
Commitment Reduction Trigger occurs:




Lender


Revolving Commitment
Revolving Commitment Percentage
Regions Bank
$8,015,625.00
17.8125%
Bank of America, N.A.
$5,906,250.00
13.125%
BOKF, NA dba Bank of Texas
$5,625,000.00
12.500%
KeyBank National Association
$4,781,250.00
10.625%
NBH Bank
$4,218,750.00
9.375%
IBERIABANK
$4,218,750.00
9.375%
Trustmark National Bank
$4,218,750.00
9.375%
First Tennessee Bank NA
$4,218,750.00
9.375%
Branch Banking and Trust Company
$3,796,875.00
8.4375%
Total
$45,000,000.00
100.0%



